Exhibit 10.1

 

Execution Version

 

 

Published CUSIP Number:  90212WAF1

 

FOUR-YEAR SENIOR UNSECURED CREDIT AGREEMENT

 

dated as of

 

March 24, 2011

 

among

 

TYCO INTERNATIONAL FINANCE S.A.,
as Borrower

 

TYCO INTERNATIONAL LTD.,
as Guarantor

 

The Lenders Party Hereto

 

and

 

CITIBANK, N.A.
as Administrative Agent

 

CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH PIERCE FENNER & SMITH and J.P.
MORGAN SECURITIES LLC
as Bookrunners and Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

Definitions

1

 

 

Section 1.01

 

Defined Terms

1

Section 1.02

 

Classification of Loans and Borrowings

16

Section 1.03

 

Terms Generally

16

Section 1.04

 

Accounting Terms; GAAP

17

 

 

ARTICLE II

The Credits

17

 

 

Section 2.01

 

Commitments

17

Section 2.02

 

Loans and Borrowings

17

Section 2.03

 

Requests for Borrowings

18

Section 2.04

 

[Intentionally Omitted].

19

Section 2.05

 

Funding of Borrowings

19

Section 2.06

 

Interest Elections

20

Section 2.07

 

Termination and Reduction of Commitments

21

Section 2.08

 

Repayment of Loans; Evidence of Debt

22

Section 2.09

 

Prepayment of Loans

22

Section 2.10

 

Fees

23

Section 2.11

 

Interest

23

Section 2.12

 

Calculation of Interest and Fees

24

Section 2.13

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

24

Section 2.14

 

Defaulting Lender

26

Section 2.15

 

Commitment Increase

27

 

 

ARTICLE III

Representations and Warranties

28

 

 

Section 3.01

 

Organization and Powers; Place of Business

28

Section 3.02

 

Authorization; Enforceability

29

Section 3.03

 

Governmental Approvals; No Conflicts

29

Section 3.04

 

Financial Condition; No Material Adverse Change

29

Section 3.05

 

Litigation and Environmental Matters

30

Section 3.06

 

Investment Company Status

30

Section 3.07

 

Taxes

30

Section 3.08

 

ERISA

30

Section 3.09

 

Disclosure

31

Section 3.10

 

Subsidiaries

31

Section 3.11

 

Margin Regulations

31

 

 

ARTICLE IV

Conditions

31

 

 

Section 4.01

 

Effective Date

31

Section 4.02

 

Each Borrowing

33

Section 4.03

 

Each Commitment Increase

33

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

Covenants

34

 

 

Section 5.01

 

Financial Statements and Other Information

34

Section 5.02

 

Existence; Conduct of Business

35

Section 5.03

 

Maintenance of Properties; Insurance

36

Section 5.04

 

Books and Records; Inspection Rights

36

Section 5.05

 

Compliance with Laws

36

Section 5.06

 

Use of Proceeds

36

Section 5.07

 

Liens

36

Section 5.08

 

Fundamental Changes

38

Section 5.09

 

Financial Covenant

39

Section 5.10

 

Limitation on Restrictions on Subsidiary Dividends and Other Distributions

39

Section 5.11

 

Transactions with Affiliates

41

Section 5.12

 

Subsidiary Guarantors

42

Section 5.13

 

Subsidiary Debt

42

 

 

ARTICLE VI

Events of Default

42

 

 

Section 6.01

 

Events of Default

42

 

 

ARTICLE VII

The Administrative Agent

45

 

 

Section 7.01

 

Appointment and Authority

45

Section 7.02

 

Administrative Agent Individually

45

Section 7.03

 

Duties of Administrative Agent; Exculpatory Provisions

46

Section 7.04

 

Reliance by Administrative Agent

47

Section 7.05

 

Delegation of Duties

48

Section 7.06

 

Resignation or Removal of Administrative Agent

48

Section 7.07

 

Non-Reliance on Administrative Agent and Other Lenders

49

Section 7.08

 

Termination of Subsidiary Guaranty

50

Section 7.09

 

No Other Duties, etc

50

 

 

ARTICLE VIII

Guarantee

50

 

 

Section 8.01

 

The Guarantee

50

Section 8.02

 

Guarantee Unconditional

51

Section 8.03

 

Discharge Only upon Payment in Full; Reimbursement in Certain Circumstances

51

Section 8.04

 

Waiver by the Guarantor

52

Section 8.05

 

Subrogation

52

Section 8.06

 

Stay of Acceleration

52

 

 

ARTICLE IX

Yield Protection, Illegality and Taxes

52

 

 

Section 9.01

 

Alternate Rate of Interest

52

Section 9.02

 

Illegality

52

Section 9.03

 

Increased Costs

53

 

ii

--------------------------------------------------------------------------------


 

Section 9.04

 

Break Funding Payments

54

Section 9.05

 

Taxes

54

Section 9.06

 

Matters Applicable to all Requests for Compensation

56

Section 9.07

 

Mitigation Obligations

56

 

 

 

ARTICLE X

Miscellaneous

56

 

 

Section 10.01

 

Notices

56

Section 10.02

 

Waivers; Amendments

58

Section 10.03

 

Expenses; Indemnity; Damage Waiver

59

Section 10.04

 

Successors and Assigns

60

Section 10.05

 

Survival

65

Section 10.06

 

Counterparts; Integration; Effectiveness

65

Section 10.07

 

Severability

66

Section 10.08

 

Right of Setoff

66

Section 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

66

Section 10.10

 

Waiver of Jury Trial

67

Section 10.11

 

Waiver of Immunities

68

Section 10.12

 

Judgment Currency

68

Section 10.13

 

Headings

68

Section 10.14

 

Confidentiality

68

Section 10.15

 

Posting of Approved Electronic Communications

70

Section 10.16

 

Treatment of Information

71

Section 10.17

 

USA PATRIOT Act Notice

72

Section 10.18

 

No Fiduciary Duty

73

 

I. DOCUMENTS

1

 

 

II. ASSUMPTIONS

2

 

 

III. OPINIONS

3

 

 

IV   .   QUALIFICATIONS

5

 

SCHEDULES:

 

Schedule 1.01 - Pricing Grid

Schedule 2.01 - Commitments

Schedule 5.09 - Cross Guarantees

Schedule 10.01 - Administrative Agent’s Office; Lender Notice Addresses

 

EXHIBITS:

 

Exhibit A - Form of Note

Exhibit B - Form of Assignment and Assumption

Exhibit C-1 - Form of opinion of general counsel of Guarantor

 

iii

--------------------------------------------------------------------------------


 

Exhibit C-2 - Form of opinion of special Luxembourg counsel

Exhibit C-3 - Form of opinion of special Swiss counsel

Exhibit C-4 - Form of opinion of special New York counsel

Exhibit D - Form of Subsidiary Guaranty

Exhibit E - Form of Commitment Increase Notice

 

iv

--------------------------------------------------------------------------------


 

FOUR-YEAR SENIOR UNSECURED CREDIT AGREEMENT (this “Agreement”) dated as of
March 24, 2011 (the “Closing Date”), among TYCO INTERNATIONAL FINANCE S.A., a
Luxembourg company (the “Borrower”), TYCO INTERNATIONAL LTD., a Swiss company
(the “Guarantor”), the LENDERS party hereto and CITIBANK, N.A., as
Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01         Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate per annum equal to
the Alternate Base Rate.

 

“Act” has the meaning assigned to such term in Section 10.17.

 

“Activities” has the meaning assigned to such term in Section 7.02(b).

 

“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office” means the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 10.01 with respect to the Administrative Agent or such other address,
facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, the term “control” (including the terms
“controlling” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

 

“Agent’s Group” has the meaning assigned to such term in Section 7.02(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day

 

1

--------------------------------------------------------------------------------


 

is not a Business Day, the immediately preceding Business Day) plus 1%.  Any
change in the Alternate Base Rate due to a change in the Base Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.

 

“Applicable Margin” means, with respect to any Eurodollar Loan, the rate per
annum set forth on the Pricing Grid opposite the reference to the applicable
Index Debt Rating under the heading “Applicable Margin”; any change in the
Applicable Margin resulting from an Index Debt Rating Change shall be determined
in accordance with Schedule 1.01 and shall be effective on the date of such
Index Debt Rating Change.

 

“Applicable Percentage” means, with respect to any Lender, the percentage
(rounded to the ninth decimal) of the total Commitments in effect at any given
time represented by such Lender’s then applicable Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the outstanding principal amounts of the Loans made by the
respective Lenders.

 

“Approved Electronic Communication” means each Communication that any Obligor is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the Transactions, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, solely with respect to delivery
of any such Communication by any Obligor to the Administrative Agent and without
limiting or otherwise affecting either the Administrative Agent’s right to
effect delivery of such Communication by posting such Communication to the
Approved Electronic Platform or the protections afforded hereby to the
Administrative Agent in connection with any such posting, “Approved Electronic
Communication” shall exclude (a) any notice of borrowing, notice of conversion
or continuation and any other notice, demand, communication, information,
document and other material relating to a request for a new, or a conversion of
an existing, Borrowing, (b) any notice pursuant to Section 2.09 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (c) all notices of any
Default or Event of Default and (d) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article IV or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning assigned to such term in
Section 10.15(a).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04) and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.15(b).

 

“Assumption Agreement” has the meaning assigned to such term in
Section 2.15(b)(ii).

 

2

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Base Rate” means the rate of interest per annum publicly announced from time to
time by Citibank as its base rate or prime rate in effect at its principal
office in New York City.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Bookrunners” means CGMI, MLPF&S and JPMS.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“CGMI” means Citigroup Global Markets Inc.

 

“Change in Law” means (a) the adoption or taking effect of any law, rule or
regulation after the date of this Agreement (including the adoption or taking
effect after the date of this Agreement of any rule or regulation relating to a
law adopted prior to the date of this Agreement), (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 9.03(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.

 

“Citibank” means Citibank, N.A.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder at
such time, as such commitment may be (a) increased from time to time pursuant to
Section 2.15; (b) reduced from time to time pursuant to Section 2.07; and
(c) reduced or increased from time to time pursuant to

 

3

--------------------------------------------------------------------------------


 

assignments by or to such Lender pursuant to Section 10.04.  The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable.  The initial aggregate amount of the Lenders’ Commitments is
$750,000,000.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.15(a).

 

“Commitment Increase Notice” has the meaning assigned to such term in
Section 2.15(a).

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Obligor or its Affiliates or the Transactions,
including, without limitation, all Approved Electronic Communications.

 

“Compensation Period” has the meaning assigned to such term in Section 2.05(b).

 

“Consolidated” refers to the consolidation of accounts of the Guarantor and its
consolidated Subsidiaries in accordance with GAAP.

 

“Consolidated EBITDA” means, for any fiscal period, Consolidated Net Income for
such period plus the following, to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Expense, (b) income tax
expense, (c) depreciation and amortization expense (d) any extraordinary
expenses or losses, (e) losses on sales of assets outside of the ordinary course
of business and losses from discontinued operations, (f) any losses on the
retirement of debt identified in the Consolidated statements of cash flows and
(g) any other nonrecurring or non-cash charges (including charges incurred in
respect of the Transactions), and minus, to the extent included in calculating
such Consolidated Net Income for such period, the sum of (a) any extraordinary
income or gains, (b) gains on the sales of assets outside of the ordinary course
of business and gains from discontinued operations, (c) any gains on the
retirement of debt identified in the Consolidated statements of cash flows and
(d) any other nonrecurring or non-cash income, all as determined on a
Consolidated basis; provided that, in calculating Consolidated EBITDA, the
effect of the Cross Guarantees shall be disregarded.  If during such period the
Guarantor or any Subsidiary shall have made an acquisition, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such acquisition occurred on the first day of such period.

 

“Consolidated Interest Expense” means, for any fiscal period (without
duplication), (a) the Consolidated interest expense of the Guarantor and its
Consolidated Subsidiaries for such period plus (b) if a Permitted Securitization
Transaction outstanding during such period is accounted for as a sale of
accounts receivable, chattel paper, general intangibles or the like under GAAP,
the additional consolidated interest expense that would have accrued during such
period had such Permitted Securitization Transaction been accounted for as a
borrowing during such period, determined on a Consolidated basis.

 

“Consolidated Net Income” means, for any fiscal period, the Consolidated net
income of the Guarantor for such period.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Tangible Assets” means, at any time, the total assets less all
Intangible Assets appearing on the Consolidated balance sheet of the Guarantor
as of the end of the most recently concluded fiscal quarter of the Guarantor.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Debt of the Guarantor determined on a Consolidated basis as of such
date; provided that Guarantees shall be valued at the amount thereof, if any,
reflected on the Consolidated balance sheet of the Guarantor; provided that, if
a Permitted Securitization Transaction is outstanding at such date and is
accounted for as a sale of accounts receivable, chattel paper, general
intangibles, or the like under GAAP, Consolidated Total Debt determined as
aforesaid shall be adjusted to include the additional Debt, determined on a
Consolidated basis as of such date, which would have been outstanding at such
date had such Permitted Securitization Transaction been accounted for as a
borrowing at such date; provided, further, that Consolidated Total Debt shall
not include Debt of a joint venture, partnership or similar entity which is
guaranteed by the Guarantor or a Consolidated Subsidiary by virtue of the joint
venture, partnership or similar arrangement with respect to such entity or by
operation of applicable law (and not otherwise), except to the extent that the
aggregate outstanding principal amount of such excluded Debt at such date
exceeds $50,000,000; and provided, further, that Consolidated Total Debt shall
not include Cross Guarantees.

 

“Cross Guarantees” means the Guarantees by the Guarantor or its Subsidiaries of
obligations of Tyco Electronics Ltd. or Covidien International Finance S.A., or
their respective subsidiaries that are listed on Schedule 5.09, to the extent
that the direct obligor with respect to the obligations covered by such
Guarantee guarantees or is otherwise obligated to the payments of such
guaranteed obligation for the benefit of the Guarantor or such Subsidiary.

 

“Debt” of any Person means, at any date, without duplication, (a) the principal
of all obligations of such Person for borrowed money, (b) the principal of all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person in respect of the deferred
purchase price of property or services recorded on the books of such Person
(except for (i) trade and similar accounts payable and accrued expenses,
(ii) employee compensation, deferred compensation and pension obligations, and
other obligations arising from employee benefit programs and agreements or other
similar employment arrangements, (iii) obligations in respect of customer
advances received and (iv) obligations in connection with earnout and holdback
agreements, in each case in the ordinary course of business), (d) any obligation
of such Person to reimburse the issuer of any letter of credit, performance
bond, performance guaranty or bank guaranty issued for the account of such
Person upon which, and only to the extent that, a drawing has been made (or such
reimbursement obligation is otherwise not contingent) and such non-contingent
obligation is not reimbursed within five Business Days, (e) the net capitalized
amount of all obligations of such person as lessee which are capitalized on the
books of such Person in accordance with GAAP, (f) all Debt of others secured by
any Lien on property of such Person, whether or not the Debt secured thereby has
been assumed, but only to the extent of the lesser of the face amount of the
obligation or the fair market value of the assets so subject to the Lien, and
(g) all Guarantees by such Person of Debt of others (except the Guarantor or any
Subsidiary); provided that the term “Debt” shall not include:

 

5

--------------------------------------------------------------------------------


 

(A)          Intercompany Debt (except that, for the purposes of Sections 5.10
and 5.11, Debt shall include Intercompany Debt);

 

(B)           obligations in respect of trade letters of credit or bank
guaranties supporting trade and similar accounts payable arising in the ordinary
course of business; or

 

(C)           Nonrecourse Debt.

 

“Debtor Relief Law” has the meaning assigned to such term in Section 6.01(h).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means at any time, subject to Section 2.14(b), (a) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan or make any other payment due
hereunder (each, a “funding obligation”), unless such failure is the result of
such Lender’s good faith determination that one or more conditions precedent to
funding (specifically identified in writing and including the particular
default, if any) has not been satisfied, as notified by such Lender to the
Administrative Agent in writing, (b) any Lender that has notified the
Administrative Agent or the Borrower in writing, or has stated publicly, that it
does not intend to comply with its funding obligations hereunder, unless such
position is based on such Lender’s good faith determination that one or more
conditions precedent to funding (specifically identified and including the
particular default, if any) cannot be satisfied, as indicated in such writing or
public statement, (c) any Lender that has, for three or more Business Days after
written request of the Administrative Agent or the Borrower, failed to confirm
in writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation)
or (d) any Lender with respect to which a Lender Insolvency Event has occurred
and is continuing with respect to such Lender or its Parent Company; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition by a Governmental Authority or an instrumentality thereof of any
equity interest in such Lender or its Parent Company.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(a) through (d) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.14(b)) upon notification of such determination by the Administrative
Agent to the Borrower and the Lenders.

 

“Designated Officer” means the chief executive officer, president, chief
financial officer or treasurer of Tyco International Management Company.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied or waived.

 

6

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, health, safety or Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(3) of
ERISA.

 

“ERISA Event” means (a) any “reportable event” (as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan), (b) the
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Guarantor or any of its ERISA Affiliates of any liability
under Title IV of ERISA (other than payment of PBGC premiums) with respect to
the termination of any Plan, (e) the receipt by the Guarantor or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to the
PBGC’s intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, (g) the receipt by the Guarantor or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Guarantor or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or (h) the failure to timely make any required contribution or premium
payment in respect of any Plan or contribution in respect of any Multiemployer
Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate per annum
equal to the applicable LIBO Rate plus the Applicable Margin.

 

“Eurodollar Reserve Percentage”, in respect of any Lender and for any day during
any Interest Period, means the reserve percentage (expressed as a decimal) in
effect on such day and applicable to such Lender under Regulation D promulgated
by the Board for determining such Lender’s reserve requirement (including any
emergency, supplemental or other marginal reserve

 

7

--------------------------------------------------------------------------------


 

requirement) with respect to “Eurocurrency liabilities”, as in effect from time
to time (“FRB Regulation D”).

 

“Event of Default” has the meaning assigned to such term in Article VI.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located, conducts any trade or business or as a result of a present or former
connection between such recipient and the jurisdiction (provided that such
connection is not attributable to or does not result from executing, delivering
or performing its obligations or receiving a payment under, or enforcing, this
Agreement or any other Loan Document) or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.04(e) or pursuant to Section 9.07), any United States withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office unless the designation is pursuant to Section 9.07) or is attributable to
such Foreign Lender’s failure to comply with Section 9.05(e) (except to the
extent such failure is attributable to a Change in Law), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from either Obligor with respect to withholding tax pursuant to
Section 9.05(a), (d) any taxes imposed pursuant to Sections 1471-1474 of the
Code as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with),
(e) any withholding tax on payments of interest made or similar income made or
ascribed by a paying agent established in Luxembourg to or for the immediate
benefit of a Residual Entity, which is resident of, or established in, an EU
Member State (other than Luxembourg) or certain dependent or associated EU
territories in accordance with the Luxembourg laws of June 21, 2005 implementing
the Council Directive 2003/48/EC dated June 3, 2003 on taxation of savings
income in the form of interest payments and ratifying the treaties entered into
by Luxembourg and certain dependent and associated territories of European Union
Member States and (f) all liabilities, penalties, and interest incurred with
respect to any of the foregoing.

 

“Existing Litigation” has the meaning assigned to such term in Section 3.05(a).

 

“Facility Fee” has the meaning assigned to such term in Section 2.10(a)(ii).

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

8

--------------------------------------------------------------------------------


 

“Fee Letters” means each of (i) the letter dated February 28, 2011, between the
Borrower and the Administrative Agent and (ii) the letter dated February 28,
2011, between the Borrower and the Lead Arrangers.

 

“Fitch” means Fitch Investor’s Service, Inc.

 

“Fitch Rating” means, at any time, the rating published by Fitch of the
Borrower’s Index Debt.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means the government of the United States of America or
any political subdivision thereof, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning assigned to such term in Section 10.04(f).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantor” has the meaning set forth in the preamble hereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“Increase Date” has the meaning assigned to such term in Section 2.15(a).

 

“Increasing Lender” has the meaning assigned to such term in Section 2.15(b).

 

9

--------------------------------------------------------------------------------


 

“Indebted Subsidiary” has the meaning assigned to such term in Section 5.10.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person other than the
Guarantor or subject to any other credit enhancement.

 

“Index Debt Rating” means the S&P Rating, the Moody’s Rating and the Fitch
Rating.

 

“Index Debt Rating Change” means a change in the S&P Rating, the Moody’s Rating
or the Fitch Rating that results in a change from one Index Debt Rating category
to another on the Pricing Grid in accordance with the provisions of
Schedule 1.01, each Index Debt Rating Change to be deemed to take effect on the
date on which the relevant change in rating is first publicly announced by S&P,
Moody’s or Fitch, as the case may be.

 

“Information” has the meaning assigned to such term in Section 10.14.

 

“Information Memorandum” means the document in the form approved by the Borrower
concerning the Guarantor and its Subsidiaries which, at the Borrower’s request
and on its behalf, was prepared in relation to this transaction and distributed
by the Lead Arrangers to selected financial institutions before the date of this
Agreement.

 

“Intangible Assets” means, at any date, the amount (if any) stated under the
heading “Goodwill and Other Intangible assets, net” or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Guarantor prepared on a Consolidated basis as of such date.

 

“Intercompany Debt” means (a) indebtedness of the Guarantor owed to a Subsidiary
and (b) indebtedness of a Subsidiary owed to the Guarantor or another
Subsidiary.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part; provided that, if an Interest Period for
a Eurodollar Borrowing is of more than three months’ duration, each day within
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period shall also be an Interest Payment Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is one,
two, three or six months thereafter, as the Borrower may elect, upon notice
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) on the third Business Day prior to the first day of

 

10

--------------------------------------------------------------------------------


 

such Interest Period, or such other period as requested by the Borrower and
agreed to by all the Lenders in accordance with Section 2.03(b); provided that

 

(a)           if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day;

 

(b)           any Interest Period of one or more whole months that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period; and

 

(c)           the Borrower may not select any Interest Period that may end after
the Maturity Date.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“JPMS” means J. P. Morgan Securities LLC.

 

“Lead Arrangers” means CGMI, MLPF&S and JPMS.

 

“Lender Appointment Period” has the meaning assigned to such term in
Section 7.06.

 

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors; or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the British Bankers Association London Interbank Offered Rate (“BBA
LIBOR”), as it is published by Reuters or any successor to or substitute for
such service, providing rate quotations of BBA LIBOR, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall

 

11

--------------------------------------------------------------------------------


 

be the rate at which dollar deposits of $10,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., New York City time, two Business Days prior
to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, including the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement.

 

“Loan Documents” means this Agreement, each Note (if any), the Fee Letters and
each Subsidiary Guaranty (if any).

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated financial condition, business or operations of the Guarantor and
its Subsidiaries taken as a whole, (b) the ability of the Obligors to perform
their obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.

 

“Material Debt” means Debt (other than Loans or other Debt under this Agreement)
of any one or more of the Guarantor and its Subsidiaries in an aggregate
principal amount exceeding $100,000,000.

 

“Maturity Date” means March 24, 2015.

 

“MLPF&S” means Merrill Lynch Pierce Fenner & Smith.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its
business of rating debt securities.

 

“Moody’s Rating” means, at any time, the rating published by Moody’s of the
Borrower’s Index Debt.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Nonrecourse Debt” means, at any time, all Debt of Subsidiaries (and all other
Persons which are consolidated on the Guarantor’s financial statements in
accordance with GAAP (such Subsidiaries or other Persons a “Consolidated
Person”)) of the Guarantor outstanding at such time incurred on terms that
recourse may be had to such Consolidated Person only by enforcing the lender’s
default remedies with respect to specific assets which constitute collateral
security for such Debt and not by way of action against such Consolidated Person
(nor against the Guarantor or such other Consolidated Person of the Guarantor)
as a general obligor in respect of

 

12

--------------------------------------------------------------------------------


 

such Debt (subject to, for the avoidance of doubt, customary exceptions
contained in non-recourse financings to the non-recourse nature of the
obligations thereunder).

 

“Note” means a promissory note, substantially in the form of Exhibit A, made by
the Borrower in favor of a Lender evidencing Loans made by such Lender, to the
extent requested by such Lender pursuant to Section 2.08(e).

 

“Obligors” means the Borrower and the Guarantor.

 

“Other Currency” has the meaning assigned to such term in Section 10.12.

 

“Other Taxes” means any and all present or future, stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (together with any
addition to tax, penalty, fine or interest thereon) arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document, except any Luxembourg
registration duties (droits d’enregistrement) payable in the case of voluntary
registration of any Loan Document with the Administration de l’Enregistrement et
des Domaines in Luxembourg, or registration of any Loan Documentation in
Luxembourg in connection with a legal proceeding that is not required to
maintain, preserve, establish or enforce the rights of a party to any Loan
Document.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Participant” has the meaning assigned to such term in Section 10.04(c).

 

“Payee” has the meaning assigned to such term in Section 10.12.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquired Debt” means Debt of a Person that exists at the time such
Person becomes a Subsidiary or at the time the Guarantor or a Subsidiary
acquires all or substantially all of the assets of such Person if such Debt is
assumed by the Guarantor or such Subsidiary and was not created in contemplation
of any such event (“Acquired Debt”) and any Refinancing thereof; provided that,
if such Acquired Debt is Refinanced, it shall constitute Permitted Acquired Debt
only if the Borrower is the obligor thereunder.

 

“Permitted Securitization Transaction” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Guarantor and/or any of its Subsidiaries, and
financing secured by the assets so sold, pursuant to which the Guarantor and its
Subsidiaries realize aggregate net proceeds of not more than $1,000,000,000,
including, without limitation, any revolving purchase(s) of such assets where
the maximum aggregate uncollected purchase price (exclusive of any deferred
purchase price) therefor does not exceed $1,000,000,000.

 

13

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock” means any preferred and/or redeemable capital stock of the
Guarantor or any Subsidiary, as the case may be, that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder, in whole or
in part, on or prior to the Maturity Date.

 

“Pricing Grid” means the Pricing Grid and the conventions for determining
pricing as set forth on Schedule 1.01.

 

“Refinancing” means, with respect to any financing, any instrument or agreement
amending, restating, supplementing, extending, renewing, refunding, refinancing,
replacing or otherwise modifying, in whole or in part, the documents governing
such financing (and “Refinance” shall have a correlative meaning).

 

“Register” has the meaning assigned to such term in Section 10.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reportable Action” means any action, suit or proceeding or investigation before
any court, arbitrator or other governmental body against the Guarantor or any of
its Subsidiaries or any ERISA Event, in each case in which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have a Material Adverse Effect.

 

“Required Currency” has the meaning assigned to such term in Section 10.12.

 

“Required Lenders” means, at any time, Lenders (not including the Borrower or
any of its Affiliates) having aggregate Applicable Percentages in excess of 50%
at such time.

 

“Residual Entity” means an entity (a) which is not a legal person, (b) whose
profits are not taxed under the general business tax regime in its country of
tax residence and (c) which is not an undertaking for collective investments in
transferable securities recognized in accordance with Directive 85/611/EEC.

 

“Responsible Officer” means any of the following:  (a) the Chief Executive
Officer, President, Vice President and Chief Financial Officer, Treasurer or
Secretary of the Guarantor or

 

14

--------------------------------------------------------------------------------


 

(b) the Chief Executive Officer, President, Vice President and Chief Financial
Officer, Treasurer or Secretary of the Borrower or a Managing Director of the
Borrower.

 

“Restricting Information” has the meaning assigned to such term in
Section 10.16(a).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans at such time.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to its business of rating debt securities.

 

“S&P Rating” means, at any time, the rating published by S&P of the Borrower’s
Index Debt.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Significant Subsidiary” means, at any date, any Subsidiary which, including its
subsidiaries, meets any of the following conditions:

 

(a)           the proportionate share attributable to such Subsidiary of the
total assets of the Guarantor (after intercompany eliminations) exceeds 15% of
the total assets of the Guarantor, determined on a Consolidated basis as of the
end of the most recently completed fiscal year; or

 

(b)           the Guarantor’s and its Subsidiaries’ equity in the income of such
Subsidiary from continuing operations before income taxes, extraordinary items
and cumulative effect of a change in accounting principles exceeds 15% of
Consolidated income of the Guarantor from continuing operations before income
taxes, any loss on the retirement of debt, extraordinary items, cumulative
effect of a change in accounting principles, and before any impairment charges,
determined for the most recently completed fiscal year.

 

For the avoidance of doubt, the Borrower shall at all times be deemed a
“Significant Subsidiary”.

 

“SPC” has the meaning assigned to such term in Section 10.04(f).

 

“Stock” means, with respect to any Person, any capital stock or equity
securities of or other ownership interests in such Person.

 

“Stock Equivalents” means, with respect to any Person, options, warrants, calls
or other rights entered into or issued by such Person to acquire any Stock of,
or securities convertible into or exchangeable for Stock of, such Person.

 

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time

 

15

--------------------------------------------------------------------------------


 

beneficially owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.

 

“Subsidiary” means any subsidiary of the Guarantor.

 

“Subsidiary Guarantor” means each Subsidiary that has executed a Subsidiary
Guaranty pursuant to Section 5.12.

 

“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary, in
substantially the form of Exhibit D, with any such modifications to such form as
may be necessary or advisable and customary under the local law of the
jurisdiction of organization of the relevant Subsidiary, in the judgment of the
Obligors.

 

“Successor” has the meaning assigned to such term in Section 5.08(a).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed or asserted by any Governmental
Authority, together with any addition to tax, penalty, fine or interest thereon.

 

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.

 

“Trust Indenture Act” has the meaning assigned to such term in Section 7.02(d).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

“Upfront Fee” has the meaning assigned to such term in Section 2.10(a)(i).

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary, all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares and investments by foreign nationals mandated by
applicable law) are at the time beneficially owned, directly or indirectly, by
the Guarantor.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02         Classification of Loans and Borrowings.  For purposes of
this Agreement and the other Loan Documents, Loans or Borrowings may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or an “ABR
Borrowing”).

 

Section 1.03         Terms Generally.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

16

--------------------------------------------------------------------------------


 

The definitions of terms herein and therein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein); (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns; (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof; (d) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear; and (e) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

Section 1.04         Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then (a) the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such provision to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); and (b) such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

Section 2.01         Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
then applicable Commitment or (b) the total Revolving Credit Exposures exceeding
the then applicable total Commitments.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Loans.

 

Section 2.02         Loans and Borrowings.

 

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their then applicable respective
Commitments.  The

 

17

--------------------------------------------------------------------------------


 

obligations of the Lenders under this Agreement are several and not joint and
several.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder and no other
Lender shall be responsible for such failure by any Lender.

 

(b)           Subject to Section 9.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any U.S. or non-U.S. branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement or result in any obligations of the Borrower to pay additional amounts
under Section 9.03 or 9.05.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, and at the time each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 (except that any such Borrowing may be in the aggregate amount
that is equal to the entire unused balance of the total Commitments). Borrowings
of more than one Type may be outstanding at the same time; provided that there
shall not be more than a total of ten Eurodollar Borrowings outstanding at the
same time.

 

Section 2.03         Requests for Borrowings.

 

(a)           To request a Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone, facsimile or electronic mail
(i) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing (except
as provided in Section 2.03(b)) or (ii) in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each Borrowing Request shall be irrevocable and, if made
telephonically, shall be confirmed promptly, by hand delivery, facsimile or
electronic mail of a written Borrowing Request in a form approved by the
Administrative Agent and be executed by a Managing Director of the Borrower or
another authorized borrowing representative of the Borrower, as notified by the
Borrower to the Administrative Agent from time to time.  Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

 

(i)          the aggregate amount of the requested Borrowing;

 

(ii)         the date of such Borrowing, which shall be a Business Day;

 

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)       in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

18

--------------------------------------------------------------------------------


 

(v)        the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

(b)           The Borrower may request a Eurodollar Borrowing having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period” by notifying the Administrative Agent not later
than 11:00 a.m., New York City time, four Business Days prior to the requested
date of such Borrowing having such Interest Period, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them; and not
later than 8:00 a.m., New York City time, on the Business Day after receiving
such request from the Borrower, the Administrative Agent shall notify the
Borrower whether or not the requested Interest Period has been agreed to by all
the Lenders.  If such requested Interest Period is so approved by all of the
Lenders, the Borrower may thereafter from time to time elect to make Borrowing
Requests under Section 2.03(a) and Interest Election Requests under
Section 2.06(c) designating such Interest Period, until the Administrative Agent
notifies the Borrower that the Required Lenders have elected to revoke such
approval.

 

Section 2.04         [Intentionally Omitted].

 

Section 2.05         Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Borrowing, Section 4.01), the Administrative Agent
will make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to the Administrative Agent
in the applicable Borrowing Request.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, or by 12:00 p.m., New York City time, on the proposed date of such
Borrowing, in the case of ABR Borrowings, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If and to the extent that
such Lender did not make available such Lender’s share of such Borrowing, then
such Lender shall forthwith

 

19

--------------------------------------------------------------------------------


 

on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Effective Rate from time
to time in effect plus the Administrative Agent’s standard processing fee for
interbank compensation.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing.  If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with the interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing.  Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

Section 2.06         Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone, facsimile or
electronic mail by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
Interest Election Request shall be irrevocable and, if made telephonically,
shall be confirmed promptly in a signed notice by hand delivery, facsimile or
electronic mail to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

20

--------------------------------------------------------------------------------


 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)       if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”,
subject to Section 2.03(b).

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default under clause (a) or (b) of Article VI has occurred and is continuing and
the Administrative Agent, at the request of the Required Lenders, so notifies
the Borrower, then, so long as such Event of Default is continuing, (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing; and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.07         Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000; and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the total Revolving Credit Exposures would exceed
the total Commitments.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof; provided
that a notice of termination of the Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

21

--------------------------------------------------------------------------------


 

Promptly following receipt of any notice, the Administrative Agent shall advise
the Lenders of the contents thereof.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments under
paragraph (b) of this Section shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

Section 2.08         Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement or the other
Loan Documents.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
Note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns).  Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more Notes
payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).

 

Section 2.09         Prepayment of Loans.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part subject to prior notice in
accordance with paragraph (b) of this Section.

 

(b)           The Borrower shall notify the Administrative  Agent by telephone
(confirmed in a signed notice sent by facsimile or electronic mail) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of

 

22

--------------------------------------------------------------------------------


 

prepayment.  Each such notice shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.07(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07(c).  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02(c).  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and break funding payments to the extent
required by Section 9.04.

 

Section 2.10         Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender the following fees:

 

(i)          on the Closing Date, an upfront fee in an amount agreed to in the
fee letter dated February 28, 2011, between the Borrower and the Lead Arrangers
(the “Upfront Fee”).

 

(ii)         a facility fee, which shall accrue on the daily amount of the
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Commitments terminate and the Loans
made by it have been paid in full, at the rate per annum set forth on the
Pricing Grid opposite the reference to the applicable Index Debt Rating under
the heading “Facility Fee” (the “Facility Fee”).  Facility Fees accrued through
and including the last Business Day of March, June, September and December of
each year shall be payable on each such last Business Day, commencing on the
first such date to occur after the date hereof; provided that all such fees
shall be payable on the date on which the Commitments terminate.

 

(b)           The Borrower agrees to pay to the Administrative Agent and the
Lead Arrangers, for their own accounts, the fees payable in the amounts and at
the times agreed in the Fee Letters.  Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

 

(c)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of Upfront Fees and Facility Fees, to the Lenders.  Fees paid shall not
be refundable under any circumstances.

 

Section 2.11         Interest.

 

(a)           The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear
interest  at the LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

 

23

--------------------------------------------------------------------------------


 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower under any Loan
Document is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand; (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment; and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)           If the Guarantor is legally not permitted to make payments it is
otherwise required to make pursuant to Section 9.05, then the interest amounts
due under this Section shall be calculated as follows:  (i) the amount due
pursuant to Section 2.11(a) through (d) plus (ii) an amount (which shall be due
and payable under this Section on the date such payment pursuant to Section 9.05
would otherwise have been required to be made) equal to such amount that would
otherwise be required to be paid by the Guarantor pursuant to Section 9.05 (and,
after payment thereof, such amount shall be deemed no longer due and payable
under Section 9.05).  In such case, the Guarantor shall send to the
Administrative Agent the original or a certified copy of a receipt, with respect
to any withholding tax paid, issued by the relevant Government Authority or
other evidence of such payment reasonably satisfactory to the Administrative
Agent within thirty (30) days after such payment.

 

Section 2.12         Calculation of Interest and Fees.

 

(a)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(b)           All fees hereunder shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

Section 2.13         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Section 9.03, 9.04 or

 

24

--------------------------------------------------------------------------------


 

9.05, or otherwise) prior to 2:00 p.m., New York City time, on the date when
due, in immediately available funds, without set off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon; provided that no
amount shall be deemed to have been received on the next succeeding Business Day
if the Borrower provides the Administrative Agent with written confirmation of a
Federal Reserve Bank reference number no later than 4:00 p.m., New York City
time, on the date when due.  All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Office, except that payments
pursuant to Sections 9.03, 9.04, 9.05 and 10.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments under this Agreement and the other Loan Documents shall be made in
dollars in New York, New York.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or such other obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact; and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments that
shall be equitable so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that (x) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (y) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply). 
The Borrower and the Guarantor each consent to the foregoing and each agree, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower and the Guarantor rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower or the Guarantor in the amount of such participation.

 

25

--------------------------------------------------------------------------------


 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(b) or 2.13(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

Section 2.14         Defaulting Lender.

 

(a)           Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:

 

(i)          such Defaulting Lender will not be entitled to any fees accruing
during such period pursuant to Section 2.10(a)(ii) (without prejudice to the
rights of the Non-Defaulting Lenders in respect of such fees);

 

(ii)         to the fullest extent permitted by applicable law, such Lender will
not be entitled to vote in respect of amendments and waivers hereunder, and the
Commitment and the outstanding Loans of such Lender hereunder will not be taken
into account in determining whether the Required Lenders or all of the Lenders,
as required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender; and

 

(iii)        the Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than 15 Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof); provided
that such termination will not be deemed to be a waiver or release of any claim
the

 

26

--------------------------------------------------------------------------------


 

Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

 

(iv)       the Borrower may, at its sole expense and effort, require such
Defaulting Lender to assign and delegate its interests, rights and obligations
under this Agreement pursuant to Section 10.04(e).

 

(b)           If the Borrower and the Administrative Agent agree in writing in
their discretion that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par such
portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender (and such
Revolving Credit Exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

 

Section 2.15         Commitment Increase.

 

(a)           The Borrower may, at any time, but in any event not more than once
per calendar quarter, prior to the Maturity Date, by notice to the
Administrative Agent in the form attached hereto as Exhibit E (each a
“Commitment Increase Notice”), request that the aggregate amount of the
Commitments be increased by an amount of at least $10,000,000 or an integral
multiple of $5,000,000 in excess thereof (each a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled Maturity
Date then in effect (each an “Increase Date”) as specified in the related notice
to the Administrative Agent; provided, however, that (i) in no event shall the
aggregate amount of the Commitments at any time exceed $1,000,000,000; and
(ii) on the date of any request by the Borrower for a Commitment Increase and on
the related Increase Date, the conditions set forth in Section 4.03 shall have
been satisfied.  The Borrower may extend offers to one or more Lenders and/or to
one or more third-party financial institutions reasonably acceptable to the
Administrative Agent to participate in a requested Commitment Increase under
this Section 2.15(a); provided, however, that the Commitment of each such
third-party financial institution shall be in an amount of $10,000,000 or an
integral multiple of $5,000,000 in excess thereof.  Any Lender that has received
such an offer may accept or decline such offer in such Lender’s sole and
absolute discretion.

 

(b)           On each Increase Date, each third-party financial institution that
accepts an offer to participate in a requested Commitment Increase in accordance
with Section 2.15(a) (each such financial institution, an “Assuming Lender”)
shall become a Lender party to this Agreement as of such Increase Date with a
Commitment in the amount of its participation in such Commitment Increase, and
the Commitment of each Lender that accepts an offer to

 

27

--------------------------------------------------------------------------------


 

participate in a requested Commitment Increase (each an “Increasing Lender”)
shall be increased by the amount of its participation in such Commitment
Increase; provided, however, that the Administrative Agent shall have received
on or before such Increase Date the following, each dated such date:

 

(i)          certified copies of resolutions of the board of directors of the
Borrower approving the Commitment Increase and the corresponding modifications
to this Agreement and an opinion of counsel for the Borrower (which may be
in-house counsel), in each case, reasonably satisfactory to the Administrative
Agent;

 

(ii)         an assumption agreement from each Assuming Lender, if any, in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent (each an “Assumption Agreement”), duly executed by such Assuming Lender,
the Administrative Agent and the Borrower; and

 

(iii)        confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing reasonably satisfactory to the Borrower
and the Administrative Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.15(b) and in Section 4.03, the
Administrative Agent shall notify the Lenders (including, without limitation,
each Assuming Lender) and the Borrower, on or before 1:00 p.m., New York City
time, by telecopier, of the occurrence of the Commitment Increase to be effected
on such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Assuming Lender on such date.

 

(c)           On the Increase Date, if any Loans are then outstanding, the
Borrower shall borrow from all or certain of the Lenders and/or (subject to
compliance by the Borrower with Section 9.04) prepay Loans of all or certain of
the Lenders such that, after giving effect thereto, the Loans (including,
without limitation, the Types and Interest Periods thereof) shall be held by the
Lenders (including for such purposes the Increasing Lenders and the Assuming
Lenders) ratably in accordance with their respective Applicable Percentage after
giving effect to such Commitment Increase.  On and after each Increase Date, the
Applicable Percentage of each Lender’s participation in Loans shall be
calculated after giving effect to each such Commitment Increase.

 

ARTICLE III

 

Representations and Warranties

 

Each Obligor represents and warrants to the Administrative Agent and the Lenders
that:

 

Section 3.01         Organization and Powers; Place of Business.

 

(a)           Each Obligor is a company duly organized or formed and validly
existing under the laws of its jurisdiction of organization or formation.  Each
Obligor has all corporate powers and authority and all governmental licenses,
authorizations, consents and approvals

 

28

--------------------------------------------------------------------------------


 

required to carry on its business as now conducted, except to the extent that
failure to have any such power, authority or governmental license,
authorization, consent or approval could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to have a Material Adverse Effect.

 

(b)           So long as the Borrower shall not have changed its jurisdiction of
organization pursuant to a transaction permitted under and in accordance with
this Agreement, the place of the central administration (siège de
l’administration centrale) and the centre of main interests (as defined in
Council Regulation (EC) No 1346/2000 of May 29, 2000 on insolvency proceedings,
as amended) of the Borrower are located at the place of its registered office
(siège statutaire) in Luxembourg.

 

Section 3.02         Authorization; Enforceability.  The Transactions are within
such Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement and each other
Loan Document to which such Obligor is a party has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03         Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, and (b) will not violate,
contravene, or constitute a default under any provision of (i) any applicable
law or regulation, (ii) the charter, by-laws or other organizational documents
of such Obligor, (iii) any order, judgment, decree or injunction of any
Governmental Authority, (iv) any agreement or instrument evidencing or governing
Debt of such Obligor, except for any contravention or default under any such
agreement or instrument evidencing or governing such Debt in an aggregate
principal amount, individually or in the aggregate for all such agreements or
instruments in respect of which there is a contravention or default, not in
excess of $25,000,000 or (v) any other material agreement or instrument binding
upon such Obligor or its assets.

 

Section 3.04         Financial Condition; No Material Adverse Change.

 

(a)           The Guarantor has heretofore furnished to the Administrative Agent
(i) its Consolidated balance sheet and statements of income, shareholders equity
and cash flows as of and for the fiscal year ended September 24, 2010, reported
on by Deloitte & Touche LLP, independent public accountants and its
(ii) Consolidated balance sheet and statement of income for the quarter ended
December 24, 2010, certified by its chief financial officer.  Such financial
statements, present fairly, in all material respects, the Consolidated financial
position and results of operations and cash flows of the Guarantor as of such
date and for such period in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in subclause (ii) above.

 

29

--------------------------------------------------------------------------------


 

(b)           Since September 24, 2010, there has been no material adverse
change in the consolidated financial condition, business or operations of the
Guarantor and its Subsidiaries, taken as a whole.

 

Section 3.05         Litigation and Environmental Matters.

 

(a)           There are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Obligors, threatened against or affecting the Guarantor or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination which could, based upon the facts and circumstances in
existence at the time this representation and warranty is made or deemed made,
reasonably be expected to result in a Material Adverse Effect, other than the
matters described in the Guarantor’s filings of Forms 10K, 10Q or 8K, in each
case on or before the date hereof (the “Existing Litigation”), and other than
shareholders’ derivative litigation or shareholders’ class actions based on the
same facts and circumstances as the Existing Litigation, or (ii) that could
reasonably be expected to adversely affect the validity or enforceability of any
of the Loan Documents or the Transactions.

 

(b)           Except with respect to any matters that could not, based upon the
facts and circumstances in existence at the time this representation and
warranty is made or deemed made, reasonably be expected to result in a Material
Adverse Effect and except for the matters described in the Guarantor’s filings
of Forms 10K, 10Q or 8K, in each case on or before the date hereof, neither the
Guarantor nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (ii) has become subject
to any Environmental Liability.

 

Section 3.06         Investment Company Status.  Neither Obligor is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

Section 3.07         Taxes.  Each of the Guarantor and its Significant
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Guarantor or such Significant
Subsidiary, as applicable, has set aside on its books adequate reserves, (b) to
the extent that the failure to do so could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to result in a Material Adverse Effect or
(c) matters described in the Guarantor’s most recent filings of Forms 10K or
10Q, in each case on or before the date hereof.

 

Section 3.08         ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to result in a Material Adverse Effect. 
The present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements

 

30

--------------------------------------------------------------------------------


 

reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount which could, based upon the facts and
circumstances existing at the time this representation and warranty is made or
deemed made, reasonably be expected to result in a Material Adverse Effect.

 

Section 3.09         Disclosure.  All information heretofore furnished by or on
behalf of the Obligors to the Administrative Agent or the Lenders in connection
with this Agreement or the other Loan Documents, when taken as a whole, does not
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projections and other forward-looking information, the Obligors
represent and warrant only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time made, it being
understood that projections and forward-looking information are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Obligors and that no assurance can be given that such projections
will be realized.

 

Section 3.10         Subsidiaries.  Each of the Guarantor’s Subsidiaries is duly
organized or formed, validly existing and (to the extent such concept is
applicable to it) in good standing under the laws of its jurisdiction of
organization or formation, except where the failure to be so organized, existing
or in good standing could not, based upon the facts and circumstances existing
at the time this representation and warranty is made or deemed made, reasonably
be expected to have a Material Adverse Effect.  Each such Subsidiary has all
legal powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except to the
extent that failure to have any such power or governmental license,
authorization, consent or approval could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to have a Material Adverse Effect.

 

Section 3.11         Margin Regulations.  Neither Obligor is engaged principally
or as one of its important activities in the business of buying or carrying
margin stock within the meaning of Regulation U of the Board.

 

ARTICLE IV

 

Conditions

 

Section 4.01         Effective Date.  The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

 

(a)           The Administrative Agent (or its counsel) shall have received on
or before the date of this Agreement from each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

31

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent (or its counsel) shall have received a
Note executed by the Borrower in favor of each Lender that requested a Note
prior to the Closing Date in accordance with Section 2.08(e).

 

(c)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
date of this Agreement) of (i) the general counsel of the Guarantor in
substantially the form attached as Exhibit C-1, (ii) Allen & Overy, special
Luxembourg counsel of the Borrower, in substantially the form attached as
Exhibit C-2, (iii) Vischer, special Swiss counsel of the Guarantor, in
substantially the form attached as Exhibit C-3 and (iv) Gibson, Dunn & Crutcher
LLP, special New York counsel of the Obligors, in substantially the form
attached as Exhibit C-4.

 

(d)           The Administrative Agent shall have received on or before the date
of this Agreement certified copies of the charter, by-laws and other
constitutive documents of each Obligor and of resolutions of the board of
directors of each Obligor authorizing the Transactions, together with incumbency
certificates dated the date of this Agreement evidencing the identity, authority
and capacity of each Person authorized to execute and deliver this Agreement,
the other Loan Documents and any other documents to be delivered by such Obligor
pursuant hereto, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(e)           The Administrative Agent shall have received a certificate, dated
the date of this Agreement and signed by a Responsible Officer, confirming that
(i) the representations and warranties of each Obligor set forth in Article III
of this Agreement are true and correct; and (ii) no Default has occurred and is
continuing.

 

(f)            The Administrative Agent shall have received evidence reasonably
satisfactory to it of the consent of CT Corporation System in New York, New York
to the appointment and designation provided by Section 10.09(d).

 

(g)           The Administrative Agent shall have received payment of Upfront
Fees for the account of each Lender pursuant to Section 2.10(a)(i).

 

(h)           The Borrower shall have paid all fees required to be paid by it
pursuant to the Fee Letters and, unless waived by the Administrative Agent and
the Lead Arrangers, the Borrower shall have paid all legal fees and expenses of
the Administrative Agent and the Lead Arrangers required to be paid pursuant to
the terms of this Agreement and to the extent invoiced and received by the
Borrower prior to the Closing Date.

 

(i)            The Administrative Agent shall have received evidence to its
satisfaction of (i) the termination of that certain Three-Year Senior Unsecured
Credit Agreement, dated as of June 24, 2008 (as the same may be amended,
supplemented or otherwise modified through the date hereof), among the Borrower,
the Guarantor, the lenders party thereto and Citibank, as administrative agent,
and (ii) the reduction of the commitments under that certain Five-Year Senior
Unsecured Credit Agreement, dated as of April 25, 2007 (as the same may be
amended, supplemented or otherwise modified through the date hereof), among the
Borrower, the Guarantor, the lenders party thereto and Citibank, as
administrative agent, to $788,000,000.

 

32

--------------------------------------------------------------------------------


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date.  Such notice shall be conclusive and binding.

 

Section 4.02         Each Borrowing.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:

 

(a)           The representations and warranties of the Obligors set forth in
Article III of this Agreement (other than Section 3.04, Section 3.05(a)(i) or
(b), or Section 3.09) or any other Loan Document, or which are contained in any
certificate or notice delivered at any time by any Obligor under or in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Borrowing, before and after giving effect
to such Borrowing, or, if any such representation or warranty was made as of a
specific date, such representation and warranty was true and correct in all
material respects on and as of such date.

 

(b)           At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

 

(c)           Borrower shall have delivered a Borrowing Request in accordance
with Section 2.03.

 

Each Borrowing Request shall be deemed to constitute a representation and
warranty by the Obligors on the date of such Borrowing Request and the date of
the Borrowing requested thereunder as to the matters specified in
paragraphs (a) and (b) of this Section.

 

Section 4.03         Each Commitment Increase.  Each Commitment Increase
requested by the Borrower pursuant to Section 2.15 is subject to the
satisfaction of the following conditions:

 

(a)           The representations and warranties of the Obligors set forth in
Article III of this Agreement or any other Loan Document, or which are contained
in any certificate or notice delivered at any time by any Obligor under or in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Commitment Increase Notice and on the
Increase Date, before and after giving effect to such Commitment Increase, or,
if any such representation or warranty was made as of a specific date, such
representation and warranty was true and correct in all material respects on and
as of such date.

 

(b)           At the time of and immediately after giving effect to such
Commitment Increase, no Default shall have occurred and be continuing.

 

(c)           The Borrower shall have delivered a Commitment Increase Notice in
accordance with Section 2.15(a).

 

Each Commitment Increase Notice shall be deemed to constitute a representation
and warranty by the Obligors on the date of such Commitment Increase Notice and
on the Increase Date as to the matters specified in paragraphs (a) and (b) of
this Section.

 

33

--------------------------------------------------------------------------------


 

ARTICLE V

 

Covenants

 

From and after the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under the Loan Documents shall have been paid in full, the Guarantor (and the
Borrower, where applicable) covenants and agrees with the Lenders that:

 

Section 5.01         Financial Statements and Other Information.  The Guarantor
will furnish to the Administrative Agent (which, except as otherwise provided
below with respect to subsections (a), (b) or (e), the Administrative Agent
shall promptly furnish to each Lender):

 

(a)           within 105 days after the end of each fiscal year of the
Guarantor, its audited Consolidated balance sheet and related statements of
operations, shareholders’ equity and cash flows as of the end of and for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of internationally recognized standing in a
manner complying with the applicable rules and regulations promulgated by the
SEC;

 

(b)           within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Guarantor, its Consolidated balance sheet
and related statements of operations and cash flows for such fiscal quarter and
the related statements of operations and cash flows for the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of the previous fiscal year, all
certified as to GAAP (subject to the absence of footnotes, audit and normal
year-end adjustments) on behalf of the Guarantor by the chief financial officer
or the chief accounting officer of the Guarantor or a Designated Officer;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate on behalf of the Guarantor signed by the
chief financial officer or the chief accounting officer of the Guarantor or a
Designated Officer (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating whether the Guarantor was in compliance with
Section 5.09;

 

(d)           within five Business Days after any Responsible Officer obtains
knowledge of any Default, if such Default is then continuing, a certificate on
behalf of the Guarantor signed by a Responsible Officer of the Guarantor or a
Designated Officer setting forth, in reasonable detail, the nature thereof and
the action which the Guarantor is taking or proposes to take with respect
thereto;

 

(e)           promptly upon the filing thereof, copies of all final registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent), final reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and proxy statements which the Guarantor or the Borrower shall have
filed with the SEC;

 

34

--------------------------------------------------------------------------------


 

(f)            promptly upon any Responsible Officer obtaining knowledge of the
commencement of any Reportable Action, a certificate on behalf of the Guarantor
specifying the nature of such Reportable Action and what action the Guarantor is
taking or proposes to take with respect thereto;

 

(g)           promptly, such other information as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request to comply
with and/or administer any “know your customer” or other customer identification
related policies and procedures required under applicable laws and regulations;
and

 

(h)           from time to time, upon reasonable notice, such other information
regarding the financial position or business of the Guarantor and its
Subsidiaries, or compliance with the terms of this Agreement, as any Lender
through the Administrative Agent may reasonably request.

 

Information required to be delivered pursuant to subsections (a), (b) or
(e) above shall be deemed to have been delivered on the date (i) on which the
Guarantor posts such documents, or provides a link thereto, on the Guarantor’s
website on the Internet at www.tyco.com (or such other website as the Guarantor
may designate in a writing delivered to the Administrative Agent) or at
www.sec.gov or (ii) on which such documents are posted on the Guarantor’s
behalf, or delivered to the Administrative Agent by the Guarantor, in accordance
with Section 10.15.

 

Section 5.02         Existence; Conduct of Business.  The Guarantor will:

 

(a)           not engage in any material business other than the holding of
stock and other investments in its Subsidiaries and activities reasonably
related thereto; and

 

(b)           preserve, renew and keep in full force and effect, and will cause
each Significant Subsidiary to preserve, renew and keep in full force and
effect, (i) its respective legal existence and (ii) its respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business, unless, in the case of either the failure of the Guarantor to comply
with subclause (b)(ii) of this Section 5.02 or the failure of a Significant
Subsidiary to comply with clause (b) of this Section 5.02, such failure could
not, based upon the facts and circumstances existing at the time, reasonably be
expected to have a Material Adverse Effect.

 

(c)           preserve and keep in full force and effect, and will cause the
Borrower to preserve and keep in full force and effect, in the case of the
Guarantor, its legal existence as a Swiss company and, in the case of the
Borrower, its legal existence as a Luxembourg company; provided that this
provision will not prohibit any change in jurisdiction of legal existence of the
Borrower or the Guarantor to a jurisdiction that would be permitted with respect
to a Successor of the Borrower or the Guarantor, as applicable, under
Section 5.08(a), subject to delivery of (i) a certificate of a Responsible
Officer of the relevant Obligor stating that, immediately after giving effect to
such transaction, no Default shall have occurred and be continuing and (ii) an
opinion (reasonably satisfactory to the Administrative Agent) as to such matters
as the Administrative Agent shall reasonably request, including, to the extent
requested, the matters set forth in the opinions delivered on the Effective
Date.

 

35

--------------------------------------------------------------------------------


 

provided that nothing in this Section 5.02 shall prohibit any transaction
permitted by Section 5.08.

 

Section 5.03         Maintenance of Properties; Insurance.  The Guarantor will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by and commercially available to companies engaged
in the same or similar businesses operating in the same or similar locations,
except in the case of each of clause (a) and (b) to the extent that the failure
to do so could not, based upon the facts and circumstances existing at the time,
reasonably be expected to have a Material Adverse Effect.

 

Section 5.04         Books and Records; Inspection Rights.  The Guarantor will
keep, and will cause each Consolidated Subsidiary to keep, proper books of
record and account in which true and correct entries shall be made of its
business transactions and activities so that financial statements of the
Guarantor that fairly present its business transactions and activities can be
properly prepared in accordance with GAAP.  The Guarantor will, and will cause
each Significant Subsidiary to, permit any representatives designated by the
Administrative Agent or by any Lender through the Administrative Agent, upon
reasonable prior notice, at all reasonable times and as and to the extent
permitted by applicable law and regulation, and (except when a Default shall
have occurred and be continuing) at the Administrative Agent’s or such Lender’s
expense, to visit and inspect its properties, to examine and make extracts from
its books and records and to discuss its affairs, finances, accounts and
condition with its officers, employees (in the presence of its officers) and
independent accountants (in the presence of its officers); provided that
(a) such designated representatives shall be reasonably acceptable to the
Borrower, shall agree to any reasonable confidentiality obligations proposed by
the Borrower and shall follow the guidelines and procedures generally imposed
upon like visitors to Borrower’s facilities; and (b) unless a Default shall have
occurred and be continuing, such visits and inspections shall occur not more
than once in any fiscal year.

 

Section 5.05         Compliance with Laws.  The Guarantor will, and will cause
each Significant Subsidiary to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so could not, based upon the facts and circumstances
existing at the time, reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.06         Use of Proceeds.  The proceeds of each Borrowing made under
this Agreement will be used by the Borrower for working capital, capital
expenditures and other lawful corporate purposes of the Borrower, including to
repay other Debt of the Guarantor and its Subsidiaries.  No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

Section 5.07         Liens.  The Guarantor will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

 

36

--------------------------------------------------------------------------------


 

(a)           any Lien existing on any asset on the Closing Date;

 

(b)           any Lien on any asset securing the payment of all or part of the
purchase price of such asset upon the acquisition thereof by the Guarantor or a
Subsidiary or securing Debt (including any obligation as lessee incurred under a
capital lease (or incurred under an operating lease that is later
re-characterized as a capital lease)) incurred or assumed by the Guarantor or a
Subsidiary prior to, at the time of or within one year after such acquisition
(or in the case of real property, the completion of construction (including any
improvements on an existing property) or the commencement of full operation of
such asset or property, whichever is later), which Debt is incurred or assumed
for the purpose of financing all or part of the cost of acquiring such asset or,
in the case of real property, construction or improvements thereon; provided
that in the case of any such acquisition, construction or improvement, the Lien
shall not apply to any asset theretofore owned by the Guarantor or a Subsidiary,
other than assets so acquired, constructed or improved;

 

(c)           any Lien existing on any asset or Stock of any Person at the time
such Person is merged or consolidated with or into the Guarantor or a Subsidiary
which Lien was not created in contemplation of such event;

 

(d)           any Lien existing on any asset at the time of acquisition thereof
by the Guarantor or a Subsidiary, which Lien was not created in contemplation of
such acquisition;

 

(e)           any Lien arising out of the Refinancing of any Debt secured by any
Lien permitted by any of the subsections (a) through (d) of this Section 5.07;
provided that the principal amount of Debt is not increased (except as
grossed-up for the customary fees and expenses incurred in connection with such
Refinancing and except as a result of the capitalization or accretion of
interest) and is not secured by any additional assets, except as provided in the
last sentence of this Section 5.07;

 

(f)            any Lien to secure Intercompany Debt;

 

(g)           sales of accounts receivable or promissory notes to factors or
other third parties in the ordinary course of business for purposes of
collection;

 

(h)           any Lien in favor of any country or any political subdivision of
any country (or any department, agency or instrumentality thereof) securing
obligations arising in connection with partial, progress, advance or other
payments pursuant to any contract, statute, rule or regulation or securing
obligations incurred for the purpose of financing all or any part of the
purchase price (including the cost of installation thereof or, in the case of
real property, the cost of construction or improvement or installation of
personal property thereon) of the asset subject to such Lien (including, but not
limited to, any Lien incurred in connection with pollution control, industrial
revenue or similar financings);

 

(i)            Liens arising in the ordinary course of its business which (i) do
not secure Debt and (ii) do not in the aggregate materially detract from the
value of its assets or materially impair the use thereof in the operation of its
business;

 

(j)            any Lien securing only Nonrecourse Debt;

 

37

--------------------------------------------------------------------------------


 

(k)           Liens incurred and pledges or deposits in the ordinary course of
business in connection with workers’ compensation, old age pensions,
unemployment insurance or other social security legislation, other than any Lien
imposed by ERISA;

 

(l)            Liens created pursuant to a Permitted Securitization
Transactions;

 

(m)          Liens for taxes, assessments and governmental charges or levies
which are not yet due or are payable without penalty or of which the amount,
applicability or validity is being contested by the Guarantor or a Subsidiary
whose property is subject thereto in good faith by appropriate proceedings as to
which adequate reserves are being maintained;

 

(n)           Liens securing judgments that have not resulted in the occurrence
of an Event of Default under clause (k) of Article VI in an aggregate principal
amount at any time outstanding not to exceed $100,000,000; and

 

(o)           Liens not otherwise permitted by the foregoing clauses (a) through
(n) of this Section 5.07 securing Debt or other obligations (without
duplication) in an aggregate principal amount at any time outstanding not to
exceed an amount equal to 7.5% of Consolidated Tangible Assets at such time.

 

It is understood that any Lien permitted to exist on any asset pursuant to the
foregoing provisions of this Section 5.07 may attach to the proceeds of such
asset and, with respect to Liens permitted pursuant to subsections (a), (b),
(d), (e) (but only with respect to the Refinancing of Debt secured by a Lien
permitted pursuant to subsections (a), (b) or (d)) or (f) of this Section 5.07,
may attach to an asset acquired in the ordinary course of business as a
replacement of such former asset.

 

Section 5.08         Fundamental Changes.  No Obligor will consolidate,
amalgamate or merge with or into any other Person or sell, lease or otherwise
transfer all or substantially all of the Consolidated assets to any other
Person, unless:

 

(a)           such Obligor is the surviving corporation, or the Person (if other
than such Obligor) formed by such consolidation or amalgamation or into which
such Obligor is merged or amalgamated, or the Person which acquires by sale or
other transfer, or which leases, all or substantially all of the assets of such
Obligor (any such Person, the “Successor”), shall be organized and existing
under the laws of (i) in the case of a Successor to the Borrower, Luxembourg,
the Netherlands, Switzerland, Bermuda, Ireland or the United States, any state
thereof or the District of Columbia, or (ii) in the case of a Successor to the
Guarantor, Switzerland, Bermuda, Ireland, Luxembourg, the Netherlands or the
United States, any state thereof or the District of Columbia, and shall
expressly assume, in a writing executed and delivered to the Administrative
Agent for delivery to each of the Lenders, in form reasonably satisfactory to
the Administrative Agent, the due and punctual payment of the principal of and
interest on the Loans and the performance of the other obligations under this
Agreement and the other Loan Documents on the part of such Obligor to be
performed or observed, as fully as if such Successor were originally named as
such Obligor in this Agreement or such other Loan Document;

 

38

--------------------------------------------------------------------------------


 

(b)           immediately after giving effect to such transaction, no Default
shall have occurred and be continuing; and

 

(c)           such Obligor has delivered to the Administrative Agent a
certificate on behalf of such Obligor signed by one of its Responsible Officers
and an opinion of counsel reasonably satisfactory to the Administrative Agent,
each stating that all conditions provided in this Section 5.08 relating to such
transaction have been satisfied and, with respect to the opinion, as to such
matters as the Administrative Agent shall reasonably request, including, to the
extent requested, the matters set forth in the opinions delivered on the
Effective Date.

 

Upon the satisfaction (or waiver) of the conditions set forth in this
Section 5.08, a Successor to the Borrower or the Guarantor shall succeed, and
may exercise every right and power of, the Borrower or the Guarantor under this
Agreement and the other Loan Documents with the same effect as if such Successor
had been originally named as the Borrower or the Guarantor herein, and the
Borrower or the Guarantor, as the case may be, shall be relieved of and released
from its obligations under this Agreement and the other Loan Documents.

 

Section 5.09         Financial Covenant.  The Guarantor will not permit at any
time the ratio of (x) Consolidated Total Debt at such time to (y) Consolidated
EBITDA for the then most recently concluded period of four consecutive fiscal
quarters of the Guarantor to exceed 3.50 to 1.00.

 

Section 5.10         Limitation on Restrictions on Subsidiary Dividends and
Other Distributions.  The Guarantor will not, and will not permit any Subsidiary
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any
Subsidiary, other than the Borrower, to (a) pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits, owned by the Guarantor or any Subsidiary, or pay any Debt owed by any
Subsidiary to the Guarantor or any Subsidiary that is a direct or indirect
parent of such former Subsidiary, (b) make loans or advances to the Guarantor or
any Subsidiary that is a direct or indirect parent of such former Subsidiary or
(c) transfer any of its properties or assets to the Guarantor or any such
Subsidiary that is a direct or indirect parent of such former Subsidiary (or,
solely in the case of clause (xii) hereof, any other Consolidated Person in
respect of such Nonrecourse Debt), except for such encumbrances or restrictions
existing under or by reason of:

 

(i)            applicable laws and regulations, judgments and orders and other
legal requirements, agreements with non-U.S. governments with respect to assets
or businesses located in their jurisdiction, or condemnation or eminent domain
proceedings;

 

(ii)           this Agreement and any other agreement or instrument governing
Debt containing only such encumbrances and/or restrictions that are on terms
substantially similar in all material respects to, and in no event more
restrictive than, any such encumbrances and/or restrictions under this
Agreement;

 

(iii)          (A) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Guarantor or a Subsidiary or
(B) customary restrictions imposed on the transfer of trademarked, copyrighted
or patented materials or

 

39

--------------------------------------------------------------------------------


 

provisions in agreements that restrict the assignment of such agreements or any
rights thereunder;

 

(iv)          provisions contained in the instruments evidencing or governing
Debt or other obligations or agreements, in each case existing on the date
hereof;

 

(vi)          provisions contained in instruments evidencing or governing Debt
or other obligations or agreements of any Person, in each case, at the time such
Person (A) shall be merged or consolidated with or into the Guarantor or any
Subsidiary, (B) shall sell, transfer, assign, lease or otherwise dispose of all
or substantially all of such Person’s assets to the Guarantor or a Subsidiary,
or (C) otherwise becomes a Subsidiary; provided that in the case of clause (A),
(B) or (C), such Debt, obligation or agreement was not incurred or entered into,
or any such provisions adopted, in contemplation of such transaction;

 

(vii)         provisions contained in Refinancings, so long as such provisions
are, in the good faith determination of the Guarantor’s board of directors, not
materially more restrictive than those contained in the respective instruments
so Refinanced;

 

(viii)        provisions contained in any instrument evidencing or governing
Debt or other obligations of a Subsidiary Guarantor;

 

(ix)           any encumbrances and restrictions with respect to a Subsidiary
imposed in connection with an agreement which has been entered into for the sale
or disposition of such Subsidiary or its assets; provided that such sale or
disposition otherwise complies with this Agreement;

 

(x)            the subordination (pursuant to its terms) in right and priority
of payment of any Debt owed by any Subsidiary (the “Indebted Subsidiary”) to the
Guarantor or any other Subsidiary, to any other Debt of such Indebted
Subsidiary; provided that (A) such Debt is permitted under this Agreement; and
(B) the Guarantor’s board of directors has determined, in good faith, at the
time of the creation of such encumbrance or restriction, that such encumbrance
or restriction could not, based upon the facts and circumstances in existence at
the time, reasonably be expected to have a Material Adverse Effect;

 

(xi)           provisions governing Preferred Stock issued by a Subsidiary or
Debt issued or incurred by a Subsidiary that is owed to the Guarantor or another
Subsidiary;

 

(xii)          provisions contained in instruments or agreements evidencing or
governing (A) Nonrecourse Debt or (B) other Debt of a Subsidiary incurred to
finance the acquisition or construction of fixed or capital assets to the
extent, in the case of sub-clause (B), such instrument or agreement prohibits
transfers of the assets financed with such Debt; and

 

(xiii)         provisions contained in debt instruments, obligations or other
agreements of any Subsidiary which are not otherwise permitted pursuant to
clauses (i) through (xii) of this Section 5.10; provided that the aggregate
investment of the Guarantor in all such

 

40

--------------------------------------------------------------------------------


 

Subsidiaries (determined in accordance with GAAP) shall at no time exceed the
greater of (a) $300,000,000 or (b) 3% of Consolidated Tangible Assets.

 

The provisions of this Section 5.10 shall not prohibit (x) Liens not prohibited
by Section 5.07 or (y) restrictions on the sale or other disposition of any
property securing Debt of any Subsidiary; provided that such Debt is otherwise
permitted by this Agreement.

 

Section 5.11         Transactions with Affiliates.  The Guarantor will not, and
will not permit any Subsidiary to, directly or indirectly, pay any funds to or
for the account of, make any investment (whether by acquisition of Stock or
indebtedness, by loan, advance, transfer of property, Guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to or participate in, or effect any transaction in
connection with any joint enterprise or other joint arrangement with, any
Affiliate (collectively, “Affiliate Transactions”); provided, however, that the
foregoing provisions of this Section 5.11 shall not prohibit the Guarantor or
any of its Subsidiaries from:

 

(i)          engaging in any Affiliate Transaction between or among (A) the
Guarantor and any Subsidiary or Subsidiaries or (B) two or more Subsidiaries;

 

(ii)         declaring or paying any dividends and distributions on any shares
of the Guarantor’s Stock, including any dividend or distribution payable in
shares of the Guarantor’s Stock or Stock Equivalents;

 

(iii)        making any payments on account of the purchase, redemption,
retirement or acquisition of (A) any shares of the Guarantor’s Stock or (B) any
option, warrant or other right to acquire shares of the Guarantor’s Stock,
including any payment payable in shares of the Guarantor’s Stock or Stock
Equivalents;

 

(iv)       declaring or paying any dividends or distributions on Stock of any
Subsidiary held by the Guarantor or another Subsidiary;

 

(v)        making sales to or purchases from any Affiliate and, in connection
therewith, extending credit or making payments, or from making payments for
services rendered by any Affiliate, if such sales or purchases are made or such
services are rendered in the ordinary course of business and on terms and
conditions at least as favorable to the Guarantor or such Subsidiary as the
terms and conditions which the Guarantor would reasonably expect to be obtained
in a similar transaction with a Person which is not an Affiliate at such time;

 

(vi)       making payments of principal, interest and premium on any Debt of the
Guarantor or such Subsidiary held by an Affiliate if the terms of such Debt are
at least as favorable to the Guarantor or such Subsidiary as the terms which the
Guarantor would reasonably expect to have been obtained at the time of the
creation of such Debt from a lender which was not an Affiliate;

 

(vii)      participating in, or effecting any transaction in connection with,
any joint enterprise or other joint arrangement with any Affiliate if the
Guarantor or such

 

41

--------------------------------------------------------------------------------


 

Subsidiary participates in the ordinary course of its business and on a basis no
less advantageous than the basis on which such Affiliate participates;

 

(viii)     paying or granting reasonable compensation, indemnities,
reimbursements and benefits to any director, officer, employee or agent of the
Guarantor or any Subsidiary; or

 

(ix)        engaging in any Affiliate Transaction not otherwise addressed in
subsections (i) through (ix) of this Section 5.11, the terms of which are not
less favorable to the Guarantor or such Subsidiary than those that the Guarantor
or such Subsidiary would reasonably expect to be obtained in a comparable
transaction at such time with a Person which is not an Affiliate.

 

Section 5.12         Subsidiary Guarantors.  The Guarantor will cause each
Subsidiary that now or hereafter guarantees any Material Debt of the Borrower
for or in respect of borrowed money (other than Debt of the Borrower to any
other Subsidiary) to promptly thereafter (and in any event within 30 days of
executing such Guarantee) (a) become a Subsidiary Guarantor by executing and
delivering to the Administrative Agent a Subsidiary Guaranty and (b) deliver to
the Administrative Agent documents of the types referred to in
Section 4.01(d) and favorable opinions of counsel to such Subsidiary (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the Subsidiary Guaranty of such Subsidiary), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

Section 5.13         Subsidiary Debt.  The Guarantor will not at any time permit
the aggregate outstanding principal amount of Debt of the Consolidated
Subsidiaries to exceed an amount equal to $850,000,000; provided that, for
purposes of this Section 5.13, “Debt” shall not include (a) Permitted Acquired
Debt of any Consolidated Subsidiary, (b) Debt of the Borrower or any Subsidiary
Guarantor or (c) obligations under any Permitted Securitization Transaction, to
the extent otherwise constituting Debt.

 

ARTICLE VI

 

Events of Default

 

Section 6.01         Events of Default.  If any of the following events (“Events
of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or the other Loan Documents, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

 

42

--------------------------------------------------------------------------------


 

(c)           any representation or warranty made or deemed made by or on behalf
of the Guarantor or any Subsidiary in or in connection with this Agreement or
the other Loan Documents or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate or financial
statement furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;

 

(d)           either Obligor shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.06, 5.07, 5.08, 5.10, 5.11,
5.12 or 5.13, and such failure shall not be remedied within five Business Days
after any Responsible Officer obtains knowledge thereof or (ii) Section 5.09;

 

(e)           either Obligor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or the other Loan Documents
(other than those specified in clause (a), (b) or (d) of this Section), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Guarantor (which notice will be given at
the request of any Lender);

 

(f)            the Guarantor or any Subsidiary shall fail to make any payment in
respect of any Material Debt, when and as the same shall become due and payable,
and such failure shall continue beyond any applicable grace period (but in any
event, in the case of interest, fees or other amounts other than principal, for
a period of at least five Business Days);

 

(g)           any event or condition occurs that results in any Material Debt
becoming due prior to its scheduled maturity; provided that this
clause (g) shall not apply to (i) secured Debt that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Debt,
(ii) any conversion, repurchase or redemption of any Material Debt scheduled by
the terms thereof to occur on a particular date, any conversion of any Material
Debt initiated by a holder thereof pursuant to the terms thereof or any optional
prepayment, repurchase or redemption of any Material Debt, in each case not
subject to any contingent event or condition related to the creditworthiness,
financial performance or financial condition of the Guarantor or any Subsidiary
or (iii) any repurchase or redemption of any Material Debt pursuant to any put
option exercised by the holder of such Material Debt; provided that such put
option is exercisable at times specified in the terms of the Material Debt and
not by its terms solely as a result of any contingent event or condition related
to the creditworthiness, financial performance or financial condition of the
Guarantor or the applicable Subsidiaries;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, winding up, reorganization or
other relief in respect of the Guarantor or any Significant Subsidiary or its
debts, or of a substantial part of its assets, under any bankruptcy, insolvency,
receivership or similar law of any jurisdiction now or hereafter in effect
(“Debtor Relief Law”) or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Guarantor or any
Significant Subsidiary or for a substantial part of its respective assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days, or an order or decree approving or ordering any of the foregoing shall be
entered;

 

43

--------------------------------------------------------------------------------


 

(i)            the Guarantor or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, winding up,
reorganization or other relief under any Debtor Relief Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Guarantor or any Significant Subsidiary
or for a substantial part of its respective assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)            the Guarantor or any Significant Subsidiary shall admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k)           one or more judgments or orders for the payment of money in an
aggregate amount in excess of $100,000,000 (after deducting amounts covered by
insurance, except to the extent that the insurer providing such insurance has
declined such coverage or indemnification) shall be rendered against the
Guarantor or any Subsidiary or any combination thereof and, within 60 days after
entry thereof, such judgment or order is not discharged or execution thereof
stayed pending appeal, or within 60 days after the expiration of any such stay,
such judgment or order is not discharged;

 

(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)          (i) any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under said Act) of 40% or more of the outstanding shares of common stock
of the Guarantor; or (ii) on the last day of any period of twelve consecutive
calendar months, a majority of members of the board of directors of the
Guarantor shall no longer be composed of individuals (A) who were members of
said board of directors on the first day of such twelve consecutive calendar
month period or (B) whose election or nomination to said board of directors was
approved by individuals referred to in clause (A) above constituting at the time
of such election or nomination at least a majority of said board of directors;

 

(n)           any Loan Document shall cease to be valid and enforceable against
any Obligor or Subsidiary Guarantor party thereto (except for the termination of
a Subsidiary Guaranty in accordance with its terms), or any Obligor or
Subsidiary Guarantor shall so assert in writing; or

 

(o)           the Borrower (or any permitted Successor pursuant to Section 5.08)
shall cease to be a Wholly-Owned Consolidated Subsidiary of the Guarantor;

 

then, in every such event (other than an event described in clause (h) or (i) of
this Section with respect to the Borrower or the Guarantor) and at any time
thereafter during the continuance of such event, the Administrative Agent shall,
at the request of, or may, with the consent of, the

 

44

--------------------------------------------------------------------------------


 

Required Lenders, by notice to the Borrower, take either or both of the
following actions, at the same or different times:  (x) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(y) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, and thereupon
the principal amount of all such outstanding Loans together with all such
interest and other amounts so declared to be due and payable shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Obligors; and in case
of any event described in clause (h) or (i) of this Section with respect to the
Borrower or the Guarantor, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued under any Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Obligors.

 

ARTICLE VII

 

The Administrative Agent

 

Section 7.01         Appointment and Authority.  Each Lender hereby irrevocably
appoints Citibank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrower nor the Guarantor shall have rights as a third-party
beneficiary of any of such provisions.

 

Section 7.02         Administrative Agent Individually.  (a)  The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Guarantor or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

(b)           Each Lender understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 7.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Obligors or their
respective Affiliates.  Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of

 

45

--------------------------------------------------------------------------------


 

others (including the Obligors and their Affiliates and including holding, for
its own account or on behalf of others, equity, debt and similar positions in
the Borrower, the Guarantor or their respective Affiliates), including trading
in or holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Obligors or their Affiliates.  Each
Lender understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Obligors or
their Affiliates (including information concerning the ability of the Obligors
to perform their respective Obligations hereunder and under the other Loan
Documents) which information may not be available to any of the Lenders that are
not members of the Agent’s Group.  None of the Administrative Agent nor any
member of the Agent’s Group shall have any duty to disclose to any Lender or use
on behalf of the Lenders, and shall not be liable for the failure to so disclose
or use, any information whatsoever about or derived from the Activities or
otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Obligor or any Affiliate of any Obligor) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Administrative Agent to the Lenders.

 

(c)           Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Obligors and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents).  Each Lender agrees that no member of the Agent’s
Group is or shall be required to restrict its Activities as a result of the
Person serving as Administrative Agent being a member of the Agent’s Group and
that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender.  None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Obligors or their Affiliates
(including information concerning the ability of the Obligors to perform their
respective obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Obligors or their
Affiliates) or for its own account.

 

(d)           In the event that Citibank or any of its Affiliates shall be or
become an indenture trustee under the Trust Indenture Act of 1939 (as amended,
the “Trust Indenture Act”) in respect of any securities issued or guaranteed by
any Obligor, the parties hereto acknowledge and agree that any payment or
property received in satisfaction of or in respect of any obligation of such
Obligor hereunder or under any other Loan Document by or on behalf of Citibank
in its capacity as the Administrative Agent for the benefit of any Lender under
any Loan Document (other than Citibank or an Affiliate of Citibank) and which is
applied in accordance with the Loan Documents shall be deemed to be exempt from
the requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311 (b)(3) of the Trust Indenture Act.

 

Section 7.03         Duties of Administrative Agent; Exculpatory Provisions. 
(a)  The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely

 

46

--------------------------------------------------------------------------------


 

ministerial and administrative in nature, and the Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers but shall be required to act or refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written direction of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or any of its Affiliates to liability or
that is contrary to any Loan Document or applicable law, including for the
avoidance of doubt, any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law.

 

(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.02(b) or 6.01) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until the Borrower or any Lender shall have given
notice to the Administrative Agent describing such Default or Event of Default.

 

(c)           Neither the Administrative Agent nor any member of the Agent’s
Group shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty, representation or other information made or
supplied in or in connection with this Agreement, any other Loan Document or the
Information Memorandum, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)           Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any person on behalf of any
Lender, and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.

 

Section 7.04         Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be

 

47

--------------------------------------------------------------------------------


 

genuine and to have been signed, sent or otherwise authenticated by the proper
Person.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless an
officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such Lender
prior to the making of such Loan, and, in the case of a Borrowing, such Lender
shall not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowing.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower or the Guarantor), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 7.05         Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article VII and Section 10.03 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

Section 7.06         Resignation or Removal of Administrative Agent.  (a)  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor, which shall be
(i) a bank with an office in New York, New York, or an Affiliate of any such
bank with an office in New York, New York, and (ii) subject to the approval of
the Borrower so long as no Default or Event of Default shall have occurred and
be continuing (such approval not to be unreasonably withheld or delayed).  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (such 30 day period, the “Lender
Appointment Period”), then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent meeting the qualifications
set forth above.  In addition and without any obligation on the part of the
retiring Administrative Agent to appoint, on behalf of the Lenders, a successor
Administrative Agent, the retiring Administrative Agent may at any time upon or
after the end of the Lender Appointment Period notify the Borrower and the
Lenders that no qualifying Person has accepted appointment as successor
Administrative Agent and the effective date of such retiring Administrative
Agent’s resignation which effective date shall be no earlier than three business
days after the date of such notice.  Upon the resignation effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(x) the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan
Documents; and (y) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead

 

48

--------------------------------------------------------------------------------


 

be made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties as Administrative Agent of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations as
Administrative Agent hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

(b)           Anything herein to the contrary notwithstanding, if at any time
the Required Lenders determine that the Person serving as Administrative Agent
is (without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender pursuant to clause (e) of the definition thereof, the Required
Lenders (determined after giving effect to Section 10.02(b)) may by notice to
the Borrower and such Person remove such Person as Administrative Agent and
appoint a replacement Administrative Agent hereunder, which appointment shall be
subject to the approval of the Borrower so long as no Default or Event of
Default shall have occurred and be continuing (such approval not to be
unreasonably withheld or delayed) and acceptance by the replacement
Administrative Agent; provided that such removal will, to the fullest extent
permitted by applicable law, be effective on the earlier of (A) the date a
replacement Administrative Agent is appointed and (B) the date 30 days after the
giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent has been appointed).

 

Section 7.07         Non-Reliance on Administrative Agent and Other Lenders. 
(a)  Each Lender confirms to the Administrative Agent, each other Lender and
each of their respective Related Parties that it (i) possesses (individually or
through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on the Administrative
Agent, any other Lender or any of their respective Related Parties, of
evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) of (A) entering into this Agreement,
(B) making Loans hereunder and under the other Loan Documents and (C) taking or
not taking actions hereunder and thereunder; (ii) is financially able to bear
such risks; and (iii) has determined that entering into this Agreement and
making Loans hereunder and under the other Loan Documents is suitable and
appropriate for it.

 

(b)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents; (ii) it
has, independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has

 

49

--------------------------------------------------------------------------------


 

deemed appropriate; and (iii) it will, independently and without reliance upon
the Administrative Agent, any other Lender or any of their respective Related
Parties, continue to be solely responsible for making its own appraisal and
investigation of all risks arising under or in connection with, and its own
credit analysis and decision to take or not take action under, this Agreement
and the other Loan Documents based on such documents and information as it shall
from time to time deem appropriate, which may include, in each case:

 

(i)          the financial condition, status and capitalization of the Borrower
and the Guarantor;

 

(ii)         the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;

 

(iii)        determining compliance or non-compliance with any condition
hereunder to the making of a Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition; or

 

(iv)       the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Administrative Agent, any
other Lender or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the Transactions or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

 

Section 7.08         Termination of Subsidiary Guaranty.  The Lenders hereby
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Subsidiary Guarantor from its obligations under such
Subsidiary Guarantor’s Subsidiary Guaranty (i) if such Person ceases to exist or
to be a Subsidiary (or substantially contemporaneously with such release will
cease to exist or to be a Subsidiary), in each case as a result of a transaction
permitted hereunder, or (ii) otherwise in accordance with Section 4.06(b) of the
relevant Subsidiary Guaranty.

 

Section 7.09         No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners or Lead Arrangers
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or as a Lender hereunder.

 

ARTICLE VIII

 

Guarantee

 

Section 8.01         The Guarantee.  The Guarantor hereby unconditionally and
irrevocably guarantees the full and punctual payment when due (whether at stated
maturity, by mandatory prepayment, by acceleration or otherwise) of the
principal of and interest on the Loans, the Notes and all other amounts
whatsoever at any time or from time to time payable or becoming payable under
this Agreement or the other Loan Documents.  This is a continuing

 

50

--------------------------------------------------------------------------------


 

guarantee and a guarantee of payment and not merely of collection.  Upon failure
by the Borrower to pay punctually any such amount when due as aforesaid, the
Guarantor shall forthwith on demand pay the amount not so paid at the place and
in the manner specified in this Agreement.

 

Section 8.02         Guarantee Unconditional.  The obligations of the Guarantor
hereunder shall be unconditional and absolute, and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected, at any time, by:

 

(a)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of the Borrower under any Loan Document, by
operation of law or otherwise;

 

(b)           any modification or amendment of or supplement to any Loan
Document;

 

(c)           any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of the Borrower under any Loan
Document;

 

(d)           any change in the corporate existence, structure or ownership of
the Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any obligation of the Guarantor or the Borrower contained in any
Loan Document;

 

(e)           the existence of any claim, set-off or other rights which the
Guarantor may have at any time against the Borrower, the Administrative Agent,
any Lender or any other Person, whether in connection herewith or any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

 

(f)            any invalidity or unenforceability relating to or against the
Borrower for any reason of any Loan Document, or any provision of applicable law
or regulation of any jurisdiction purporting to prohibit the payment by the
Borrower, in the currency and funds and at the time and place specified herein,
of any amount payable by it under any Loan Document; or

 

(g)           any other act or omission to act or delay of any kind by the
Borrower, the Administrative Agent, any Lender or any other Person, or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge or defense of a guarantor or surety.

 

Section 8.03         Discharge Only upon Payment in Full; Reimbursement in
Certain Circumstances.  The guarantee and other agreements in this Article VIII
shall remain in full force and effect until the Commitments shall have
terminated and the principal of and interest on the Loans, the Notes and all
other amounts whatsoever payable by the Borrower under any Loan Document shall
have been finally paid in full.  If at any time any payment of any such amount
payable by the Borrower under any Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, the Guarantor’s obligations hereunder with respect
to such payment shall be reinstated at such time as though such payment had been
due but not made at such time.

 

51

--------------------------------------------------------------------------------


 

Section 8.04         Waiver by the Guarantor.  The Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against the Borrower or any other Person.

 

Section 8.05         Subrogation.  Upon making any payment hereunder with
respect to the Borrower, the Guarantor shall be subrogated to the rights of the
payee against the Borrower with respect to such payment; provided that the
Guarantor shall not enforce any payment by way of subrogation until all amounts
of principal of and interest on the Loans and all other amounts payable by the
Borrower under any Loan Document have been paid in full and the Commitments have
been terminated.

 

Section 8.06         Stay of Acceleration.  In the event that acceleration of
the time for payment of any amount payable by the Borrower under any Loan
Document is stayed upon insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Guarantor hereunder forthwith
on demand by the Required Lenders.

 

ARTICLE IX

 

Yield Protection, Illegality and Taxes

 

Section 9.01         Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the LIBO Rate for such Interest Period (together with any amounts payable
pursuant to Section 9.03 or 9.05) will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective; and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.  In the case of
clause (b) above, during any such period of suspension each Lender shall, from
time to time upon request from the Borrower, certify its cost of funds for each
Interest Period to the Borrower and the Administrative Agent as soon as
practicable (but in any event not later than 10 Business Days after any such
request).

 

Section 9.02         Illegality.  Notwithstanding any other provision of any
Loan Document, if any Lender shall notify the Administrative Agent (and provide
to the Borrower an opinion of counsel to the effect) that the introduction of or
any change in or in the interpretation

 

52

--------------------------------------------------------------------------------


 

of any law or regulation makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for such Lender or its
lending office for Eurodollar Borrowings to perform its obligations hereunder to
make Eurodollar Loans or to fund or maintain Eurodollar Loans hereunder,
(i) each Eurodollar Loan of such Lender will automatically, upon such demand,
convert into an ABR Loan that bears interest at the rate set forth in
Section 2.12(a); and (ii) the obligation of such Lender to make or continue, or
to convert ABR Loans into, Eurodollar Loans shall be suspended until the
Administrative Agent shall notify the Borrower and such Lender that the
circumstances causing such suspension no longer exist and such Lender shall make
the ABR Loans in the amount and on the dates that it would have been requested
to make Eurodollar Loans had no such suspension been in effect.

 

Section 9.03         Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender; or

 

(ii)         impose on any Lender or the London interbank market any other
condition affecting any Loan Document or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing has been to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) (excluding any such increased costs or reduction in amount resulting
from Taxes or Other Taxes, as to which Section 9.05 shall govern, or resulting
from reserve commitments contemplated by Section 9.03(c)), then from time to
time within 30 days of written demand therefor (subject to Section 9.06) the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)           If any Lender determines that any Change in Law regarding capital
requirements has the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of any Loan Document or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time within 30 days of written demand
therefor (subject to Section 9.06) the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)           At any time that any Lender is required to establish or maintain
reserves in respect of its Eurodollar Loans under FRB Regulation D, such Lender
may require the Borrower to pay, contemporaneously with each payment of interest
on a Eurodollar Loan made by such Lender, additional interest on such Eurodollar
Loan at a rate per annum determined by such Lender be sufficient to compensate
it for the cost to it of maintaining, or the reduction in its total

 

53

--------------------------------------------------------------------------------


 

return in respect of, such Eurodollar Loan, up to but not exceeding the excess
of (i) (A) the applicable LIBO Rate divided by (B) one minus the Eurodollar
Reserve Percentage, over (ii) the applicable LIBO Rate.  Any Lender wishing to
require payment of such additional interest (x) shall so notify the Borrower and
the Administrative Agent, in which case such additional interest on the
Eurodollar Loans of such Lender shall be payable to such Lender at the time and
place indicated at which interest otherwise is payable on such Eurodollar Loan,
with respect to each Interest Period commencing at least three Business Days
after the giving of such notice and (y) shall notify the Borrower at least five
Business Days prior to each date on which interest is payable on the Eurodollar
Loans of the amount then due it under this Section.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change of Law giving rise to such increased costs or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

Section 9.04         Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any oral or written
notice given pursuant hereto or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 10.04(d), then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (including any loss or expense arising from the
redeployment of funds obtained by it to maintain such Eurodollar Loan or from
fees payable to terminate the deposits from which such funds were obtained, but
excluding any loss of anticipated profits) within 10 days of written demand
therefor (subject to Section 9.06).

 

Section 9.05         Taxes.

 

(a)           Any and all payments by or on account of any obligation of the
Borrower or the Guarantor under any Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided
that, if the Borrower or the Guarantor, as the case may be, shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or applicable Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been required; (ii) the Borrower or the Guarantor, as the case may
be, shall make such deductions; and (iii) the Borrower or the Guarantor, as the
case may be, shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

54

--------------------------------------------------------------------------------


 

(b)           The Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law without duplication
with any obligation to pay Other Taxes to a Governmental Authority under
Section 9.05(a).

 

(c)           The Borrower shall pay and indemnify, defend and hold harmless the
Administrative Agent and each Lender, within 30 days after written demand
therefor (subject to Section 9.06), for the full amount of any Indemnified Taxes
or Other Taxes required to be paid by the Administrative Agent and/or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower under any Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  As soon as practicable after any payment of Indemnified
Taxes or Other Taxes to a Governmental Authority by the Administrative Agent or
such Lender, the Administrative Agent or such Lender, as the case may be, shall
deliver to the Borrower the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Borrower.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of United States withholding tax with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.

 

(f)            If the Administrative Agent or a Lender determines, in its good
faith judgment, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 9.05, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 9.05 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

 

55

--------------------------------------------------------------------------------


 

Section 9.06                            Matters Applicable to all Requests for
Compensation.  If any Lender or the Administrative Agent is claiming
compensation under Section 9.03, 9.04 or 9.05, it shall deliver to the
Administrative Agent, who shall deliver to the Borrower contemporaneously with
the demand for payment, a certificate setting forth in reasonable detail the
calculation of any additional amount or amounts to be paid to it hereunder and
the basis used to determine such amounts and such certificate shall be
conclusive and binding on all parties hereto in the absence of manifest error. 
In determining such amount, such Lender or the Administrative Agent may use any
reasonable averaging and attribution methods.  In any such certificate claiming
compensation under Section 9.03(b), such Lender shall certify that the claim for
additional amounts referred to therein is generally consistent with such
Lender’s treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein.  This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

 

Section 9.07                            Mitigation Obligations.  If any Lender
requests compensation under Section 9.03, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 9.05, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 9.03 or 9.05, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

ARTICLE X

 

Miscellaneous

 

Section 10.01  Notices. (a)  All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

 

(i)                             if to the Borrower

 

Tyco International Finance S.A.
17, bd Grande-Duchesse Charlotte
L-1331, Luxembourg
Attention:  Peter Schieser, Managing Director
Fax:  +41 52 633 0299
E-mail:  pschieser@tyco.com

 

56

--------------------------------------------------------------------------------


 

with a copy to:

 

Tyco International Management Company
9 Roszel Rd.
Princeton, NJ 08540
Attention:  General Counsel
Fax:  609-720-4326;

 

(ii)                          if to the Guarantor

 

Tyco International Ltd.
Freier Platz 10
CH-8200 Schaffhausen
Switzerland
Attention:  Executive Vice President and General Counsel
Fax:  +41 52 633 0299;

 

(iii)                       if to the Administrative Agent, to its applicable
address (or facsimile number or e-mail address) set forth on Schedule 10.01; and

 

(iv)                      if to any other Lender, to its applicable address (or
facsimile number or e-mail address) set forth in Schedule 10.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party to this
Agreement.

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.

 

(b)                                 All notices, demands, requests, consents and
other communications described in clause (a) shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery; (ii)
if delivered by mail, when deposited in the mails; (iii) if delivered by posting
to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 10.15 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform; and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or
Article VII shall not be effective until received by the Administrative Agent.

 

57

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding clauses (a) and (b) (unless
the Administrative Agent requests that the provisions of clause (a) and (b) be
followed) and any other provision in this Agreement or any other Loan Document
providing for the delivery of any Approved Electronic Communication by any other
means, the Obligors shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower.  Nothing in this clause (c) shall prejudice
the right of the Administrative Agent or any Lender to deliver any Approved
Electronic Communication to any Obligor in any manner authorized in this
Agreement or to request that the Borrower effect delivery in such manner.

 

Section 10.02                     Waivers; Amendments.

 

(a)                                  No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by either
Obligor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)                                 Neither this Agreement nor the Notes or any
Subsidiary Guaranty or any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Obligors, the Subsidiary Guarantors (to the extent applicable) and the
Required Lenders or by the Obligors, the Subsidiary Guarantors (to the extent
applicable) and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.13(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) release the Guarantor from its obligations
under Article VIII or any Subsidiary Guarantor which is a Significant Subsidiary
from its obligations under its Subsidiary Guaranty, without the written consent
of each Lender, (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent

 

58

--------------------------------------------------------------------------------


 

hereunder, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent under any Loan Document without the prior written
consent of the Administrative Agent. Notwithstanding the foregoing provisions of
this Section 10.02(b), to the extent that the Borrower or any of its Affiliates
shall have acquired Commitments or Loans, the consent of the Borrower or any of
its Affiliates (solely in its capacity as Lender) otherwise required under this
Section 10.02(b) for any waiver, amendment or modification shall not be
required.

 

Section 10.03                     Expenses; Indemnity; Damage Waiver.

 

(a)                                  The Borrower shall pay (i) all reasonable
out of pocket expenses incurred by the Administrative Agent, the Lead Arrangers
and their Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
and thereof (whether or not the transactions contemplated hereby or thereby
shall be consummated), and (ii) while a Default has occurred and is continuing,
all out-of-pocket expenses incurred by the Administrative Agent and the Lenders,
including reasonable fees, charges and disbursements of counsel in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout or restructuring negotiations
in respect of such Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Lead Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding (whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto) relating to (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the
Guarantor or any of its Subsidiaries, or any Environmental Liability related in
any way to the Guarantor or any of its Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have (A) resulted from
the gross negligence or willful misconduct of such Indemnitee, as determined by
a court of competent jurisdiction by final and nonappealable judgment,
(B) resulted from a material breach of the confidentiality provisions contained
in Section 10.14 by such Indemnitee or (C) resulted from a dispute solely among
the Lenders (and not against the Lead Arrangers in their capacity as such) that
does not arise from any act, request or omission by any Obligor or Subsidiary
Guarantor or any Obligor’s or Subsidiary Guarantor’s breach of its obligations
under any Loan Document or applicable law.  If any claim, litigation,
investigation or

 

59

--------------------------------------------------------------------------------


 

proceeding is asserted against any Indemnitee, such Indemnitee shall, to the
extent permitted by applicable law or regulation in the opinion of its counsel,
notify the Borrower as soon as reasonably practicable, but the failure to so
promptly notify the Borrower shall not affect the Borrower’s obligations under
this Section unless such failure materially prejudices the Borrower’s right to
participate in the contest of such claim, litigation, investigation or
proceeding, as hereinafter provided.  If requested by the Borrower in writing,
such Indemnitee shall make reasonable good faith efforts to contest the
validity, applicability and amount of such claim, litigation, investigation or
proceeding and, except to the extent prohibited by applicable law or regulations
or as would otherwise be unreasonable in the circumstances or contrary to the
internal policies of the Indemnitee as generally applied, shall permit the
Borrower to participate in such contest.  Any Indemnitee that proposes to settle
or compromise any claim, litigation, investigation or proceeding for which the
Borrower may be liable for payment of indemnity hereunder shall give the
Borrower written notice of the terms of such proposed settlement or compromise
reasonably in advance of settling or compromising such claim or proceeding and
shall obtain the Borrower’s prior written consent (not to be unreasonably
withheld).

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or any
Related Party thereof under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such, or against
any Related Party acting for the Administrative Agent in connection with such
capacity.

 

(d)                                 To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.  No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through the Approved Electronic Platform in
connection with this Agreement or the other Loan Documents or the Transactions
that are intercepted by such persons.

 

(e)                                  All amounts due under this Section shall be
payable not later than 10 Business Days after written demand therefor.

 

Section 10.04                     Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) other than as
contemplated by Section 5.08, neither the Guarantor nor the Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer

 

60

--------------------------------------------------------------------------------


 

by the Guarantor or the Borrower without such consent shall be null and void);
and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees (other than a natural Person) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                              the Borrower; provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender or, if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VI has occurred and is continuing, any other Person (other than a
natural person); and

 

(B)                                the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender or an Affiliate of a Lender;

 

provided that no such assignment will be made to any Defaulting Lender or any of
its subsidiaries or Affiliates or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause.

 

(ii)                          Assignments shall be subject to the following
additional conditions:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment, and the amount of
the Commitment or Loans of the assigning Lender remaining after each such
assignment (in each case determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent), in
each case shall not be less than $10,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent (each such consent not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VI has occurred and is continuing;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing

 

61

--------------------------------------------------------------------------------


 

and recordation fee of $3,500 (other than in the case of an assignment to an
Affiliate of a Lender); and

 

(D)                               in the case of a proposed assignment to a
non-U.S. Affiliate of a Lender, for which the Borrower’s consent is not
required, the assigning Lender shall provide three Business Days’ written notice
to the Borrower of such proposed assignment.

 

(iii)                       Subject to acceptance and recording thereof pursuant
to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 9.03, 9.04, 9.05 and 10.03).  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender, and the Note theretofore held by the assignor Lender shall be
returned to the Borrower in exchange for a new Note, payable to the assignee
Lender and reflecting its retained interest (if any) hereunder.  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 10.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)                      The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)                         Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

62

--------------------------------------------------------------------------------


 

(vi)                      In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

(c)                                  (i)                                     Any
Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the Borrower or any of the Borrower’s Affiliates or subsidiaries)
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant.  Subject to clause (ii) below, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 9.03, 9.04
and 9.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Lender shall be entitled to exercise rights under
Section 10.08 with respect to deposits held by or obligations owing by any
Participant in such Lender’s Loans or Commitments; provided that, for the
avoidance of doubt, such exercise shall be subject to the obligations of such
Lender under Section 2.13(c).

 

(ii)                          A Participant shall not be entitled to receive any
greater payment under Sections 9.03 or 9.05 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 9.05 unless the Borrower is notified of the participation sold to such

 

63

--------------------------------------------------------------------------------


 

Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 9.05(e) as though it were a Lender.

 

(iii)                       Each Lender shall keep a record of all
participations granted by it in the Loans and shall make such record available
to the Borrower upon request.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)                                  If (i) any Lender requests compensation
under Section 9.03, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 9.05, (iii) any Lender becomes a Defaulting Lender or
(iv) any Lender refuses to consent to any amendment or waiver under this
Agreement which pursuant to the terms of Section 10.02 requires the consent of
all Lenders or all affected Lenders and with respect to which the Required
Lenders shall have granted their consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained above in Section 10.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) such assigning Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
and (y) in the case of any such assignment resulting from a claim for
compensation under Section 9.03 or payments required to be made pursuant to
Section 9.05, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(f)                                    Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan;
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  Each party hereto hereby agrees that
(A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 9.03); (B) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be

 

64

--------------------------------------------------------------------------------


 

liable; and (C) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder.  The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (x) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (y) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

Section 10.05                     Survival.  All covenants, agreements,
representations and warranties made by the Obligors herein and in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or the other Loan Documents shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement or the other Loan
Documents is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Sections 9.03, 9.04, 9.05 and 10.03
and Article VII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.

 

Section 10.06                     Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof.  In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement.  Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.  Except as provided in Section 4.01,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received

 

65

--------------------------------------------------------------------------------


 

counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

Section 10.07                     Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby; and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 10.08                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, upon the making of the request, or the granting
of the consent, if required under Article VI to authorize the Administrative
Agent to declare the Loans due and payable, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or the Guarantor against any and all of the obligations of the
Borrower or the Guarantor now or hereafter existing under this Agreement or the
other Loan Documents to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or the Guarantor may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that, in the event that any Defaulting Lender exercises any such right
of setoff, the Defaulting Lender will provide promptly to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

Section 10.09                     Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                  This Agreement and the Notes, and the
rights and obligations of the parties hereunder and thereunder, shall be
governed by, and construed in accordance with, the law of the State of New York.

 

(b)                                 Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive (as to
Obligor only) jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or

 

66

--------------------------------------------------------------------------------


 

proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Obligors or their respective properties in the courts of any jurisdiction.

 

(c)                                  Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each Obligor hereby irrevocably designates
and appoints CT Corporation System, having an office on the date hereof at 111
Eighth Avenue, New York, New York 10011, as its authorized agent to accept and
acknowledge on its behalf service of any and all process which may be served in
any suit, action or proceeding of the nature referred to in paragraph (b) hereof
in any Federal or New York State court sitting in New York City.  Each Obligor
represents and warrants that such agent has agreed in writing to accept such
appointment and that a true copy of such designation and acceptance has been
delivered to the Administrative Agent.  If such agent shall cease so to act,
each Obligor covenants and agrees to designate irrevocably and appoint without
delay another such agent satisfactory to the Administrative Agent and to deliver
promptly to the Administrative Agent evidence in writing of such other agent’s
acceptance of such appointment.

 

(e)                                  Each Lender and the Administrative Agent
irrevocably consents to service of process in the manner provided for notices in
Section 10.01.

 

(f)                                    Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

Section 10.10                     Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN

 

67

--------------------------------------------------------------------------------


 

INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.11                     Waiver of Immunities.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, IF EITHER OBLIGOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
(SOVEREIGN OR OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING, FROM
JURISDICTION OF ANY COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF
JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY OF
ITS PROPERTY, SUCH OBLIGOR HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.  EACH OBLIGOR AGREES THAT THE WAIVERS SET FORTH ABOVE SHALL
BE TO THE FULLEST EXTENT PERMITTED UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF
1976 OF THE UNITED STATES OF AMERICA AND ARE INTENDED TO BE IRREVOCABLE AND NOT
SUBJECT TO WITHDRAWAL FOR PURPOSES OF SUCH ACT.

 

Section 10.12                     Judgment Currency.  If, under any applicable
law and whether pursuant to a judgment being made or registered against either
Obligor or for any other reason, any payment under or in connection with this
Agreement or any other Loan Document is made or satisfied in a currency (the
“Other Currency”) other than that in which the relevant payment is due (the
“Required Currency”) then, to the extent that the payment (when converted into
the Required Currency at the rate of exchange on the date of payment or, if it
is not practicable for the party entitled thereto (the “Payee”) to purchase the
Required Currency with the Other Currency on the date of payment, at the rate of
exchange as soon thereafter as it is practicable for it to do so) actually
received by the Payee falls short of the amount due under the terms of this
Agreement or any other Loan Document, such Obligor shall, to the extent
permitted by law, as a separate and independent obligation, indemnify and hold
harmless the Payee against the amount of such shortfall.  For the purpose of
this Section, “rate of exchange” means the rate at which the Payee is able on
the relevant date to purchase the Required Currency with the Other Currency and
shall take into account any premium and other costs of exchange.

 

Section 10.13                     Headings.  Article and Section headings and
the Table of Contents used herein and in the other Loan Documents are for
convenience of reference only, are not part of this Agreement or any other Loan
Document and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement or any other Loan Document.

 

Section 10.14                     Confidentiality.  Each of the Administrative
Agent and the Lenders shall maintain the confidentiality of the Information (as
defined below) and shall not use the Information except for purposes relating
directly to this Agreement, the other Loan Documents and the Transactions,
except that Information may be disclosed by each of the Administrative Agent and
the Lenders (a) to its Affiliates and its and its Affiliates’ directors,
officers, managers, administrators, trustees, partners, advisors, employees and
agents whom it determines need to know such Information in connection with
matters relating directly to this Agreement, the other Loan Documents and the
Transactions, including accountants, legal

 

68

--------------------------------------------------------------------------------


 

counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the
Administrative Agent or the applicable Lenders shall be responsible for direct
damages arising from the breach of this Section by any such Person to whom it
disclosed such Information), (b) to the extent requested by any governmental
authority or regulatory agency (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or upon order of any court or administrative
agency of competent jurisdiction, to the extent required by such order and not
effectively stayed on appeal or otherwise, or as otherwise required by law;
provided that in the case of any intended disclosure under this clause (c), the
recipient thereof shall (unless otherwise required by applicable law), to the
extent practicable, give the Guarantor not less than five Business Days’ prior
notice (or such shorter period as may, in the good faith discretion of the
recipient, be reasonable under the circumstances or may be required by any court
or agency under the circumstances), specifying the Information involved and
stating such recipient’s intention to disclose such Information (including the
manner and extent of such disclosure) in order to allow the Guarantor an
opportunity to seek an appropriate protective order, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this
Agreement, any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement in writing to be bound by the provisions
of this Section (and of which the Guarantor shall be a third party beneficiary)
or in the case of a repurchase arrangement (“repo transaction”) subject to an
arrangement to be bound by provisions at least as restrictive as this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
other Loan Document or (ii) any actual or prospective counterparty (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap or derivative or similar
transaction under which payments are made by reference to the Borrower or the
Guarantor and its obligations, this Agreement or payments hereunder, (iii) any
rating agency or (iv) the CUSIP Service Bureau or any similar organization, (g)
with the written consent of the Borrower referencing this Section 10.14, or (h)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or a breach of another confidentiality
agreement to which the Administrative Agent or such Lender is a party or any
other legal obligation of the Administrative Agent or such Lender or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. 
For purposes of this Section, “Information” means all information received from
or on behalf of any Obligor or Subsidiary Guarantor relating to any Obligor or
any Subsidiary Guarantor or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by any Obligor or any Subsidiary
Guarantor from a source which is not, to the actual knowledge of the recipient,
prohibited from disclosing such information by a confidentiality agreement or
other legal or fiduciary obligation to the Obligors or Subsidiary Guarantors,
including any such information delievered to the Administrative Agent or any
Lender which is marked “PUBLIC” or deemed to be public pursuant to
Section 10.16.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has taken normal and reasonable
precautions and exercised due care to maintain the confidentiality of such

 

69

--------------------------------------------------------------------------------


 

Information.  In addition to other remedies, the Obligors shall be entitled to
seek specific performance and injunctive and other equitable relief for breach
of this Section 10.14.

 

Section 10.15                     Posting of Approved Electronic Communications.

 

(a)                                  Each of the Lenders and each Obligor agrees
that the Administrative Agent may, but shall not be obligated to, make the
Approved Electronic Communications available to the Lenders by posting such
Approved Electronic Communications on Debtdomain or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

(b)                                 Although the Approved Electronic Platform
and its primary web portal are secured with generally-applicable security
procedures and policies implemented or modified by the Administrative Agent from
time to time (including, as of the Closing Date, a dual firewall and a user
ID/password authorization system) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lenders and each Obligor acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each
Obligor hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

 

(c)                                  THE APPROVED ELECTRONIC PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. 
NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM, AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OTHER MEMBER OF THE AGENT’S GROUP IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(d)                                 Each of the Lenders and each Obligor agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Approved Electronic Communications on
the Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

70

--------------------------------------------------------------------------------


 

Section 10.16                     Treatment of Information.

 

(a)                                  Certain of the Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non-public
information with respect to any of the Obligors or their securities
(“Restricting Information”).  Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information.  Each Lender
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non-public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person.  Neither the Administrative Agent nor any of its Related Parties shall,
by making any Communications (including Restricting Information) available to a
Lender, by participating in any conversations or other interactions with a
Lender or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
Related Parties be responsible or liable in any way for any decision a Lender
may make to limit or to not limit its access to Restricting Information.  In
particular, none of the Administrative Agent nor any of its Related Parties
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender has or has not limited its access to Restricting
Information, such Lender’s policies or procedures regarding the safeguarding of
material, nonpublic information or such Lender’s compliance with applicable laws
related thereto or (ii) shall have, or incur, any liability to any Obligor or
Lender or any of their respective Related Parties arising out of or relating to
the Administrative Agent or any of its Related Parties providing or not
providing Restricting Information to any Lender.

 

(b)                                 Each Obligor agrees that (i) all
Communications it provides to the Administrative Agent intended for delivery to
the Lenders whether by posting to the Approved Electronic Platform or otherwise
(other than (A) copies of any Form 10K, 10Q or 8K or other filing with the
Securities and Exchange Commission or any other annual report, quarterly report
or press release, each of which shall be assumed to contain only publicly
available information, and (B) Communications excluded from the definition of
Approved Electronic Communication, each of which the Administrative Agent shall
be entitled to treat as set forth in subsection (iv) below unless such
Communication is marked “PUBLIC”) shall be clearly and conspicuously marked
“PUBLIC” if such Communications do not contain Restricting Information which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Communications “PUBLIC,” each Obligor shall
be deemed to have authorized the Administrative Agent and the Lenders to treat
such Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 10.14) with respect to such Obligor or
its securities for purposes of United States Federal and state securities laws;
(iii) all Communications marked “PUBLIC” may be delivered to all Lenders and may
be made available through a portion of the Approved Electronic Platform
designated “Public Side Information”; and (iv) the Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated “Public Side Information.”  Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by an Obligor regarding whether a Communication
contains or does not contain material non-public

 

71

--------------------------------------------------------------------------------


 

information with respect to any of the Obligors or their securities nor shall
the Administrative Agent or any of its Affiliates incur any liability to any
Obligor, any Lender or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender that may decide not to take access to Restricting
Information.  Nothing in this Section 10.16 shall modify or limit a Lender’s
obligations under Section 10.14 with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.

 

(c)                                  Each Lender acknowledges that circumstances
may arise that require it to refer to Communications that might contain
Restricting Information.  Accordingly, each Lender agrees that it will nominate
at least one designee to receive Communications (including Restricting
Information) on its behalf and identify such designee (including such designee’s
contact information) on such Lender’s Administrative Questionnaire.  Each Lender
agrees to notify the Administrative Agent from time to time of such Lender’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

 

(d)                                 Each Lender acknowledges that Communications
delivered hereunder and under the other Loan Documents may contain Restricting
Information and that such Communications are available to all Lenders
generally.  Each Lender that elects not to take access to Restricting
Information does so voluntarily and, by such election, acknowledges and agrees
that the Administrative Agent and other Lenders may have access to Restricting
Information that is not available to such electing Lender.  None of the
Administrative Agent nor any Lender with access to Restricting Information shall
have any duty to disclose such Restricting Information to such electing Lender
or to use such Restricting Information on behalf of such electing Lender, and
shall not be liable for the failure to so disclose or use, such Restricting
Information.

 

(e)                                  The provisions of the foregoing clauses of
this Section 10.16 are designed to assist the Administrative Agent, the Lenders
and the Obligors, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lenders express a desire not to
receive Restricting Information notwithstanding that certain Communications
hereunder or under the other Loan Documents or other information provided to the
Lender hereunder or thereunder may contain Restricting Information.  Neither the
Administrative Agent nor any of its Related Parties warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related Parties warrant
or make any other statement to the effect that an Obligor’s or Lender’s
adherence to such provisions will be sufficient to ensure compliance by such
Obligor or Lender with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Lenders and
each Obligor assumes the risks associated therewith.

 

Section 10.17                     USA PATRIOT Act Notice.  Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Obligors that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to

 

72

--------------------------------------------------------------------------------


 

obtain, verify and record information that identifies the Obligors, which
information includes the name and address of the Obligors and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Obligors in accordance with the Act.

 

Section 10.18                     No Fiduciary Duty.  The Administrative Agent,
each Lender and their respective Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”) may have economic interests that conflict with
those of the Obligors, their stockholders and/or their Affiliates.  Each Obligor
agrees that nothing in the Loan Documents will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and any Obligor, its stockholders or its Affiliates, on
the other.  Each Obligor acknowledges and agrees that (a) the Transactions
(including the exercise of rights and remedies hereunder and under the other
Loan Documents) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Obligors, on the other; and (b) in connection therewith
and with the process leading thereto, (i) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Obligor, its stockholders or its
Affiliates with respect to the Transactions (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any
Obligor, its stockholders or its Affiliates on other matters); and (ii) in
connection with the Transactions, each Lender is acting solely as principal and
not as agent or fiduciary of any Obligor, its management, stockholders or
creditors.  Each Obligor acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the
Transactions and the process leading thereto.  Each Obligor agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Obligor, in connection with
the Transactions or the process leading thereto.

 

[Remainder of page intentionally left blank]

 

73

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

TYCO INTERNATIONAL FINANCE S.A.,

 

as Borrower

 

 

 

 

 

By:

/s/ PETER SCHIESER

 

 

Name: Peter Schieser

 

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TYCO INTERNATIONAL LTD.,

 

as Guarantor

 

 

 

 

 

By:

/s/ FRANK S. SKLARSKY

 

 

Name: Frank S. Sklarsky

 

 

Title: Executive Vice President

 

 

and Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ SUSAN M. OLSEN

 

 

Name: Susan M. Olsen

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ GEORGE HLENTZAS

 

 

Name: George Hlentzas

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ ROBERT D. BRYANT

 

 

Name: Robert D. Bryant

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ FREDERICK W. LAIRD

 

 

Name: Frederick W. Laird

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ EDWARD D. HERKO

 

 

Name: Edward D. Herko

 

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ MARK WALTON

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ SHERRESE CLARKE

 

 

Name: Sherrese Clarke

 

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ IRJA R. OTSA

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

 

 

 

 

By:

/s/ MARY E. EVANS

 

 

Name: Mary E. Evans

 

 

Title: Associate Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG,

 

CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ JAY CHALL

 

 

Name: Jay Chall

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ RAHUL PARMAR

 

 

Name: Rahul Parmar

 

 

Title: Associate

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ MICHAEL J. MOZER

 

 

Name: Michael J. Mozer

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

 

 

By:

/s/ RICK PACE

 

 

Name: Rick Pace

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ MELISSA BALLEY

 

 

Name: Melissa Balley

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ PAUL F. NOEL

 

 

Name: Paul F. Noel

 

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V., DUBLIN BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ MAURICE KENNY

 

 

Name: Maurice Kenny

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ SEAN HASSETT

 

 

Name: Sean Hassett

 

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE,

 

as a Lender

 

 

 

 

 

 

By:

/s/ ELIZABETH HALFIN

 

 

Name: Elizabeth Halfin

 

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED,

 

as a Lender

 

 

 

 

By:

/s/ JOHN W. WADE

 

 

Name: John W. Wade

 

 

Title: Deputy General Manager

 

 

Head of Operations and Infrastructure

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ EDUARDO CUTRIM

 

 

Name: Eduardo Cutrim

 

 

Title: Industry Head

 

 

 

 

 

 

 

By:

/s/ GUILHERME GOBBO

 

 

Name: Guilherme Gobbo

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ L. PETER YETMAN

 

 

Name:

L. Peter Yetman

 

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

INTESA SANPAOLO S.P.A. - NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ JOHN MICHALISIN

 

 

Name:

John Michalisin

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ FRANCO DIMARIO

 

 

Name:

Franco DiMario

 

 

Title:

FVP & Head of Credit

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WESTPAC BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ RICHARD YARNOLD

 

 

Name:

Richard Yarnold

 

 

Title:

Senior Relationship Manager

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ PETER J. HALLAN

 

 

Name:

Peter J. Hallan

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ DAVID MAHMOOD

 

 

Name:

David Mahmood

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

PRICING GRID

 

Index Debt Rating

 

Facility
Fee

 

Applicable
Margin

(higher than or equal to A+/A1/A+)

 

8.0 bps

 

79.5 bps

(A/A2/A)

 

10.0 bps

 

90.0 bps

(A-/A3/A-)

 

12.5 bps

 

112.5 bps

(BBB+/Baa1/BBB+)

 

17.5 bps

 

132.5 bps

(lower than or equal to BBB/Baa2/BBB)

 

22.5 bps

 

152.5 bps

 

The Facility Fee and the Applicable Margin for Eurodollar Loans shall be, at any
time, the rate per annum set forth in the Pricing Grid opposite the Index Debt
Rating of the Borrower by S&P, Moody’s and Fitch; provided, however, that, if
the S&P Rating, the Moody’s Rating and the Fitch Rating fall within different
levels, then (i) if two of the ratings are at the same level and the other
rating is one level higher or one level lower than the two same ratings, then
the Facility Fee and the Applicable Margin for Eurodollar Loans will be based on
the two ratings at the same level; (ii) if two of the ratings are at the same
level and the other rating is two or more levels above the two same ratings,
then the Facility Fee and the Applicable Margin for Eurodollar Loans will be
based on the rating that is one level above the two same ratings; (iii) if two
of the ratings are at the same level and the other rating is two or more levels
below the two same ratings, then the Facility Fee and the Applicable Margin for
Eurodollar Loans will be based on the rating that is one level below the two
same ratings; and (iv) if each of the three ratings fall within different
levels, then the Facility Fee and the Applicable Margin for Eurodollar Loans
will be determined based on the rating level that is in between the highest and
the lowest ratings.  If, at any time, a rating of the Borrower’s Index Debt is
available from only two of S&P, Moody’s and Fitch, then the Facility Fee and the
Applicable Margin for Eurodollar Loans shall be based on the Index Debt Rating
available from such two rating agencies.  If the immediately preceding sentence
is applicable and the two available ratings referred to in such preceding
sentence fall within different levels, the Facility Fee and the Applicable
Margin for Eurodollar Loans shall be determined based on the higher rating and,
if the ratings differ by more than one level, the Facility Fee and the
Applicable Margin for Eurodollar Loans shall be determined based on the rating
one level lower than the higher rating.  If, at any time, a rating of the
Borrower’s Index Debt is available from only one of or none of S&P, Moody’s,
Fitch or any other nationally recognized statistical rating organization
designated by the Borrower and approved in writing by the Required Lenders (an
“Approved Agency”), then the Facility Fee and the Applicable Margin for
Eurodollar Loans for each period commencing during the 30 days following the
time there ceased to be at least two such ratings available shall be the
Facility Fee and the Applicable Margin for Eurodollar Loans in effect
immediately prior to such cessation.  Thereafter, the rating

 

--------------------------------------------------------------------------------


 

to be used until ratings from at least two of S&P, Moody’s, Fitch or such other
Approved Agency become available shall be as agreed between the Borrower and the
Required Lenders, and the Borrower and the Required Lenders shall use good faith
efforts to reach such agreement within such 30-day period; provided, however,
that if no such agreement is reached within such 30-day period, then the
Facility Fee and the Applicable Margin for Eurodollar Loans thereafter, until
such agreement is reached, shall be (a) if any such rating has become
unavailable as a result of S&P, Moody’s, Fitch or any other Approved Agency
ceasing its business as a rating agency, the Facility Fee and the Applicable
Margin for Eurodollar Loans in effect immediately prior to such cessation; or
(b) otherwise, the Facility Fee and the Applicable Margin for Eurodollar Loans
as set forth opposite the Index Debt Rating lower than or equal to
BBB/Baa2/BBB)” on the Pricing Grid.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Commitment

 

Citibank, N.A.

 

$

62,500,000

 

Bank of America, N.A.

 

$

62,500,000

 

JPMorgan Chase Bank, N.A.

 

$

62,500,000

 

Deutsche Bank AG, New York Branch

 

$

47,500,000

 

Goldman Sachs Bank USA

 

$

47,500,000

 

Morgan Stanley Bank, N.A.

 

$

47,500,000

 

UBS Loan Finance LLC

 

$

47,500,000

 

Credit Suisse AG, Cayman Islands Branch

 

$

47,500,000

 

Barclays Bank PLC

 

$

47,500,000

 

BNP Paribas

 

$

27,500,000

 

The Bank of New York Mellon

 

$

27,500,000

 

ING Bank N.V., Dublin Branch

 

$

27,500,000

 

Société Générale

 

$

27,500,000

 

Australia and New Zealand Banking Group Limited

 

$

27,500,000

 

Banco Bilbao Vizcaya Argentaria, S.A., New York Branch

 

$

27,500,000

 

The Royal Bank of Scotland plc

 

$

27,500,000

 

Intesa Sanpaolo S.p.A. - New York Branch

 

$

27,500,000

 

Westpac Banking Corporation

 

$

27,500,000

 

The Northern Trust Company

 

$

15,000,000

 

The Bank of Nova Scotia

 

$

15,000,000

 

TOTAL

 

$

750,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

CROSS GUARANTEES

 

Portal
ID

 

Issuer Name

 

Actual
Effective
Date

 

Applicant
Segment

 

Beneficiary Classification

10908

 

Tyco International Ltd

 

19-Aug-1999

 

Various

 

Bank/Financial Institution

31337

 

Tyco International Ltd

 

4-Oct-2000

 

Various

 

Bank/Financial Institution

38014

 

Tyco International Ltd

 

19-Mar-2002

 

Various

 

Customer (Non-Government)

10918

 

Tyco International Ltd

 

29-Sep-1999

 

Electronics

 

Landlord/Lessor

10953

 

Tyco International Ltd

 

9-Jan-2001

 

Electronics

 

Landlord/Lessor

10986

 

Tyco International Ltd

 

15-Jun-2000

 

Electronics

 

Landlord/Lessor

11008

 

Tyco International Ltd

 

13-Sep-2000

 

Electronics

 

Landlord/Lessor

11102

 

Tyco International Group S.A

 

4-Oct-2001

 

Electronics

 

Landlord/Lessor

11192

 

Tyco International Ltd

 

3-Dec-2004

 

Electronics

 

Government (Customer)

11247

 

Tyco International Ltd

 

25-Mar-2004

 

Electronics

 

Government (Customer)

11251

 

Tyco International Ltd

 

25-Mar-2004

 

Electronics

 

Government (Customer)

11255

 

Tyco International Ltd

 

25-Mar-2004

 

Electronics

 

Government (Customer)

11276

 

Tyco International Ltd

 

7-Oct-2004

 

Electronics

 

Customer (Non-Government)

31343

 

Tyco International Ltd

 

1-Nov-2000

 

Electronics

 

Landlord/Lessor

37993

 

Tyco International Group S.A

 

11-Nov-2001

 

Electronics

 

Government (Customer)

38017

 

Tyco International Ltd

 

19-Dec-2000

 

Electronics

 

Landlord/Lessor

38022

 

Tyco International Ltd

 

8-Nov-2000

 

Electronics

 

Landlord/Lessor

38027

 

Tyco International Ltd

 

12-Jul-2001

 

Electronics

 

Landlord/Lessor

11122

 

Tyco International Group S.A

 

7-Dec-2001

 

Healthcare

 

Landlord/Lessor

11172

 

Tyco International Group S.A

 

9-Aug-2002

 

Healthcare

 

Landlord/Lessor

 

--------------------------------------------------------------------------------


 

11180

 

Tyco International Group S.A

 

12-Sep-2002

 

Healthcare

 

Landlord/Lessor

11194

 

Tyco International Group S.A

 

1-Jan-2003

 

Healthcare

 

Landlord/Lessor

11237

 

TYCO HOLDINGS (UK) LIMITED

 

5-Feb-2004

 

Healthcare

 

Landlord/Lessor

11248

 

Tyco International Ltd

 

25-Mar-2004

 

Healthcare

 

Government (Customer)

11252

 

Tyco International Ltd

 

25-Mar-2004

 

Healthcare

 

Government (Customer)

11253

 

Tyco International Ltd

 

25-Mar-2004

 

Healthcare

 

Government (Customer)

11256

 

Tyco International Ltd

 

25-Mar-2004

 

Healthcare

 

Government (Customer)

13233

 

Tyco International Group S.A

 

26-Jan-2006

 

Healthcare

 

Landlord/Lessor

31323

 

Tyco International Group S.A

 

20-Oct-1998

 

Healthcare

 

Landlord/Lessor

31344

 

Tyco International Ltd

 

3-Dec-2001

 

Healthcare

 

Mergers & Acquisitions/Divestitures Related

31346

 

Tyco International Ltd

 

30-Mar-2001

 

Healthcare

 

Landlord/Lessor

38010

 

Tyco International Group S.A

 

20-Dec-2005

 

Healthcare

 

Mergers & Acquisitions/Divestitures Related

38016

 

Tyco International Ltd

 

20-Jul-1998

 

Healthcare

 

Landlord/Lessor

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 10.01

 

ADMINISTRATIVE AGENT’S OFFICE; LENDER NOTICE ADDRESSES

 

Administrative Agent’s Office

 

For Payments and Borrowing Requests/Interest Election Requests:

 

Citibank, N.A.

1615 BRETT RD, Building #3

New Castle, DE 19720

Attention:  Bank Loans Syndications Department

Fax:  (212) 994-0961

E-mail:  oploanswebadmin@citi.com

 

Account No.: 3042-4445

Account Name: Gen Corp Concentration

Ref: Tyco

ABA# 021000089

 

For Certificate Required under Section 5.01(c):

 

Email to:  oploanswebadmin@citi.com

With a copy to:  brian.reed@citi.com

 

Other Notices to Administrative Agent:

 

Citibank, N.A.

1615 BRETT RD, Building #3

New Castle, DE 19720

Attention:  Bank Loans Syndications Department

Fax:  (212) 994-0961
E-mail:  oploanswebadmin@citi.com

 

--------------------------------------------------------------------------------


 

Other Lenders:

 

Lender

 

Contact

 

 

 

Bank of America, N.A.

 

CREDIT CONTACT

 

Bank of America Tower
One Bryant Park
New York, NY 10036
Attention: George Hlentzas
Tel: 646 855 2759
Fax: 646 855 2123
E-mail: George.p.hlentzas@baml.com

 

 

 

 

 

OPERATIONS CONTACT

 

2001 Clayton Rd., 2nd Floor
Concord, CA 94521
Tel: 415 436 3685 (Ext. 64344)
Fax: 972 728 9506
E-mail: Susheel.k.jaiswal@bankofamerica.com

 

 

 

JPMorgan Chase Bank, N.A.

 

CREDIT CONTACT

 

383 Madison Avenue, Floor 24
New York, NY 10179
Attention: Robert Bryant
Tel: 212 270 6539
E-mail: Rob.d.bryant@jpmchase.com

 

 

 

 

 

OPERATIONS CONTACT

 

JPM-Delaware Loan Operations
500 Stanton Christiana Road, Ops 2/3
Newark, DE 19713-2107
Attention: Scott Rubin
Tel: 302 634 1972
Fax: 201 244 3885
E-mail: Robert.diaz@jpmchase.com

 

 

 

Deutsche Bank AG, New York Branch

 

CREDIT CONTACT

 

60 Wall Street

New York, NY 10005

Attention: Ed Herko / Ming K Chu

Tel: 212 250 4823 / 212 250 5451

Fax: 646 374 3821 / 212 797 4344
Email: ed.herko@db.com / ming.k.chu@db.com

 

2

--------------------------------------------------------------------------------


 

Lender

 

Contact

 

 

 

 

 

LOAN ADMINISTRATION CONTACT

 

5022 Gate Parkway Suite 100
Jacksonville FL 32256
Attention: Lee Joyner
Tel: 904 527 6438
Fax: 866 240 3622
E-mail: loan.admin-NY@db.com

 

 

 

Goldman Sachs Bank USA

 

CREDIT CONTACT

 

200 West Street
New York, NY 10282
Attention: Lauren Day
Tel: 212 934 3921
E-mail: gsd.link@gs.com

 

 

 

 

 

OPERATIONS CONTACT

 

200 West Street
New York, NY 10282
Tel: 212 902 1099
Fax: 917 977 3966
E-mail: gs-sbd-admin-contacts@ny.email.gs.com

 

 

 

Morgan Stanley Bank, N.A.

 

CREDIT CONTACT

 

750 Seventh Avenue, 11th Floor
New York, NY 10019
Attention: Brian Janiak
Tel: 212 762 0168
Fax: 212 762 3659
E-mail: Brian.Janiak@morganstanley.com

 

 

 

 

 

LOAN ADMINISTRATION CONTACT

 

1300 Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Attention: Morgan Stanley Loan Servicing
Tel: 443 627 4355
Fax: 718 233 2140

 

 

 

UBS Loan Finance LLC

 

CREDIT CONTACT

 

677 Washington Boulevard
Stamford, CT 06901
Attention: Jesse Latham
Tel: 203 719 6974
E-mail: Jesse.Latham@ubs.com

 

3

--------------------------------------------------------------------------------


 

Lender

 

Contact

 

 

 

 

 

ADMINISTRATIVE/OPERATIONS CONTACT

 

677 Washington Boulevard
Stamford, CT 06901
Attention: Ray Ciraco
Tel: 203 719 3571
Fax: 203 719 3390
E-mail: ray.ciraco@ubs.com

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

CREDIT CONTACT

 

Eleven Madison Avenue
New York, NY 10010
Attention: Doreen Barr
Tel: 212 325 9914
Fax: 212 325 8615
E-mail: doreen.barr@credit-suisse.com

 

 

 

 

 

DEAL ADMINISTRATOR CONTACT

 

7033 Louis Stephens Drive
PO Box 110047
Research Triangle Park, NC 27709
Attention: Brendan Hagan
Tel: 919 994 5733
Fax: 212 322 2291 (CS Agent)/ 866 469 3871 (Participated)
E-mail: brendan.hagan@credit-suisse.com

 

 

 

Barclays Bank PLC

 

CREDIT CONTACT

 

745 7th Avenue, 26th Floor

New York, NY 10119

Attention: Mozer, Michael

Tel: 212 526 1456

Fax: 212 526 5115
email: michael.mozer@barcap.com

 

 

 

 

 

ADMINISTRATIVE CONTACT

 

70 Hudson Street

Jersey City, NJ 07302

Attention: Malomo, Tunde

Tel: 201 499 9072

Fax: 917 522 0568
email: xrausloanops4@barclayscapital.com

 

4

--------------------------------------------------------------------------------


 

Lender

 

Contact

 

 

 

BNP Paribas

 

CREDIT CONTACT

 

787 Seventh Avenue
New York, NY 10019
Attention: Rick Pace
Tel: 212 841 3266
Fax: 212 841 2747
E-mail: richard.pace@americas.bnpparibas.com

 

 

 

 

 

ADMINISTRATIVE CONTACT

 

525 Washington Blvd.
New Jersey, NJ 07310
Attention: Karl Anderson/Loan Servicing Dept.
Tel: 212 850 6602
Fax: 201 850 4013

 

 

 

The Bank of New York Mellon

 

CREDIT CONTACT

 

BNY Mellon Center - 36th Floor
Pittsburgh, PA 15258-0001
Attention: Jeffrey Dears
Tel: 412 234 8374
Fax: 412 236 1914
E-mail: jeffrey.dears@bnymellon.com

 

 

 

 

 

OPERATIONS CONTACT

 

6023 Airport Road
Oriskany, NY 13424
Attention: Amanda Vanscooter
Tel: 315 765 4382
Fax: 315 765 4783
E-mail: amanda.vanscooter@bnymellon.com

 

 

 

ING Bank N.V., Dublin Branch

 

CREDIT CONTACT

 

International Lending Center

ING Commercial Banking ING Bank N.V.

Block 4, Dundrum Town Centre, Sandyford Road
Dundrum, Dublin 16, Ireland
Attention: Julien Tizorin
Tel: 353 1 638 4015
Fax: 353 1 638 4050
E-mail: julien.tizorin@ie.ing.com

 

5

--------------------------------------------------------------------------------


 

Lender

 

Contact

 

 

 

 

 

OPERATIONS CONTACT

 

International Lending Center

ING Commercial Banking ING Bank N.V.
Block 4, Dundrum Town Centre, Sandyford Road
Dundrum, Dublin 16, Ireland
Attention: Alan Maher / Robbie McNab
Tel: 353 1 638 4008 / 353 1 638 4012
Fax: 353 1 638 4060
E-mail: alan.maher@ie.ing.com / robert.mcnab@ie.ing.com

 

 

 

Société Générale

 

CREDIT CONTACT

 

190 S. LaSalle Street —Suite 3850

Chicago, IL 60603

Attention: Elizabeth Halfin

Tel: 312 894 6230

Fax: 312 894 6201

E-mail: elizabeth.halfin@sgcib.com

 

 

 

 

 

ADMINISTRATIVE/OPERATIONAL CONTACT

 

480 Washington Blvd

Jersey City, NJ 07310
Attention: Lisa Pucciarelli
Tel: 201 839 8453
Fax: 201 839 8117
E-mail: lisa.pucciarelli@sgcib.com

 

 

 

Australia and New Zealand Banking Group Limited

 

CREDIT CONTACT

 

277 Park Avenue - 31st Floor
New York, NY 10172
Attention: Cindy Lai
Tel: 212 801 9724
E-mail: Cindy.Lai@anz.com

 

 

 

 

 

OPERATIONS CONTACT

 

277 Park Avenue - 31st Floor
New York, NY 10172
Attention: Tessie Amante/ Angela Yin
Tel: 212 801 9744 / 212 801 9718
Fax: 212 536 9265
E-mail: LoanAdminNYC1177AA2@anz.com

 

6

--------------------------------------------------------------------------------


 

Lender

 

Contact

 

 

 

Banco Bilbao Vizcaya Argentaria, S.A., New York Branch

 

CREDIT CONTACT

 

1345 Ave of the Americas, Fl 45
New York, NY 10105
Attention: Michael D’Anna
Tel: 212 728 1590
Fax: 212 333 2904
E-mail: michael.danna@bbvany.com

 

 

 

 

 

OPERATIONS CONTACT

 

1345 Ave of the Americas, Fl 45
New York, NY 10105
Attention: Angel Luis Rivera
Tel: 212 728 1733
Fax: 212 333 2926
E-mail: lending.administration@bbvany.com

 

 

 

The Royal Bank of Scotland plc

 

CREDIT CONTACT

 

600 Washington Boulevard
Stamford, CT 06901
Attention: Robert Lorenzo
Tel: 203 897 3862
Fax: 203 873 5036
E-mail: robert.lorenzo@rbs.com

 

 

 

 

 

OPERATIONS CONTACT

 

600 Wasington Boulevard
Stamford, CT 06901
Attention: Varikuntla Venkateswarlu
Tel: 203-897-4431
Fax: 203-897-5019
E-mail: Venkateswarlu.Varikuntla@rbs.com

 

 

 

Intesa Sanpaolo S.p.A. - New York Branch

 

CREDIT CONTACT

 

1 William Street
New York, NY 10004
Attention: John Michalisin
Tel: 212 607 3918
Fax: 212 809 9780
E-mail: jmichalisin@intesasanpaolo.us

 

7

--------------------------------------------------------------------------------


 

Lender

 

Contact

 

 

 

 

 

ADMINISTRATIVE/OPERATIONS CONTACT

 

1 William Street
New York, NY 10004
Attention: Alex Papace
Tel: 212 607 3531
Fax: 212 607 3897

 

 

 

Westpac Banking Corporation

 

CREDIT CONTACT

 

575 5th Avenue, 39th Floor
New York, NY 10017
Attention: Kevin Bolz
Tel: 212 551 1905
Fax: 212 551 2765
E-mail: kevinbolz@westpac.com.au

 

 

 

 

 

OPERATIONS CONTACT

 

Level 2, 68-80 George St.
Attention: GMO Nightshift Operations
Tel: 61 2 9806 4022
Fax: 44 207 621 7608
E-mail: loansadmin@westpac.com.au

 

 

 

The Northern Trust Company

 

CREDIT CONTACT

 

50 South LaSalle Street M-27
Chicago, IL 60603
Attention: Andrew Holtz
Tel: 312 444 4243
Fax: 312 557 1425
E-mail: adh11@ntrs.com

 

 

 

 

 

OPERATIONS CONTACT

 

801 S. Canal St.
Chicago, IL 60607
Attention: Sharon Jackson
Tel: 312 630 1609
Fax: 312 630 1566

 

 

 

The Bank of Nova Scotia

 

CREDIT CONTACT

 

1 Liberty Plaza , Floors23-26
165 Broadway
New York, NY 10006
Attention: Priya Raghavan
Tel: 212 225 5148
E-mail: priya_raghavan@scotiacapital.com

 

8

--------------------------------------------------------------------------------


 

Lender

 

Contact

 

 

 

 

 

OPERATIONS CONTACT

 

720 King Street West
Toronto, M5V 2T3 Canada
Attention: Vishwajit Tekade
Tel: 212 225 5705
Fax: 212 225 5709
E-mail: Vishwajit_Tekade@scotiacapital.com

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] NOTE

 

New York, New York

                   , 20   

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[INSERT NAME OF THE LENDER], or its registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Four-Year Senior Unsecured Credit Agreement, dated
as of March 24, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, Tyco
International Ltd., as the Guarantor, the Lenders from time to time party
thereto and Citibank, N.A., as the Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment), computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guarantee in Article VIII of the Agreement and each Subsidiary Guaranty.  Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

 

Except as otherwise provided in the Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 

 

TYCO INTERNATIONAL FINANCE S.A.,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

SCHEDULE

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of 
Loan 
Made

 

Amount of 
Loan 
Made

 

End of 
Interest 
Period

 

Amount of 
Principal 
or Interest 
Paid This 
Date

 

Outstanding 
Principal 
Balance 
This Date

 

Notation 
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

 

1.

Assignor:

 

 

 

 

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate of [Identify Lender](1)]

 

 

 

 

 

 

 

 

3.

Borrower:

 

 

 

 

--------------------------------------------------------------------------------

(1)   Select as applicable.

 

--------------------------------------------------------------------------------


 

 

4.

 

Administrative Agent:

 

Citibank, N.A., as the Administrative Agent under the Credit Agreement

 

 

 

 

 

 

 

5.

 

Credit Agreement:

 

Four-Year Senior Unsecured Credit Agreement, dated as of March 24, 2011, among
Tyco International Finance S.A., as Borrower, Tyco International Ltd., as
Guarantor, the Lenders party thereto and Citibank, N.A., as Administrative
Agent, as amended, supplemented or otherwise modified from time to time.

 

 

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

 

Aggregate
Amount of
Commitments/Loans
For all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/Loans

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

[7.          Trade Date:                     ](2)

 

--------------------------------------------------------------------------------

(2)   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

B-2

--------------------------------------------------------------------------------


 

Effective Date:                   , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Consented to and](3) Accepted:

 

 

CITIBANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[Consented to:](4)

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(3)   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(4)   To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

B-3

--------------------------------------------------------------------------------


 

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

 

FOUR-YEAR SENIOR UNSECURED CREDIT AGREEMENT DATED AS OF MARCH 24, 2011, AMONG
TYCO INTERNATIONAL FINANCE S.A., AS BORROWER, TYCO INTERNATIONAL LTD., AS
GUARANTOR, THE LENDERS PARTY THERETO AND CITIBANK, N.A., AS ADMINISTRATIVE AGENT

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.      Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest; (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim; and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.      Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement; (ii) it
meets all requirements of an eligible assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement); (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder;
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

B-4

--------------------------------------------------------------------------------


 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

[FORM OF] OPINION OF GENERAL COUNSEL OF GUARANTOR

 

[See attached]

 

--------------------------------------------------------------------------------


 

March 24, 2011

 

To the Lenders

listed on the signature pages to

the Credit Agreement (as defined below)

and Citibank, N.A., as Administrative Agent

1615 Brett Rd, Bldg #3

New Castle, DE 19720

Attention:  Bank Loans Syndications Department

 

Re:          Tyco International Finance S.A. — Four-Year Senior Unsecured Credit
Agreement dated as of March 24, 2011

 

Ladies and Gentlemen:

 

I am the Executive Vice President and General Counsel of Tyco International
Ltd., a Swiss company (the “Guarantor”), and in that capacity I, or lawyers
under my supervision, have acted as counsel to the Guarantor and Tyco
International Finance S.A., a Luxembourg company (the “Borrower”), in connection
with:

 

(i)            the Four-Year Senior Unsecured Credit Agreement dated as of
March 24, 2011 (the “Credit Agreement”) by and among the Borrower, the
Guarantor, certain Lenders and Citibank, N.A., as Administrative Agent; and

 

(ii)           the Notes dated as of March 24, 2011 (the “Notes”) made by the
Borrower payable to the order of certain of the Lenders.

 

This opinion is delivered to you pursuant to Section 4.01(c)(i) of the Credit
Agreement.  In connection with rendering this opinion, I, or lawyers under my
supervision, have examined the Credit Agreement, the Notes and such other
agreements, records, certificates and documents, as we have deemed necessary or
advisable.  Capitalized terms not otherwise defined herein shall have the same
meanings assigned to them in the Credit Agreement, unless the context otherwise
requires.

 

I am of the opinion that there is no action, suit or proceeding pending, or, to
the best of my knowledge, threatened against or affecting, the Borrower or the
Guarantor before any court or arbitrator or any governmental body, agency or
official that could, based upon the facts and circumstances in existence on the
date hereof, reasonably be expected to have a Material Adverse Effect or that
affects the validity of the Loan Documents except as disclosed in the
Guarantor’s filings on Forms 10K, 10Q or 8K, in each case on or before the date
hereof, and except for shareholders’ derivative litigation or shareholders’
class actions based on the same facts and circumstances as the Existing
Litigation.

 

--------------------------------------------------------------------------------


 

I render no opinion herein as to matters involving the laws of any jurisdiction
other than the laws of the State of New York, the State of New Jersey and the
United States of America.

 

This opinion is based on my knowledge of the law and facts as of the date
hereof.  I assume no duty to update or supplement this opinion to reflect any
facts or circumstances that may hereafter come to my attention or to reflect any
changes in any law which may hereafter occur or become effective.

 

This opinion is rendered solely for your benefit and the benefit of your
permitted successors and assigns in connection with the transactions
contemplated by the Credit Agreement and is not to be used for any other
purpose, or circulated, quoted or otherwise referred to for any purpose,
without, in each case, my written permission.

 

 

 

TYCO INTERNATIONAL LTD.

 

 

 

 

 

 

 

Judith A. Reinsdorf

 

Executive Vice President and General Counsel

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

[FORM OF] OPINION OF SPECIAL LUXEMBOURG COUNSEL

 

[See attached]

 

--------------------------------------------------------------------------------


 

To:

 

Avocats à la Cour

The Lenders party to the Credit Agreement (as defined below) and to Citibank

 

33 avenue J.F. Kennedy L-1855

N.A., as Administrative Agent

 

Luxembourg

 

 

PO Box 5017 L-1050 Luxembourg

(together, the Addressees)

 

 

 

 

 

Tel

+352 4444 55 1

 

 

Fax

+352 4444 55 222

 

 

Direct

+352 4444 55 716

 

 

Personal fax

+352 4444 55 335

 

 

pierre.schleimer@allenovery.com

 

 

 

Our ref

0086990-0000001 LU:4105574.4

 

 

 

 

 

Luxembourg, [·] 2011

 

 

 

Tyco International Finance S.A. (incorporated with limited liability under the
laws of the Grand Duchy of Luxembourg)

 

Dear Sirs,

 

We have acted as special legal advisers in the Grand Duchy of Luxembourg
(Luxembourg) to Tyco International Finance S.A. (the Company), a public limited
liability company (société anonyme) organized under the laws of Luxembourg and
registered with the Trade and Companies Register under number B 123.550 in
connection with the Four-Year Senior Unsecured Credit Agreement, dated as of
[24] March 2011 (the Credit Agreement), among inter alia (i) the Company, as
borrower, (ii) Tyco International Ltd., a Swiss company, as guarantor (the
Guarantor), (iii) the Lenders party thereto, (iv) Citibank, N.A. as
administrative agent (the Administrative Agent) and (v) Citigroup Global Markets
Inc., Merrill Lynch Pierce Fenner & Smith and J.P. Morgan Securities LLC as
joint bookrunners and joint lead arrangers (the Joint Bookrunners and Joint Lead
Arrangers).

 

This legal opinion is addressed to the Addressees with the consent of the
Company on the condition that the Addressees accepts that we have taken
instructions only from the Company.

 

This legal opinion addresses certain matters relating to the Addressees and has
been addressed to them in connection with these matters. In this regard, we note
that we have not advised the Addressees on the contents of the Opinion Document
(as defined below) and we have not assisted the Addressees in any way in
relation to the negotiation of the Opinion Document or the transactions
contemplated thereby. This legal opinion will therefore not necessarily address
all the concerns or interests of the Addressees. We accept addressing this legal
opinion to the Addressees solely in relation to the matters opined on herein,
but the giving of this legal opinion is not to be taken as implying that we owe
the Addressees any duty of care in relation to the Opinion Document, the
transactions contemplated by the Opinion Document or its commercial or financial
implications.

 

We give this opinion on the basis and subject to the assumptions and
qualifications set out below.

 

1.             BASIS OF OPINION

 

(a)           This opinion is confined to Luxembourg law currently in force and
applied. This opinion is to be construed in accordance with the laws of
Luxembourg.

 

--------------------------------------------------------------------------------


 

(b)           For the purpose of giving this opinion, we have examined, to the
exclusion of any other document, copies of the following documents:

 

(i)           an electronic copy of the Credit Agreement;

 

(ii)          an electronic copy of an excerpt of the Luxembourg trade and
companies register (Registre de commerce et des sociétés, Luxembourg) (the
Register) pertaining to the Company dated [·] 2011;

 

(iii)         a copy of the restated articles of association (statuts
coordonnés) of the Company dated 20 July 2010 (the Articles);

 

(iv)         a copy of an extract of the minutes of a meeting of the board of
directors of the Company held on 17 March 2011 approving inter alia the
execution of and performance under the Credit Agreement (the Resolutions);

 

(v)          a copy of the certificate issued by [·] in which Peter Schieser in
his capacity as managing director of the Company certified inter alia that
(i) the Articles and Resolutions are true and correct, (ii) any managing
director is duly authorised to execute and deliver the Credit Agreement,
(iii) no Default (as defined in the Credit Agreement) has occurred or is
occurring and (iv) the representations and warranties of the Company contained
in Article III of the Credit Agreement are true and correct in all material
respects on the date of the execution of the Credit Agreement (the Director’s
Certificate);

 

(vi)         a negative certificate (certificat négatif) issued by the Register
in respect of the Company, dated [·] 2011, stating that on the day immediately
prior to the date of issuance of the negative certificate, there were no records
at the Register of any court order regarding, amongst others, a (i) bankruptcy
adjudication against the Company, (ii) reprieve from payment (sursis de
paiement), (iii) controlled management (gestion contrôlée) or (iv) composition
with creditors (concordat préventif de faillite) (the Certificate); and

 

(vii)        such other documents, records, certificates and instruments as we
have thought necessary or desirable, including information gathered at the
Register.

 

Terms defined in the Credit Agreement and used herein, but not otherwise defined
herein, have the meanings ascribed thereto in the Credit Agreement. The Credit
Agreement will hereinafter be referred to as the Opinion Document.

 

2.             ASSUMPTIONS

 

With your consent, we have assumed and we have not verified independently:

 

2.1           the genuineness of all signatures, stamps and seals, the
conformity to the originals of all the documents submitted to us as certified,
photostatic, faxed or e-mailed copies or specimens and the authenticity of the
originals of such documents;

 

2.2           that any copies we have examined are complete and accurate copies
of the originals;

 

2.3           that the place of the central administration (siège de
l’administration centrale) and the centre of main interests (as defined in
Council Regulation (EC) No 1346/2000 of 29 May 2000 on

 

2

--------------------------------------------------------------------------------


 

insolvency proceedings, as amended (the EU Insolvency Regulation)) of the
Company are located at the place of its registered office (siège statutaire) in
Luxembourg;

 

2.4           the due and valid authorization, execution and delivery of the
Opinion Document (and any document in connection therewith) by all the parties
thereto (other than the Company), as well as the power, authority, capacity and
legal right of all the parties thereto (other than the Company) to enter into,
execute, deliver and perform their respective obligations thereunder, and
compliance with all applicable laws and regulations, other than Luxembourg law;

 

2.5           that the Opinion Document (and any document in connection
therewith) has been signed on behalf of the Company by Peter Schieser;

 

2.6           that all authorizations, approvals and consents of any country
other than Luxembourg which may be required in connection with the execution,
delivery and performance of the Opinion Document (and any other documents in
connection therewith) have been or will be obtained and that all internal
corporate or other authorization procedures by each party (other than the
Company) for the execution by it of the Opinion Document (or any document in
connection therewith) to which it is expressed to be a party have been duly
fulfilled;

 

2.7           that the Opinion Document is legal, valid, binding and enforceable
under the laws of the State of New York, that the choice of the laws of the
State of New York is valid (as a matter of the laws of the State of New York) as
the choice of proper law and that the obligations assumed by all the parties
thereunder constitute legal, valid, binding and enforceable obligations under
the laws of the State of New York by which the Opinion Document is expressed to
be governed;

 

2.8           that the Opinion Document constitutes the legal, valid, binding
and enforceable obligations of each of the parties thereto (other than the
Company) under the laws of the jurisdiction of its incorporation or, as the case
may be, of its principal office or, as the case may be, of its principal place
of establishment;

 

2.9           that the Opinion Document is in the proper legal form to be
admissible in evidence and enforced in the courts, and in accordance with the
laws of the State of New York by which it is expressed to be governed;

 

2.10         that all payments and transfers made by, on behalf of, in favour
of, or for the account of, the Company are made on arm’s length terms and are in
accordance with market practice;

 

2.11         that, in so far as any obligation under, or action to be taken
under, the Opinion Document is required to be performed or taken in any
jurisdiction outside Luxembourg, the performance of such obligation or the
taking of such action will constitute a valid and binding obligation of each of
the parties thereto under the laws of that jurisdiction and will not be illegal
by virtue of the laws of that jurisdiction;

 

2.12         that there are no provisions of the laws of any jurisdiction
outside Luxembourg which would adversely affect, or otherwise have any negative
impact on, the opinions expressed in this legal opinion;

 

2.13         that all the parties to the Opinion Document (other than the
Company) are companies duly organized, incorporated and validly existing in
accordance with the laws of the jurisdictions of their respective incorporation
and/or their place of effective management, having a corporate

 

3

--------------------------------------------------------------------------------


 

existence, that in respect of all the parties to the Opinion Document, no steps
have been taken pursuant to any insolvency proceedings to appoint an
administrator, receiver or liquidator over the respective parties or their
assets and that no voluntary winding-up of such parties has been recorded at the
date hereof;

 

2.14         that all conditions precedent to the effectiveness of the Opinion
Document have been satisfied and that therefore the Opinion Document is in full
force and effect as against the parties thereto;

 

2.15         that any representation, warranty or statement of fact or law,
other than as to the laws of Luxembourg, made in the Opinion Document is true,
accurate and complete in all respects material to this opinion;

 

2.16         that the Resolutions are in full force and effect, have not been
amended or rescinded, either in whole or in part, and accurately record the
resolutions passed by the board of directors of the Company and that the
Resolutions will materially benefit the Company and have been taken in the best
interest, and for the corporate benefit of, the Company;

 

2.17         that the Articles have not been amended since 20 July 2010, being
the date of the notarial deed of the latest amendment to the Articles;

 

2.18         that the execution of the Director’s Certificate by a managing
director of the Company is a matter pertaining to the day-to-day management of
the Company; and

 

2.19         that the meeting of the board of directors held on 17 March 2011
mentioned in paragraph 1. (b) (iv) was duly convened and duly held; and

 

2.20         that, under its governing law (other than Luxembourg law), the
obligations of the Company under the Opinion Document will rank pari passu with
all other unsecured and unsubordinated obligations of the Company.

 

3.             OPINION

 

Subject to the assumptions made above and the qualifications set out below and
to any matters not disclosed to us, we are of the opinion that under the laws of
Luxembourg in effect, and as published, construed and applied by the Luxembourg
courts, on the date hereof:

 

3.1           The Company is a limited liability company (société anonyme) duly
incorporated and validly existing under the laws of Luxembourg for an unlimited
duration, with corporate power and authority under the laws of Luxembourg to own
and operate its properties and to enter into and perform its obligations under
the Opinion Document.

 

3.2           The Company has all powers and material governmental licenses,
consents and approvals required to carry on its business as now conducted (other
than such powers or consents the failure of which to be obtained could not
reasonably be expected to have a Material Adverse Effect, as defined in the
Opinion Document).

 

3.3           The execution, delivery and performance by the Company of the
Opinion Document (i) are within the Company’s powers, (ii) have been duly
authorized by all necessary corporate action, (iii) require no action by or
filing with any governmental body, agency or official, (iv) do not contravene
or, constitute a default under (a) applicable law or regulation, (b) the
Company’s

 

4

--------------------------------------------------------------------------------


 

articles of association or (c) to our knowledge and relying exclusively on the
statements made in the Director’s Certificate, any agreement or instrument
governing debt of the Company or any other material agreement, judgment,
injunction, order, decree or other instrument binding upon the Company.

 

3.4           The Opinion Document constitutes, subject to its validity,
legality and enforceability under the laws of the State of New York by which it
is expressed to be governed, a valid and binding agreement of the Company.

 

3.5           There is, to our knowledge and relying exclusively on the
statements made in the Director’s Certificate, no action, suit or proceeding
pending or threatened against or affecting the Company which could reasonably be
expected to have a Material Adverse Effect or which in any manner draws into
question the validity of the Opinion Document.

 

3.6           There is no tax, impost, deduction or withholding imposed by
Luxembourg or any political subdivision thereof on or by virtue of the
execution, delivery, performance (including the payment by the Company of
interest or other amounts thereunder) or enforcement of the Opinion Document or
any other agreement or instrument relating thereto.

 

3.7           The Opinion Document is in proper legal form under the laws of
Luxembourg for the enforcement thereof against the Company under the laws of
Luxembourg.

 

3.8           To ensure the legality, validity, enforceability or admissibility
in evidence of the Opinion Document in Luxembourg, it is not necessary that the
Opinion Document or any other document be filed or recorded with any court or
other authority in Luxembourg.

 

3.9           The choice of the laws of the State of New York to govern the
Opinion Document is a valid and binding choice of law and will be recognized,
upheld and applied by the courts of Luxembourg.

 

3.10         The provisions in the Opinion Document for the submission to the
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and the United States District Court of the Southern District of New
York, and any appellate court from any thereof, are valid and binding on the
Company.

 

3.11         The Luxembourg courts would not deny jurisdiction on the basis of
Section 10.09(b) of the Opinion Document, if an action was brought by the
Administrative Agent or the Lenders against any of the Obligors.

 

5

--------------------------------------------------------------------------------


 

3.12         A final and conclusive judgement in respect of the Opinion Document
obtained against the Company in the Supreme Court of the State of New York
sitting in New York County and the United States District Court of the Southern
District of New York, and any appellate court from any thereof, would be
recognised and enforced by the Luxembourg courts subject to the applicable
enforcement procedure (as set out in the relevant provisions of the Luxembourg
New Civil Procedure Code).

 

Pursuant to Luxembourg case law, the enforcement of such judgment is subject to
the following requirements:

 

·              the foreign judgment must be enforceable in the country of
origin,

 

·              the court of origin must have had jurisdiction both according to
its own laws and to the Luxembourg conflict of jurisdictions rules (in respect
of which we refer to opinion 3.10 above),

 

·              the foreign proceedings must have been regular in light of the
laws of the country of origin,

 

·              the rights of defence must not have been violated,

 

·              the foreign court must have applied the law which is designated
by the Luxembourg conflict of laws rules, or, at least, the judgment must not
contravene the principles underlying these rules,

 

·              the considerations of the foreign judgment as well as the
judgement as such must not contravene Luxembourg international public policy,

 

·              the foreign judgment must not have been rendered as a result of
or in connection with an evasion of Luxembourg law (“fraude à la loi”).

 

3.13         The obligations of the Company, as a borrower, under the Opinion
Document rank and will rank at least pari passu with all its other present and
future unsecured indebtedness save those whose claims are preferred in
accordance with any bankruptcy, insolvency, liquidation or other laws of general
application.

 

3.14         Under the laws of Luxembourg, neither the Administrative Agent nor
the Lenders, the Joint Bookrunners or the Joint Lead Arrangers, as defined in
the Opinion Document, will be deemed to be resident, domiciled, carrying on any
commercial activity or subject to taxation in Luxembourg solely as a result of
the execution, delivery and performance of the Opinion Document.

 

3.15         It is not necessary under the laws of Luxembourg that the
Administrative Agent, the Lenders, the Joint Bookrunners or the Joint Lead
Arrangers be authorized or qualified to carry on business in Luxembourg (i) by
reason of the execution of the Opinion Document and (ii) in order to enable them
to enforce their respective rights under the Opinion Document.

 

3.16         The Company is not entitled to claim immunity from suit, execution,
attachment or other legal process in the courts of Luxembourg, whether generally
or in relation to any specific property.

 

6

--------------------------------------------------------------------------------


 

3.17         Subject to qualification 4.23 hereafter, service of process against
the Company effected in the manner set forth in section 10.09 of the Credit
Agreement will be effective as valid service of process on the Company.

 

3.18         According to the Certificate, on the day immediately prior to the
issuance of the Certificate, no court order has been recorded with the Register
pursuant to which the Company had been adjudicated bankrupt (faillite), or
become subject to, or benefited from, a reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée) or composition with
creditors (concordat préventif de faillite).

 

In addition, on [·] 2011 at [·] CET, we checked on the internet site of the
Register and did not detect any information regarding (i) actions for a
voluntary or compulsory liquidation of the Company and (ii) steps to appoint a
liquidator or a similar officer over or to wind up the Company at that date and
time on record on the internet site of the Register.

 

4.             QUALIFICATIONS

 

The foregoing opinion is subject to the following qualifications.

 

4.1           Insolvency

 

The validity, legality, performance and enforceability of the Opinion Document
are subject to, and may be affected or limited by, the provisions of any
applicable bankruptcy, insolvency, liquidation, moratorium or reprieve from
payment (sursis de paiement), controlled management (gestion contrôlée), general
settlement or composition with creditors (concordat préventif de faillite),
fraudulent conveyance (actio pauliana), reorganization or similar Luxembourg or
foreign laws affecting the rights of creditors generally.

 

4.2           Corporate benefit

 

The Company may only validly enter into the Opinion Document if and to the
extent that such entry does not threaten its existence or the rights of its
creditors and that the Company can reasonably hope to draw directly or
indirectly a corporate benefit, at least in the long term, from the Opinion
Document. We have no indication and no reason to believe that entering the
Opinion Document would be other than for the corporate benefit of the Company.

 

4.3           Choice of law

 

With respect to the opinions expressed in paragraph 3.9 above, the Luxembourg
courts might not apply a chosen foreign law if that choice was not made bona
fide and/or:

 

(a)           if it were not pleaded and proved; or

 

(b)           if such foreign law would be contrary to the mandatory provisions
(lois impératives) or overriding mandatory provisions (lois de police) of
Luxembourg law or manifestly incompatible with Luxembourg public policy.

 

We express the view that none of the express terms of the Opinion Document
should be contrary to any mandatory provisions (lois impératives) or overriding
mandatory provisions (lois de police) of Luxembourg law or be manifestly
incompatible with

 

7

--------------------------------------------------------------------------------


 

Luxembourg public policy, unless otherwise specifically referred to in this
legal opinion; or

 

(c)           to the extent that relevant contractual obligations or matters
fall outside of the scope of Regulation (EC) No 593/2008 of the European
Parliament and the Council of 17 June 2008 on the law applicable to contractual
obligations (Rome I). We express the view that as a matter of principle the
contractual obligations as expressed in the Opinion Document should fall within
the scope of Rome I. We however note that the constitution of trusts and the
relationship between settlors, trustees and beneficiaries do not fall within the
scope of Rome I; or

 

(d)           if all other elements relevant to the situation are located in a
country other than the jurisdiction of the chosen governing law, in which case
the Luxembourg courts may apply the applicable mandatory provisions of such
country; or

 

(e)           where the chosen governing law is not the law of an EU Member
State, if all other elements relevant to the situation are located in one or
several EU Member States, in which case the Luxembourg courts may apply
applicable mandatory EU law provisions (as implemented in Luxembourg); or

 

(f)            where contractual obligations are to be or have been performed in
another country where such performance is prohibited by overriding mandatory
provisions; or

 

(g)           if a party is subject to insolvency proceedings, in which case the
Luxembourg courts would apply the law of the jurisdiction where such insolvency
proceedings have been duly opened (lex concursus) to the effects of such
insolvency proceedings without prejudice to the exceptions provided for in the
EU Insolvency Regulation.

 

4.4           Enforcement of unlawful obligations

 

Where any obligations are to be performed or observed or are based upon a matter
arising in a jurisdiction outside Luxembourg, they may not be enforceable under
Luxembourg law if and to the extent that such performance or observance would be
unlawful, unenforceable, or contrary to public policy under the laws of such
jurisdiction. Notwithstanding the foreign jurisdiction clause, Luxembourg courts
would have in principle jurisdiction for any conservatory or provisional action
in connection with assets located in Luxembourg and such action would most
likely be governed by Luxembourg law.

 

4.5           Concurrent proceedings

 

The provisions whereby the taking of proceedings in one or more jurisdictions
shall not preclude the taking of proceedings in any other jurisdiction, whether
concurrently or not, might not be entirely enforceable in a Luxembourg court. If
proceedings were previously commenced between the same parties and on the same
grounds as the proceedings in Luxembourg, a plea of pendency might be raised in
the Luxembourg court and proceedings either stayed pending the termination of
the proceedings abroad or dismissed, as the case may be.

 

8

--------------------------------------------------------------------------------


 

4.6           Foreign jurisdiction

 

Notwithstanding a foreign jurisdiction clause or an arbitration clause, the
Luxembourg courts would, in principle, have jurisdiction to order provisional
measures in connection with assets or persons located in Luxembourg and such
measures would most likely be governed by Luxembourg law.

 

9

--------------------------------------------------------------------------------


 

4.7           Judgment currency

 

Any judgement awarded in the courts of Luxembourg may be expressed in a currency
other than the euro. However, any obligation to pay a sum of money in any
currency other than the euro will be enforceable in Luxembourg in terms of the
euro only and any loss incurred as a result of a currency exchange fluctuation
can be recovered under Luxembourg law.

 

4.8           Binding Documents

 

The opinion expressed under 3.3 (iv) (c) is solely based upon a review of the
Director’s Certificate.

 

4.9           Litigation

 

The opinion expressed under 3.5 above is solely based upon a review of the
Director’s Certificate.

 

4.10         Bankruptcy, winding-up and similar actions

 

The opinions expressed in paragraphs 3.1 and 3.17 above are qualified as
follows:

 

(1)       A search at the Register is not capable of conclusively revealing
whether a (and the Certificate does not constitute conclusive evidence that no)
winding-up resolution or petition, or an order adjudicating or declaring a, or a
petition or filing for, bankruptcy or reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée), composition with creditors
(concordat préventif de faillite) or judicial liquidation (liquidation
judiciaire) or similar action has been adopted or made; and

 

(2)       The corporate documents of, and relevant court orders affecting, a
Luxembourg company (including, but not limited to, the notice of a winding-up
order or resolution, notice of the appointment of a receiver or similar officer)
may not be held at the Register immediately and there  is generally a delay in
the relevant  document appearing on the files regarding the company concerned.
Furthermore, it cannot be ruled out that the required filing of documents has
not occurred or that documents filed with the Register may have been mislaid or
lost. In accordance with Luxembourg company law, changes or amendments to
corporate documents to be filed at the Register will be effective (opposable)
vis-à-vis third parties only as of the day of their publication in the Official
Gazette unless the company proves that the relevant third parties had prior
knowledge thereof.

 

4.11         Penalty clauses

 

It is possible that a Luxembourg court (if having jurisdiction) would consider
for instance Section 9.03 (c) of the Credit Agreement whereby the Company may be
obliged to pay additional interest on the related Euro-Dollar loan at a rate per
annum determined by the relevant Lender as a penalty clause (clause pénale).

 

Penalty clauses (clauses pénales), and similar clauses on damages or liquidated
damages, as governed by article 1152 and articles 1226 et seq. of the Luxembourg
civil code are allowed to the extent that they provide for a reasonable level of
damages. The Luxembourg judge (if competent) has however the right to reduce (or
increase) the amount thereof if it is unreasonably

 

10

--------------------------------------------------------------------------------


 

high (or low). The provisions of article 1152 and articles 1226 et seq. of the
Luxembourg civil code are generally considered to be a point of public policy
under Luxembourg law. It is possible that a Luxembourg court would consider them
to be a point of international public policy that would set aside the relevant
foreign governing law.

 

4.12         Interest on interest

 

Interest may not accrue on interest that is due on capital, unless such interest
has been due for at least one year (article 1154 of the Luxembourg civil code).
The right to compound interest is limited to cases where (x) the interest has
been due for at least one year and (y) the parties have specifically provided in
an agreement (to be made after that interest has become due for at least one
year) that such interest may be compounded (or absent such agreement, the
creditor may file an appropriate request with the relevant court). The
provisions of article 1154 of the Luxembourg civil code are generally considered
to be a point of public policy under Luxembourg law. It is possible, although it
is highly unlikely, that a Luxembourg court would consider them to be a point of
international public policy that would set aside the relevant foreign governing
law.

 

4.13         Interest after judgement

 

No opinion is expressed as to the validity and enforceability of provisions
whereby interest on overdue amounts or other payment obligations shall continue
to accrue or subsist after judgement.

 

4.14         One-sided clause

 

Clauses that grant to one of the parties the power to determine, in its absolute
discretion, certain facts, to fix the terms and conditions of the obligations of
the other party or to state unilaterally the amount of expenses or losses to be
recovered from the other party and that thus grant the power to determine
unilaterally the commitments of the other party, may be declared void by a
Luxembourg court (if competent) on the basis of articles 1170 and 1174 of the
Luxembourg civil code (condition purement potestative, one-sided clause).

 

It is generally held that such clauses are voidable only if they are expressed
in favour of the debtor and grant that debtor the discretionary power or right
to determine its obligations. Articles 1170 and 1174 of the Luxembourg civil
code are considered to be a point of public policy under Luxembourg law. It is
possible that a Luxembourg court would consider them to be a point of
international public policy that would set aside the relevant foreign governing
law.

 

4.15         Amendments and waivers in writing

 

We express no opinion in respect of the effectiveness of clauses which provide
that amendments to an agreement can only be made, and waivers can only be
granted, in writing.

 

4.16         Waivers granted for future rights

 

We express no opinion on the validity or enforceability of waivers granted for
future rights.

 

11

--------------------------------------------------------------------------------


 

4.17         Registration and Translation

 

The registration of the Opinion Document in Luxembourg and any documents
mentioned therein or connected therewith may become necessary, if and when they
are referred to or used in a Luxembourg public deed and Luxembourg courts or an
official Luxembourg authority may require the prior registration of the Opinion
Document (or any document in connection therewith) in Luxembourg, if they were
to be produced in a Luxembourg court action or exhibited before an official
Luxembourg authority.

 

If the registration of the Opinion Document (or any document in connection
therewith) with the Administration de l’Enregistrement et des Domaines in
Luxembourg is required either a nominal registration duty or an ad valorem duty
will be payable or, depending on the nature of the document subject to
registration, an ad valorem duty of 0.24 (zero point twenty-four) per cent. will
be payable on the amount of the payment obligation mentioned in a loan document,
such as the Opinion Document, so registered. If registration is so required, the
Luxembourg courts or the official authority may require that the Opinion
Document (or any documents in connection therewith) and/or any judgement (or any
documents in connection therewith) obtained in the courts other than the courts
of Luxembourg must be translated into French or German.

 

In our experience it is unlikely that registration of the Opinion Document will
be required by Luxembourg courts or official authorities. However, if such
registration were required, it cannot entirely be excluded that an ad valorem
duty of 0.24 (zero point twenty-four) per cent of the payment obligation
expressed under the Opinion Document will be due.

 

4.18         Specific performance

 

Certain obligations may not be the subject of specific performance pursuant to
judgements but may result only in damages. Accordingly, Luxembourg courts may
issue an award of damages where specific performance is deemed impracticable or
an award of damages is determined adequate.

 

4.19         Conclusive certificates

 

Any certificate or determination which would by contract be deemed to be
conclusive may not be upheld by the Luxembourg courts.

 

4.20         Suspect period

 

Payments made, as well as other transactions (listed in the pertinent section of
the Luxembourg Commercial Code) concluded or performed, during the so-called
suspect period (période suspecte) which is fixed by the Luxembourg court and
dates back not more than 6 months as from the date on which the Luxembourg court
formally adjudicates a person bankrupt, and, as for specific payments and
transactions, during an additional period of ten days before the commencement of
such period, are subject to cancellation by the Luxembourg court upon
proceedings instituted by the Luxembourg insolvency receiver (curateur).

 

In particular,

 

(1)        article 445 of the Luxembourg commercial code sets out that specific
transactions entered into during the suspect period and an additional period of
ten days preceding the suspect period fixed by the court (e.g., the granting of
a security interest for antecedent debts; the payment of debts which have not
fallen due, whether payment is made in cash or by way of

 

12

--------------------------------------------------------------------------------


 

assignment, sale, set-off or by any other means; the payment of debts which have
fallen due by any other means than in cash or by bill of exchange; the sale of
assets without consideration or for materially inadequate consideration) must be
set aside or declared null and void, as the case may be, if so requested by the
insolvency receiver;

 

(2)        article 446 of the Luxembourg commercial code states that payments
made for matured debts as well as other transactions concluded for consideration
during the suspect period are subject to cancellation by the court upon
proceedings instituted by the insolvency receiver if they were concluded with
the knowledge of the bankrupt’s cessation of payments; and

 

(3)        regardless of the suspect period, article 448 of the Luxembourg
Commercial Code and article 1167 of the Luxembourg civil code (actio pauliana)
give the creditor the right to challenge any fraudulent payments and
transactions made prior to the bankruptcy, without limitation of time.

 

4.21         Privileged rights of specific creditors

 

Specific creditors benefit from privileged rights by virtue of Luxembourg law
and may take precedence over the rights of other secured or unsecured creditors.
For instance, the Luxembourg tax authorities, the Luxembourg social security
institutions and the salaried employees (if any) benefit from a general
privilege over movables in relation to specific claims determined by law; this
general privilege in principle takes precedence over the privilege of any
secured and unsecured creditors.

 

4.22         Obligation to pay costs

 

A Luxembourg court may refuse to give effect to a purported contractual
obligation to pay costs imposed upon another party in respect of the costs of
any unsuccessful litigation brought against that party before a Luxembourg
court. A Luxembourg court may not award by way of costs all of the expenditures
incurred by a successful litigant in proceedings brought before a Luxembourg
court.

 

4.23         Statute of limitations and set-off

 

Claims may become barred under statutory limitations period rules. Claims may be
subject to the rules of set-off or counter-claims. No opinion is expressed, in
general, as to whether rights of set-off are effective in a Luxembourg
insolvency situation.

 

4.24         Service of process

 

Under Luxembourg law, a contractual provision allowing service of process
against the Company to an agent for service of process could be overridden by
Luxembourg statutory provisions allowing the valid service of process against
the Company in accordance with applicable laws at its domicile. If the
designation of a process agent constituted (or were deemed to constitute) a
power of attorney or mandate (mandat), whether or not irrevocable, it will
terminate by force of law, and without notice, upon the occurrence of bankruptcy
of the Company.

 

13

--------------------------------------------------------------------------------


 

4.25         Revocation of power of attorney or mandate

 

We express no opinion as regards the effectiveness or ineffectiveness, or the
consequences of such ineffectiveness, of a purported revocation by the Company
of a power of attorney or mandate expressed to be irrevocable.

 

4.26         Severability

 

We express no opinion as to the validity or binding effect of any provision of
the Opinion Document which provides for the severance of illegal, invalid or
unenforceable provisions.

 

4.27         Determination of notice date

 

A Luxembourg court might not give effect to a clause purporting to determine the
date on which notice is deemed to have been made.

 

4.28         Discretion of certain parties

 

The discretion of any party under the Opinion Document would have to be
exercised in good faith.

 

4.29         Incorporation by Reference

 

We express no opinion as to the validity, binding effect or enforceability of
any provision incorporated into the Opinion Document by reference to a law other
than Luxembourg law, or as to the availability in Luxembourg of all remedies
which are available in other jurisdictions.

 

4.30         Equitable Remedies

 

We express no opinion as to the availability of equitable remedies such as
injunctive relief, or, as to any matters which are within the discretion of the
courts of Luxembourg in respect of any obligations of the Company as set out in
the Opinion Document.

 

4.31         Tax

 

We express no tax opinion whatsoever in respect of the Company or the tax
consequences of the transactions contemplated by the Opinion Document (or any
document in connection therewith) and we express no opinion on matters of fact
or on matters other than those expressly set forth in this legal opinion, and no
opinion is, or may be, implied or inferred herefrom.

 

No opinion is given as to whether the performance of the Opinion Document would
cause any borrowing limits, debt/equity or other ratios possibly agreed with the
tax authorities to be exceeded nor as to the consequences thereof.

 

We do not express or imply any opinion in respect of a withholding tax that may
become due or payable pursuant to (i) the Luxembourg laws of 21 June 2005 (the
Laws) implementing the Council Directive 2003/48/EC of 3 June 2003 on taxation
of savings income in the form of interest payments and ratifying the treaties
entered into by Luxembourg and certain dependent and associated territories of
EU Member States introducing a withholding tax on payments of interest or
similar income made or ascribed by a paying agent established in Luxembourg to
or for the benefit of an individual beneficial owner or a residual entity, as
defined in the Laws, which are resident of, or established in, an EU Member
State (other than Luxembourg) or certain

 

14

--------------------------------------------------------------------------------


 

dependent or associated EU territories, as defined in the Laws, or (ii) the
Luxembourg law of 23 December 2005 as amended introducing a withholding tax of
10% on payments of interest or similar income made or ascribed by a paying agent
established in Luxembourg to or for the benefit of an individual beneficial
owner who is resident of Luxembourg.

 

4.32         Accuracy and compliance

 

With your consent, we have not made any enquiry regarding, and no opinion is
expressed or implied in relation to, the accuracy of any representation or
warranty given by, or concerning, any of the parties to the Opinion Document or
whether such parties or any of them have complied with or will comply with any
covenant or undertaking given by them or the terms and conditions of any
obligations binding upon them, save as expressly provided herein.

 

4.33         Luxembourg legal concepts and language differences

 

Luxembourg legal concepts are expressed in English terms and not in their
original French or German terms. The concepts concerned may not be identical to
the concepts described by the same English terms as they exist under the laws of
other jurisdictions. It should be noted that there are always irreconcilable
differences between languages making it impossible to guarantee a totally
accurate translation or interpretation. In particular, there are always some
legal concepts which exist in one jurisdiction and not in another, and in those
cases it is bound to be difficult to provide a completely satisfactory
translation or interpretation because the vocabulary is missing from the
language. We accept no responsibility for omissions or inaccuracies to the
extent that any are attributable to such factors.

 

4.34         Meaning of “enforceable”

 

As used in this legal opinion, the term enforceable means that the relevant
rights and obligations are of a type which the Luxembourg courts do normally
enforce. It does not mean that these obligations will necessarily be enforced in
all circumstances in accordance with their respective terms, enforcement being
subject to, inter alia, the nature of the remedies available in the Luxembourg
courts, the acceptance by such court of jurisdiction, the discretion of the
courts (within the limits of Luxembourg law), the power of such courts to stay
proceedings, to grant grace periods, the provisions of Luxembourg civil
procedure rules regarding remedies, enforcement measures available under
Luxembourg law, mandatory provisions of Luxembourg law or principles of
Luxembourg international public policy from time to time in force and the
general principles of Luxembourg law in particular, the general principle of
good faith performance.

 

4.35         Meaning of “public policy” or “public order”

 

Public policy or public order means the fundamental concepts of Luxembourg law
that the Luxembourg courts may deem, in a given case, to be of such significance
so as to exclude the application of an (otherwise applicable) foreign law deemed
to be contrary to such concepts.

 

This opinion is as of this date and we undertake no obligation to update this
opinion or advise of changes hereafter occurring.

 

We express no opinion as to any matters other than those expressly set forth
herein, and no opinion is, or may be, implied or inferred herefrom.

 

15

--------------------------------------------------------------------------------


 

We express no opinion on any economic, financial or statistical information
contained in the Opinion Document (or any document in connection therewith).

 

This legal opinion is given on the express basis, accepted by each person who is
entitled to rely on it, that this legal opinion and all rights, obligations or
liability in relation to it are governed by, and shall be construed in
accordance with, Luxembourg law and that any action or claim in relation to it
can only be brought before the courts of Luxembourg.

 

This opinion is given for your benefit as well as that of your assignees,
successors and legal advisers. It may not be relied upon by any other person. It
may not be disclosed to third parties, quoted, referred to or otherwise used
(save as required by law) without our prior written consent.

 

Yours faithfully,

 

 

Pierre Schleimer

Avocat à la Cour

Partner

 

16

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

[FORM OF] OPINION OF SPECIAL SWISS COUNSEL

 

[See attached

 

--------------------------------------------------------------------------------


 

 

 

To: Citibank, N.A. as Administrative Agent

 

(for itself and as agent for the banks

 

referred to in the Credit Agreement) and

 

the Lenders (as defined in the Credit Agreement)

 

Basel,  March [24], 2011

 

Legal Opinion in connection with the Four-Year Senior Unsecured Credit Agreement
dated as of March [24], 2011 among Tyco International Finance S.A., as Borrower,
Tyco International Ltd., as Guarantor, Citibank, N.A., as Administrative Agent,
Citigroup Global Markets Inc., Merrill Lynch Pierce Fenner & Smith and J.P.
Morgan Securities LLC, each as Bookrunner and Lead Arranger, and the Lenders
party thereto (the “Credit Agreement”)

 

Dear Sirs,

 

We have acted as Swiss counsel to Tyco International Ltd., a company limited by
shares and registered with the register of commerce in Schaffhausen, Switzerland
(the “Company”), in connection with the guarantee the Company is providing under
and in accordance with the Credit Agreement. We have been asked by the Company
to give this opinion pursuant to and in accordance with Article IV, Section 4.01
(c) of the Credit Agreement.

 

Capitalised terms used and not otherwise defined in this opinion shall have the
same meaning as in the Credit Agreement.

 

I.                                         DOCUMENTS

 

For purposes of rendering this opinion, we have examined and relied on the
following documents:

 

a)                                      An electronic, scanned copy of the
Credit Agreement;

 

b)                                     articles of association of the Company
dated May 11, 2010 as filed with the register of commerce in
Schaffhausen/Switzerland by the substitute public notary Beat Peter as of 9
March 2011 (the “Articles of Association”);

 

--------------------------------------------------------------------------------


 

c)                                      a certified extract from the register of
commerce of the Canton Schaffhausen dated March [·], 2011 concerning the
Company; and

 

d)                                     a copy of the Secretary’s Certificate
dated December 15, 2010 regarding the Board Resolution 120910 (Approval of 2011
Capital Plan) and a copy of the Secretary’s Certificate dated [·] confirming
that the before mentioned board resolution is still in force (the “Corporate
Certificates”).

 

The documents referred to in section a) through d) above are referred to
together as the “Documents”.

 

Except for the Documents listed above, we have not examined any contracts or
other documents entered into by or affecting the Company or any corporate
records of the Company.

 

II.                                     ASSUMPTIONS

 

In giving this opinion, we have assumed:

 

a)                                      All Documents submitted to us as
originals are authentic and complete and all signatures and seals are genuine;

 

b)                                     all Documents supplied to us as
photocopies, electronic copies, facsimile transmitted copies or other copies
conform to the originals and such originals are authentic and complete;

 

c)                                      the Credit Agreement constitutes valid,
legally binding and enforceable obligations of all parties thereto under New
York law;

 

d)                                     the due incorporation and valid existence
of each of the parties (other than the Company) to the Credit Agreement under
any applicable law;

 

e)                                      the Corporate Certificates are correct
and in full force and effect;

 

f)                                        the Credit Agreement has been executed
on behalf of the parties thereto (other than the Company) by persons duly
authorised and empowered for the execution of such document;

 

g)                                     the legal capacity, power and authority
of each of the parties (other than the Company) to enter into and perform its
obligations under the Credit Agreement as well as the due authorization,
execution and delivery of the Credit Agreement by each of the parties thereto
(other than the Company) and that all consents or approvals from and filings,
registrations and notifications with or to all governmental authorities (other
than in Switzerland) required in connection with the execution, delivery and
performance of the Credit Agreement have been obtained or made and are in full
force and effect; and

 

h)                                     that there are no provisions of the laws
of any jurisdiction other than Switzerland which would have any implications on
the opinions we express.

 

2

--------------------------------------------------------------------------------


 

III.                                 OPINIONS

 

On the basis of the foregoing and subject to the qualifications hereinafter set
forth, we express the following opinions:

 

a)                                      The Company is duly incorporated and
validly existing as a stock corporation under the laws of Switzerland, having
unlimited corporate existence and the capacity to carry out its business, to own
its property and to sue and to be sued in its own name.

 

b)                                     The Company has the corporate power and
authority to execute, deliver and perform its obligations under the Credit
Agreement.

 

c)                                      The Credit Agreement and the performance
of the Company’s obligations thereunder has been duly authorised by all
necessary corporate actions on the part of the Company.

 

d)                                     Neither the performance by the Company of
the Credit Agreement nor the undertaking and performance by the Company of the
obligations expressed to be assumed by it thereunder conflicts with or results
in, as of the Effective Date, a breach of any provision of (or constitute a
breach of or default under) the Articles of Association, or any provision of
Swiss corporate law which would make the Credit Agreement or parts thereof null
and void or subject the Credit Agreement to avoidance or nullification in
Switzerland.

 

e)                                      As of the Effective Date, the
obligations of the Company under the Credit Agreement are valid, legally binding
and enforceable against the Company in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganisation,
moratorium or other similar laws affecting creditors’ rights towards the Company
generally, by general equitable principles or by principles of good faith and
fair dealing.

 

f)                                        No authorisations, approvals,
consents, licenses, exemptions, filings, registrations or other requirements of
governmental, judicial or public bodies and authorities of or in Switzerland are
required in connection with the performance, validity or enforceability of the
Credit Agreement or the transactions contemplated thereby.

 

g)                                     The financial obligations of the Company
under the Credit Agreement rank at least pari passu in priority of payment with
all other unsecured and unsubordinated indebtedness (whether actual or
contingent) issued, created or assumed by the Company other than the
indebtedness which is preferred by virtue of any provision of Swiss law of
general application.

 

h)                                     Except for regulations applicable with
regards to insolvency proceedings under Swiss law, there are no restrictions or
requirements which limit the availability or transfer of foreign exchange for
the purposes of the performance by the Company of its obligations under the
Credit Agreement, and the contemplated transactions thereunder are not subject
to any currency deposit or reserve requirements in Switzerland.

 

3

--------------------------------------------------------------------------------


 

i)                                         The choice of the laws of the State
of New York to govern the Credit Agreement is a valid choice of law in
Switzerland and would be upheld by the courts in Switzerland, provided, however,
that a Swiss court would apply Swiss procedural rules and provided further that
application of the laws of the State of New York does not result in a violation
of any Swiss mandatory law, Swiss public policy or the purpose of any Swiss law
reflecting such public policy.  To the extent of our knowledge, the choice of
law contemplated by the Credit Agreement would not give rise to the Swiss courts
holding such choice of law as a violation of public policy.

 

j)                                         The submission by the Company to the
exclusive jurisdiction of the State of New York pursuant to the Credit Agreement
is valid, if such submission is accepted by courts of such jurisdiction.
However, said exclusive jurisdiction shall apply only to the Company and does
not preclude the Administrative Agent to bring any action or proceeding relating
to the Credit Agreement before the courts of Switzerland.

 

k)                                      The courts of Switzerland will recognize
as valid, and will enforce, any final and conclusive civil judgment for a
monetary claim obtained in a competent foreign court (in particular, without
limitation, the courts of the State of New York) against the Company.

 

l)                                         The appointment by the Company of CT
Corporation System as agent for the receipt of any service of process in respect
of any Federal or New York State court sitting in New York City in connection
with any matter arising out of or in connection with the Credit Agreement or the
other Loan Documents is a valid and effective appointment, if such appointment
is valid and binding under the laws of New York and no other procedural
requirements are necessary in order to validate such appointment.

 

m)                                   Based solely upon a search of the register
of commerce of the Canton Schaffhausen in Switzerland and the commercial gazette
in Switzerland:

 

–                 No litigation, administrative or other proceeding, including
debt enforcement proceeding, of or before any governmental authority of
Switzerland is pending against the Company and

 

–                 no notice to the register of commerce of the Canton
Schaffhausen in Switzerland of the passing of a resolution of shareholders or
creditors to wind up the Company or the appointment of a liquidator or receiver
with regard to the Company has been given. No petition to wind up the Company
has been filed.

 

n)                                     Neither the Company nor any of its assets
or properties enjoys, under Swiss law, immunity on the grounds of sovereignty
from any legal or other proceedings whatsoever or from enforcement, execution or
attachment in respect of the Company’s obligations under the Credit Agreement.

 

o)                                     No Swiss taxes, stamp duties or
registration, documentary or similar taxes are payable in Switzerland in respect
of the entering into, execution and/or performance of the Credit Agreement or
the enforcement or the admissibility in

 

4

--------------------------------------------------------------------------------


 

evidence thereof in Swiss courts.

 

p)                                     Under Swiss tax laws as presently
interpreted and applied, the Company is neither required nor entitled to make
any withholding or deduction in respect of any Swiss withholding, income or
similar taxes in respect of any payment which the Company is or may be required
to make under the Credit Agreement, including, but not limited to, interest
payments, repayment of loan and payments under any security.

 

q)                                     The transactions contemplated by the
Credit Agreement are not subject to any currency deposit or reserve requirements
in Switzerland, and there is no restriction or requirement of Switzerland
binding on the Company which limits the availability or transfer of foreign
exchange for the purposes of the performance by the Company of its obligations
under the Credit Agreement.

 

r)                                        Under Swiss law, neither the Lenders
nor the Administrative Agent, the Bookrunners or the Lead Arrangers will be
deemed to be resident, domiciled or carrying on any commercial activity in
Switzerland or subject to any taxation in Switzerland by reason only of the
entry into, performance or enforcement of the Credit Agreement or the
transactions contemplated thereby.

 

s)                                      It is not necessary under Swiss law that
the Lenders, the Administrative Agent, the Bookrunners or the Lead Arrangers be
authorized, qualified or otherwise entitled to carry on business in Switzerland
for their execution, delivery, performance or enforcement of the Credit
Agreement.

 

IV.                                QUALIFICATIONS

 

This opinion is subject to the following qualifications:

 

a)                                      This opinion is limited to matters of
Swiss law as in force on the date hereof and as applied and construed by the
courts of Switzerland. We have not investigated the laws of any jurisdiction
other than Switzerland, any representations and warranties made by the parties
to the Credit Agreement or any matters of fact.

 

b)                                     Enforcement of the parties’ rights may be
limited by bankruptcy, composition, reorganisation, moratorium, liquidation,
general principles of law or similar laws relating to or affecting the
enforcement of creditors’ rights generally.

 

c)                                      Enforcement in Switzerland of judgments
rendered outside Switzerland would be subject to the limitations set forth in
the Swiss Federal Code on Private International Law (Bundesgesetz über das
Internationale Privatrecht), in particular, and, without limitation to the
foregoing, the general principles of the Swiss ordre public as defined in Art.
17 and 18 of the Swiss Federal Code on Private International Law. To the extent
of our knowledge, the transactions contemplated by the Credit Agreement would
not give rise to the Swiss courts holding such transactions as a violation of
public policy outside the matters described under Section IV. Enforcement in
Switzerland of judgments rendered outside Switzerland may furthermore be limited
if the foreign court violated fundamental procedural principles as defined in
Art. 27 of the Swiss Federal Code on Private International

 

5

--------------------------------------------------------------------------------


 

Law or if such enforcement would contravene the Swiss ordre public. In
particular, remedies such as an order for specific performance or an injunction
are discretionary remedies and may not be available under the laws of
Switzerland where damages are considered to be an adequate remedy. Enforcement
under Swiss debt collection and bankruptcy proceedings may only be made in Swiss
francs, and the USD amount must accordingly be converted into Swiss franc at the
rate obtained on the date of instituting the enforcement proceedings, as
provided for in the Swiss Debt Collection and Bankruptcy Act (upon
Fortsetzungsbegehren/Konkurseröffnung).

 

d)                                     As a matter of mandatory Swiss law,
liability can not be limited or excluded in case of gross negligence or willful
misconduct.

 

e)                                      A final and conclusive judgment of a New
York State or a United States federal court, rendered in an action brought in
accordance with applicable law to enforce the respective obligations of the
Company under the Credit Agreement, will be recognized and enforced upon request
by the competent courts of the Swiss Confederation without a review on the
merits, provided that applicable requirements of the Swiss Private International
Law Act are satisfied, in particular that service of a complaint filed with such
New York State or United States federal court was properly effected in
accordance with Swiss law (in this respect, we note that, in case a complaint is
served in accordance with the terms and conditions of the Credit Agreement, such
service of complaint would be regarded as properly effected under Swiss law
within the limit of qualification under j) below), that the judgment was not
rendered in violation of fundamental principles of Swiss procedural law, that a
lawsuit between the same parties concerning the same case was not first
commenced or decided in Switzerland or was first decided in a third country and
such decision can be recognized, and that the judgment is not manifestly
contrary to the public order or Swiss law. For any judgment to be admissible for
enforcement in the courts of Switzerland, it may need to be accompanied by a
duly legalized translation in the relevant official Swiss language.

 

f)                                        Specific performance of the parties’
obligations may not be available in all instances, but damages may instead be
allowed when considered to be an appropriate alternative by the competent Swiss
court.

 

g)                                     Swiss courts could refuse enforcement of
any indemnity in respect of court costs and attorneys’ fees where the court has
issued an order for costs and fees.

 

h)                                     A certificate, determination, declaration
or opinion of any party to the Credit Agreement may be held by a Swiss court not
to be conclusive evidence without further proof of the material facts.

 

i)                                         A notice given to but not actually
received by any party to the Credit Agreement may be considered under Swiss law
not to have been properly given.

 

j)                                         As a matter of mandatory Swiss
substantive law, any mandate, agency or power of attorney and the appointment of
an agent for service of process governed by Swiss

 

6

--------------------------------------------------------------------------------


 

law can be revoked at any time, notwithstanding the appointment being stated to
be irrevocable.

 

k)                                      Based on statutory law and generally
accepted principles with respect to usury (which under Swiss jurisprudence means
interest in excess of 18% per annum), the interest and provision fee payments
under the Credit Agreement may be subject to limitations.

 

l)                                         If interests are held at the same or
substantially the same conditions by more than ten non-banks or outstanding loan
facilities and/or private placements are owed to more than twenty non-banks,
non-banks in both cases to be defined pursuant to the banking laws and
regulations of their home jurisdiction, the payment of interest by the Company
under the Credit Document may become subject to Swiss withholding tax levied at
the rate of 35% and additionally in the case of outstanding loan facilities
and/or private placements to stamp taxes if the amount or part of the amount
relating to the Credit Agreement is transferred directly or indirectly back to
Switzerland. In case the Company must make payments at the place of the
Borrower, withholding taxes as well as stamp taxes may become due if such
payments by the Company are not treated as an abstract payment, but rather as an
interest payment of the Company on behalf of the Borrower. We believe that such
payments should be treated as fulfilling abstract payment obligations and not as
interest payments and are thus inot subject to withholding tax. However,
according to our knowledge there is no case law on this subject to confirm this
view. In addition, there is Swiss tax which could have the effect, that any
gross up of any Swiss withholding tax is contrary under Swiss tax law. We do not
believe that Swiss tax law limits an agreement inter partes whereby the Company
agrees to indemnify the Administrative Agent or a Lender for such tax withheld.
In our assessment, the tax authorities would treat the payments of the Company
in such a case as 65 % and will extrapolate the amount to 100 % leading to a
withholding tax burden of about 54 % on such payments of the Company. However,
we cannot exclude that a court would come to a contrary view on the
enforceability of such gross-up provision.

 

The opinion set forth herein is limited to the matters specifically addressed
herein, and no other opinion or opinions are expressed or may be implied or
inferred.

 

In this opinion, Swiss legal concepts are expressed in English terms and not in
their original terms. The concepts concerned may not be identical to the
concepts described by the same English terms as they exist under the laws of
other jurisdictions. This opinion may, therefore, only be relied upon subject to
the reservation that any issues of interpretation or liability arising hereunder
will be governed by Swiss law and be brought before a Swiss court.

 

We assume no obligation to advise you of any changes to this opinion that may
come to our attention after the date hereof. This opinion is exclusively
addressed to the addressees for their own use and benefit and may not be relied
upon by any other persons or copies distributed to any other person, except to
their legal and other professional advisors such as

 

7

--------------------------------------------------------------------------------


 

agents or attorneys, regulators with appropriate jurisdiction and proposed
assignees of the Lenders.

 

 

Very truly yours,

 

VISCHER Ltd.

 

 

Matthias Staehelin

 

8

--------------------------------------------------------------------------------


 

EXHIBIT C-4

 

[FORM OF] OPINION OF SPECIAL NEW YORK COUNSEL

 

[See attached]

 

--------------------------------------------------------------------------------


 

Client: 92220-00239

 

March 24, 2011

 

The Lenders listed on Schedule I hereto,

 

and the Agent party to the

 

Credit Agreement referred to below

 

(collectively, the “Lender Parties”)

 

c/o Citibank, N.A., as Agent

 

Re:

Tyco International Finance S.A. — Four-Year Senior Unsecured Credit Agreement
dated as of March 24, 2011

 

Ladies and Gentlemen:

 

We have acted as special counsel to Tyco International Finance S.A., a
Luxembourg company (the “Borrower”), and Tyco International Ltd., a Swiss
company (the “Guarantor”), in connection with the Four-Year Senior Unsecured
Credit Agreement dated as of March 24, 2011 (the “Credit Agreement”) by and
among the Borrower, the Guarantor, certain lenders as named therein (the
“Lenders”) and Citibank, N.A., as Administrative Agent (the “Agent”).  Each
capitalized term used and not defined herein has the meaning assigned to that
term in the Credit Agreement.

 

This opinion is delivered pursuant to Section 4.01(c)(iv) of the Credit
Agreement.

 

In rendering this opinion, we have examined the originals or copies, certified
or otherwise identified to our satisfaction as being true copies, of the
following documents and instruments:

 

(i)    the Credit Agreement, including the Exhibits and Schedules thereto; and

 

(ii)   the Notes dated as of March 24, 2011 (the “Notes”) made by the Borrower
payable to the order of certain Lenders and delivered on the date hereof.

 

The Credit Agreement and the Notes are collectively referred to herein as the
“Financing Documents.”  The Borrower and the Guarantor are collectively referred
to herein as the “Obligors.”

 

We have assumed without independent investigation that:

 

(a)   The signatures on all documents examined by us are genuine, all
individuals executing such documents had all requisite legal capacity and
competency and were duly authorized, the documents submitted to us as originals
are authentic and the documents submitted to us as certified or reproduction
copies conform to the originals;

 

--------------------------------------------------------------------------------


 

(b)   Each Obligor is validly existing and, as applicable, in good standing
under the laws of its jurisdiction of organization, has all requisite power to
execute and deliver each of the Financing Documents to which it is a party and
to perform its obligations thereunder, the execution and delivery of such
Financing Documents by such Obligor and performance of its obligations
thereunder have been duly authorized by all necessary corporate or other action
and, except as specifically addressed in our opinions in paragraph 3 below, do
not violate any law, regulation, order, judgment or decree applicable to such
Obligor, and such Financing Documents have been duly executed and delivered by
each such Obligor; and

 

(c)   There are no agreements or understandings between or among any of the
parties to the Financing Documents or third parties that would expand, modify or
otherwise affect the terms of the Financing Documents or the respective rights
or obligations of the parties thereunder.

 

In rendering this opinion, we have made such inquiries and examined, among other
things, originals or copies, certified or otherwise identified to our
satisfaction as being true copies, of such records, agreements, certificates,
instruments and other documents as we have considered necessary or appropriate
for purposes of this opinion.  As to certain factual matters, we have relied to
the extent we deemed appropriate and without independent investigation upon the
representations and warranties of the Obligors in the Financing Documents,
certificates of officers of the Obligors, copies of which are attached hereto
(the “Officer’s Certificates”) or certificates obtained from public officials
and others.

 

Based upon the foregoing and in reliance thereon, and subject to the
qualifications, exceptions, assumptions and limitations herein contained, we are
of the opinion that:

 

1.     Each Financing Document constitutes a legal, valid and binding obligation
of each Obligor party thereto, enforceable against it in accordance with its
terms.

 

2.     The execution and delivery by each Obligor of the Financing Documents to
which it is a party, and performance of its obligations thereunder, do not and
will not, based solely upon review of the documents identified to us in the
relevant Officer’s Certificates as constituting all contracts evidencing or
governing Material Debt (as such term is defined in the Credit Agreement) of the
Obligors, which are listed in Schedule A hereto (each a “Material Debt
Contract”), (A) result in a material breach of or default under any Material
Debt Contract or (B) result in or require the creation or imposition of any Lien
upon any assets of such Obligor under any Material Debt Contract, other than
Liens permitted by the Credit Agreement.

 

3.     The execution and delivery by each Obligor of the Financing Documents to
which it is a party, and performance of its obligations thereunder, do not and
will not violate, or require any filing with or approval of any governmental
authority or regulatory body of the State of New York or the United States of
America under, any law or regulation of the State of New

 

--------------------------------------------------------------------------------


 

York or the United States of America applicable to such Obligor that, in our
experience, is generally applicable to transactions in the nature of those
contemplated by the Financing Documents.

 

4.     No Obligor is required to register as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

The foregoing opinions also are subject to the following additional
qualifications, exceptions, assumptions and limitations:

 

A.    We render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of New York and the United States of America.
 This opinion is limited to the effect of the present state of the laws of the
State of New York and the United States of America and the facts as they
currently exist.  We assume no obligation to revise or supplement this opinion
in the event of future changes in such laws or the interpretations thereof or
such facts.  Except as expressly set forth in paragraph 4 above, we express no
opinion regarding the Securities Act of 1933, as amended, or any other federal
or state securities laws or regulations.

 

B.    Our opinion set forth in paragraph 1 is subject to (i) the effect of any
bankruptcy, insolvency, reorganization, moratorium, arrangement or similar laws
affecting the rights and remedies of creditors generally (including, without
limitation, the effect of statutory or other laws regarding fraudulent transfers
or preferential transfers or distributions by corporations to stockholders) and
(ii) general principles of equity, including without limitation concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance, injunctive relief or other equitable
remedies regardless of whether enforceability is considered in a proceeding in
equity or at law.

 

C.    We express no opinion regarding the effectiveness of (i) any waiver
(whether or not stated as such) under the Financing Documents of, or any consent
thereunder relating to, unknown future rights or the rights of any party thereto
existing, or duties owing to it, as a matter of law; (ii) any waiver (whether or
not stated as such) contained in the Financing Documents of rights of any party,
or duties owing to it, that is broadly or vaguely stated or does not describe
the right or duty purportedly waived with reasonable specificity;
(iii) provisions relating to indemnification, exculpation or contribution, to
the extent such provisions may be held unenforceable as contrary to public
policy or federal or state securities laws or due to the negligence or willful
misconduct of the indemnified party; (iv) any provision in any Financing
Document waiving the right to object to venue in any court; (v) any agreement to
submit to the jurisdiction of any Federal Court; (vi) any waiver of the right to
jury trial; (vii) any provision purporting to establish evidentiary standards;
(viii) any provision to the effect that every right or remedy is cumulative and
may be exercised in addition to any other right or remedy or that the election
of some particular remedy does not preclude recourse to one or more others;
(ix) the

 

--------------------------------------------------------------------------------


 

availability of damages or other remedies not specified in the Financing
Documents in respect of breach of any covenants (other than covenants relating
to the payment of principal, interest, make whole premium, indemnities and
expenses); or (x) the effect on the enforceability of the guarantee contained in
the Credit Agreement against the Guarantor of any facts or circumstances
occurring after the date hereof that would constitute a defense to the
obligation of a surety, unless such defense has been waived effectively by the
Guarantor.  In addition, we advise you that some of the provisions of the
Financing Documents may not be enforceable by a Lender acting individually (as
opposed to the Lenders acting through the Agent).

 

D.    In rendering our opinions expressed in paragraph 2 insofar as they require
interpretation of Material Debt Contracts, we express no opinion with respect
to the compliance by any Obligor with any covenants included in any Material
Debt Contract to the extent compliance depends on financial calculations or
data.

 

This opinion is rendered as of the date hereof to the Lender Parties in
connection with the Financing Documents and may not be relied upon by any person
other than the Lender Parties or by the Lender Parties in any other context. 
The Lender Parties may not furnish this opinion or copies hereof to any other
person except (i) to bank examiners and other regulatory authorities should they
so request in connection with their normal examinations, (ii) to the independent
auditors and attorneys of the Lender Parties, (iii) pursuant to order or legal
process of any court or governmental agency, (iv) in connection with any legal
action to which any Lender Party is a party arising out of the transactions
contemplated by the Financing Documents, or (v) any potential permitted assignee
of or participant in the interest of any Lender Party under the Financing
Documents for its information.  Notwithstanding the foregoing, parties referred
to in clause (v) of the immediately preceding sentence who become Lenders after
the date hereof may rely on this opinion as if it were addressed to them
(provided that such delivery shall not constitute a re-issue or reaffirmation of
this opinion as of any date after the date hereof).  This opinion may not be
quoted without the prior written consent of this Firm.

 

 

Very truly yours,

 

--------------------------------------------------------------------------------


 

SCHEDULE I — LENDERS

 

Citibank, N.A.

 

Bank of America, N.A.

 

JPMorgan Chase Bank, N.A.

 

Deutsche Bank, AG New York Branch

 

Goldman Sachs Bank USA

 

Morgan Stanley Bank, N.A.

 

UBS Loan Finance LLC

 

Credit Suisse AG, Cayman Islands Branch

 

Barclays Bank PLC

 

BNP Paribas

 

The Bank of New York Mellon

 

ING Bank N.V., Dublin Branch

 

Société Générale

 

Australia and New Zealand Banking Group Limited

 

Banco Bilbao Vizcaya Argentaria, S.A., New York Branch

 

The Royal Bank of Scotland plc

 

Intesa Sanpaolo S.p.A — New York Branch

 

Westpac Banking Corporation

 

The Northern Trust Company

 

The Bank of Nova Scotia

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

MATERIAL DEBT CONTRACTS

 

1.               Indenture, dated June 9, 1998, among Tyco International Group
S.A., as issuer, Tyco International Ltd., as guarantor, and The Bank of New
York, as trustee (as supplemented by Supplemental Indentures Nos. 3, 6-8, 16,
20, 22, 2008-1, 2008-2 and 2008-3).

 

2.               Indenture, dated November 12, 2003, among Tyco International
Group S.A., Tyco International Ltd. and The Bank of New York, as trustee (as
supplemented by the First Supplemental Indenture and Supplemental Indentures
No. 3 and 2008-1).

 

3.               Five-Year Senior Credit Agreement, dated as of April 25, 2007,
among Tyco International Finance S.A., Tyco International Ltd., the lenders
party thereto and Citibank, N.A., as Administrative Agent (as amended by
Amendment No. 1 and Amendment No. 2 thereto).

 

4.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Banc of America Securities, LLC, as dealer.

 

5.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Barclays Capital Inc. (as assignee of Lehman Brothers Inc.),
as dealer.

 

6.               Indenture, dated January 9, 2009, among Tyco International
Finance S.A., as issuer, Tyco International Ltd., as guarantor, and Deutsche
Bank Trust Company Americas, as trustee (as supplemented by the Second
Supplemental Indenture, the Third Supplemental Indenture, the Fourth
Supplemental Indenture and the Fifth Supplemental Indenture).

 

--------------------------------------------------------------------------------


 

TYCO INTERNATIONAL FINANCE S.A.

 

OFFICER’S CERTIFICATE

 

March 24, 2011

 

The undersigned, Peter Schieser, does hereby certify to Gibson, Dunn & Crutcher
LLP (“Gibson Dunn”), in his capacity as a Managing Director of Tyco
International Finance S.A., a Luxembourg company (the “Borrower”), in connection
with the Four-Year Senior Unsecured Credit Agreement dated as of March 24, 2011
(the “Credit Agreement”) by and among the Borrower, Tyco International Ltd., a
Swiss company, certain lenders as named therein and Citibank, N.A., as
Administrative Agent, as follows:

 

1.     I am the duly elected and incumbent Managing Director of the Borrower and
am authorized to execute this Certificate on behalf of the Borrower.

 

2.     I recognize and acknowledge that this Certificate is being furnished to
Gibson Dunn in connection with the delivery of their legal opinion of even date
herewith pursuant to Section 4.01(c)(iv) of the Credit Agreement.  I further
understand that Gibson Dunn is relying to a material degree on this Certificate
in rendering that opinion.  On behalf of the Borrower, I hereby authorize such
reliance.

 

3.     I have asked such questions regarding the meaning of any of the
provisions of this Certificate as I have considered necessary.

 

4.     To the best of my knowledge, part I of Schedule A attached hereto lists
any material outstanding judgments, orders or decrees of any governmental
authority or court having jurisdiction over the Borrower which are binding on
the Borrower and which could limit the incurrence of indebtedness or the
guarantee of the indebtedness of others.

 

5.     To the best of my knowledge, part II of Schedule A attached hereto lists
each contract evidencing or governing Material Debt (as such term is defined in
the Credit Agreement) of the Borrower, including all amendments and supplements
thereto.

 

6.     No more than 45 percent of the Value of the total assets of the Borrower
and its direct and indirect Wholly-Owned Subsidiaries on a consolidated basis
(other than Government Securities and cash items) consists of, and no more than
45 percent of the net income after taxes (for the last four fiscal quarters
combined) of the Borrower and its Wholly-Owned Subsidiaries on a consolidated
basis is derived from, cash and cash equivalents, securities and other financial
assets (including without limitation securities or other interests in
(x) subsidiaries that are not Wholly-Owned Subsidiaries and (y) joint ventures
or other partially-owned entities that do not constitute subsidiaries) other
than Government Securities.

 

7.     Since inception, the Borrower, together with each predecessor entity of
the Borrower, has not held itself out as being primarily engaged in the business
of investing, reinvesting or trading in securities.  The Borrower does not
propose to engage primarily in the business of investing, reinvesting or trading
in securities.

 

--------------------------------------------------------------------------------


 

Capitalized terms used in this Certificate and not defined shall have the
meanings given to such terms in the Credit Agreement.  In addition, for purposes
of this Certificate, the following terms shall have the following meanings:

 

“Government Security” means any security issued or guaranteed as to principal or
interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States, or any certificate of
deposit for any of the foregoing.

 

“Value” means (i) with respect to securities owned at the end of the last
preceding quarter for which market quotations are readily available, the market
value at the end of such quarter, (ii) with respect to other securities and
assets owned at the end of the last preceding fiscal quarter, fair value at the
end of such quarter, as determined in good faith by the board of directors of
the Borrower, and (iii) with respect to securities and other assets acquired
after the end of the last preceding fiscal quarter, the cost thereof.

 

“Wholly-Owned Subsidiary” of the Borrower means (i) a company 95 percent or more
of the outstanding voting securities of which are owned by the Borrower or by a
company which, within the meaning of this paragraph, is a wholly-owned
subsidiary of the Borrower, or (ii) with respect to a company that does not have
a board of directors, a company the sole power to otherwise direct or cause the
direction of the management and policies of which is possessed by the Borrower
or by a company which, within the meaning of this paragraph, is a wholly-owned
subsidiary of the Borrower.

 

A copy of this Certificate executed and delivered by facsimile transmission
shall be valid for all purposes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

 

 

 

Name:Peter Schieser

 

Title:Managing Director

 

Signature Page to TIFSA Officer’s Certificate for GDC Opinion

 

--------------------------------------------------------------------------------


 

SCHEDULE A — MATERIAL GOVERNMENTAL ORDERS AND MATERIAL DEBT CONTRACTS

 

I.

 

MATERIAL GOVERNMENTAL ORDERS

 

None.

 

II.

 

MATERIAL DEBT CONTRACTS

 

1.               Indenture, dated June 9, 1998, among Tyco International Group
S.A., as issuer, Tyco International Ltd., as guarantor, and The Bank of New
York, as trustee (as supplemented by Supplemental Indentures Nos. 3, 6-8, 16,
20, 22, 2008-1, 2008-2 and 2008-3).

 

2.               Indenture, dated November 12, 2003, among Tyco International
Group S.A., Tyco International Ltd. and The Bank of New York, as trustee (as
supplemented by the First Supplemental Indenture and Supplemental Indentures
No. 3 and 2008-1).

 

3.               Five-Year Senior Credit Agreement, dated as of April 25, 2007,
among Tyco International Finance S.A., Tyco International Ltd., the lenders
party thereto and Citibank, N.A., as Administrative Agent (as amended by
Amendment No. 1 and Amendment No. 2 thereto).

 

4.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Banc of America Securities, LLC, as dealer.

 

5.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Barclays Capital Inc. (assignee of Lehman Brothers Inc.), as
dealer.

 

6.               Indenture, dated January 9, 2009, among Tyco International
Finance S.A., as issuer, Tyco International Ltd., as guarantor, and Deutsche
Bank Trust Company Americas, as trustee (as supplemented by the Second
Supplemental Indenture, the Third Supplemental Indenture, the Fourth
Supplemental Indenture and the Fifth Supplemental Indenture).

 

--------------------------------------------------------------------------------


 

TYCO INTERNATIONAL LTD.

 

OFFICER’S CERTIFICATE

 

March 24, 2011

 

The undersigned, Frank Sklarsky, does hereby certify to Gibson, Dunn & Crutcher
LLP (“Gibson Dunn”), in his capacity as the Chief Financial Officer and
Executive Vice President of Tyco International Ltd., a Swiss company (the
“Guarantor”), in connection with the Four-Year Senior Unsecured Credit Agreement
dated as of March 24, 2011 (the “Credit Agreement”) by and among Tyco
International Finance S.A., a Luxembourg company, the Guarantor, certain lenders
as named therein and Citibank, N.A., as Administrative Agent, as follows:

 

1.               I am the duly elected and incumbent Chief Financial Officer and
Executive Vice President of the Guarantor and am authorized to execute this
Certificate on behalf of the Guarantor.

 

2.               I recognize and acknowledge that this Certificate is being
furnished to Gibson Dunn in connection with the delivery of their legal opinion
of even date herewith pursuant to Section 4.01(c)(iv) of the Credit Agreement. 
I further understand that Gibson Dunn is relying to a material degree on this
Certificate in rendering that opinion.  On behalf of the Guarantor, I hereby
authorize such reliance.

 

3.               I have asked such questions regarding the meaning of any of the
provisions of this Certificate as I have considered necessary.

 

4.               To the best of my knowledge, part I of Schedule A attached
hereto lists any material outstanding judgments, orders or decrees of any
governmental authority or court having jurisdiction over the Guarantor which are
binding on the Guarantor and which could limit the incurrence of indebtedness or
the guarantee of the indebtedness of others.

 

5.               To the best of my knowledge, part II of Schedule A attached
hereto lists each contract evidencing or governing Material Debt (as such term
is defined in the Credit Agreement) of the Guarantor, including all amendments
and supplements thereto.

 

6.               No more than 45 percent of the Value of the total assets of the
Guarantor and its direct and indirect Wholly-Owned Subsidiaries on a
consolidated basis (other than Government Securities and cash items) consists
of, and no more than 45 percent of the net income after taxes (for the last four
fiscal quarters combined) of the Guarantor and its Wholly-Owned Subsidiaries on
a consolidated basis is derived from, cash and cash equivalents, securities and
other financial assets (including without limitation securities or other
interests in (x) subsidiaries that are not Wholly-Owned Subsidiaries and
(y) joint ventures or other partially-owned entities that do not constitute
subsidiaries) other than Government Securities.

 

7.               Since inception, the Guarantor, together with each predecessor
entity of the Guarantor, has not held itself out as being primarily engaged in
the business of investing,

 

--------------------------------------------------------------------------------


 

reinvesting or trading in securities.  The Guarantor does not propose to engage
primarily in the business of investing, reinvesting or trading in securities.

 

Capitalized terms used in this Certificate and not defined shall have the
meanings given to such terms in the Credit Agreement.  In addition, for purposes
of this Certificate, the following terms shall have the following meanings:

 

“Government Security” means any security issued or guaranteed as to principal or
interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States, or any certificate of
deposit for any of the foregoing.

 

“Value” means (i) with respect to securities owned at the end of the last
preceding quarter for which market quotations are readily available, the market
value at the end of such quarter, (ii) with respect to other securities and
assets owned at the end of the last preceding fiscal quarter, fair value at the
end of such quarter, as determined in good faith by the board of directors of
the Guarantor, and (iii) with respect to securities and other assets acquired
after the end of the last preceding fiscal quarter, the cost thereof.

 

“Wholly-Owned Subsidiary” of the Guarantor means (i) a company 95 percent or
more of the outstanding voting securities of which are owned by the Guarantor or
by a company which, within the meaning of this paragraph, is a wholly-owned
subsidiary of the Guarantor, or (ii) with respect to a company that does not
have a board of directors, a company the sole power to otherwise direct or cause
the direction of the management and policies of which is possessed by the
Guarantor or by a company which, within the meaning of this paragraph, is a
wholly-owned subsidiary of the Guarantor.

 

A copy of this Certificate executed and delivered by facsimile transmission
shall be valid for all purposes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

 

 

 

 

Name:

Frank Sklarsky

 

Title:

Chief Financial Officer and Executive Vice President

 

Signature Page to TIL Officer’s Certificate for GDC Opinion

 

--------------------------------------------------------------------------------


 

SCHEDULE A — MATERIAL GOVERNMENTAL ORDERS AND MATERIAL DEBT CONTRACTS

 

I.

 

MATERIAL GOVERNMENTAL ORDERS

 

None.

 

II.

 

MATERIAL DEBT CONTRACTS

 

1.               Indenture, dated June 9, 1998, among Tyco International Group
S.A., as issuer, Tyco International Ltd., as guarantor, and The Bank of New
York, as trustee (as supplemented by Supplemental Indentures Nos. 3, 6-8, 16,
20, 22, 2008-1, 2008-2 and 2008-3).

 

2.               Indenture, dated November 12, 2003, among Tyco International
Group S.A., Tyco International Ltd. and The Bank of New York, as trustee (as
supplemented by the First Supplemental Indenture and Supplemental Indentures
No. 3 and 2008-1).

 

3.               Five-Year Senior Credit Agreement, dated as of April 25, 2007,
among Tyco International Finance S.A., Tyco International Ltd., the lenders
party thereto and Citibank, N.A., as Administrative Agent (as amended by
Amendment No. 1 and Amendment No. 2 thereto).

 

4.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Banc of America Securities, LLC, as dealer.

 

5.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Barclays Capital Inc. (as assignee of Lehman Brothers Inc.),
as dealer.

 

6.               Indenture, dated January 9, 2009, among Tyco International
Finance S.A., as issuer, Tyco International Ltd., as guarantor, and Deutsche
Bank Trust Company Americas, as trustee (as supplemented by the Second
Supplemental Indenture, the Third Supplemental Indenture, the Fourth
Supplemental Indenture and the Fifth Supplemental Indenture).

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] SUBSIDIARY GUARANTY

 

Dated as of                    ,

 

WHEREAS, Tyco International Finance S.A.  (the “Borrower”), Tyco International
Ltd., the Lenders party thereto and Citibank, N.A., as Administrative Agent,
have entered into the Four-Year Senior Unsecured Credit Agreement, dated as of
March 24, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Borrower is or may be
entitled, subject to certain conditions, to borrow loans thereunder; and

 

WHEREAS, in conjunction with the transactions contemplated by the Credit
Agreement and in consideration of the financial and other support that the
Borrower has provided, and such financial and other support as the Borrower may
in the future provide, to the undersigned (together with its successors, the
“Guarantor”) and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement and to make extensions of credit thereunder, the
Guarantor is willing to guarantee the obligations of the Borrower under the
Credit Agreement and the Notes issued thereunder.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                            Definitions.  Terms defined in the
Credit Agreement and not otherwise defined herein are used herein as therein
defined, and the provisions of Sections 1.03 and 1.04 of the Credit Agreement
shall apply to this Subsidiary Guaranty.  In addition, the following terms, as
used herein, have the following meanings:

 

“Guaranteed Obligations” means (i) all obligations of the Borrower in respect of
principal of and interest on the Loans and the Notes, (ii) all other amounts
payable by the Borrower under the Credit Agreement or any Note and (iii) all
renewals or extensions of the foregoing, in each case whether now outstanding or
hereafter arising.  The Guaranteed Obligations shall include, without
limitation, any interest, costs, fees and expenses which accrue on or with
respect to any of the foregoing and are payable by the Borrower pursuant to the
Credit Agreement or any Note, whether before or after the commencement of any
case, proceeding or other action relating to bankruptcy, insolvency or
reorganization of any one or more Obligors, and any such interest, costs, fees
and expenses that would have accrued thereon or with respect thereto and would
have been payable by the Borrower pursuant to the Credit Agreement or Note but
for the commencement of such case, proceeding or other action.

 

“Obligors” means, at any time, collectively, the Borrower, the Guarantor (as
defined in the Credit Agreement) and each Subsidiary Guarantor at such time.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

GUARANTEE

 

Section 2.01                            The Guarantee.  Subject to Section 2.03,
the Guarantor hereby unconditionally and irrevocably guarantees to each of the
Lenders and the Administrative Agent the due and punctual payment of all
Guaranteed Obligations as and when the same shall become due and payable,
whether at maturity, by declaration or otherwise, according to the terms
thereof.  This is a continuing guarantee and a guarantee of payment and not
merely of collection.  In case of failure by the Borrower punctually to pay the
indebtedness guaranteed hereby, the Guarantor, subject to Section 2.03, hereby
unconditionally agrees to cause such payment to be made punctually as and when
the same shall become due and payable, whether at maturity or by declaration or
otherwise, and as if such payment were made by the Borrower.

 

Section 2.02                            Guarantee Unconditional.  The
obligations of the Guarantor under this Article 2 shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

(a)                                  any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any other Obligor
under any Loan Document, by operation of law or otherwise;

 

(b)                                 any modification or amendment of or
supplement to any Loan Document (other than as specified in an amendment or
waiver of this Subsidiary Guaranty effected in accordance with Section 2.03);

 

(c)                                  any modification, amendment, waiver,
release, non-perfection or invalidity of any direct or indirect security, or of
any guaranty or other liability of any third-party, for any obligation of any
other Obligor under any Loan Document;

 

(d)                                 any change in the corporate existence,
structure or ownership of any other Obligor, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any other Obligor or its
assets or any resulting release or discharge of any obligation of any other
Obligor contained in any Loan Document;

 

(e)                                  the existence of any claim, set-off or
other rights which the Guarantor may have at any time against any other Obligor,
the Administrative Agent, any Lender or any other Person, whether or not arising
in connection with the Loan Document; provided that nothing herein shall prevent
the assertion of any such claim by separate suit or compulsory counterclaim;

 

(f)                                    any invalidity or unenforceability
relating to or against any other Obligor for any reason of any Loan Document, or
any provision of applicable law or regulation of any jurisdiction purporting to
prohibit the payment by any other Obligor of the principal of or interest on any
Loan or any other amount payable by any other Obligor under any Loan Document;
or

 

(g)                                 any other act or omission to act or delay of
any kind by any other Obligor, the Administrative Agent, any Lender or any other
Person or any other circumstance whatsoever

 

D-2

--------------------------------------------------------------------------------


 

that might, but for the provisions of this paragraph, constitute a legal or
equitable discharge of the obligations of the Guarantor under this Article 2.

 

Section 2.03                            Limit of Liability.  The Guarantor shall
be liable under this Subsidiary Guaranty only for amounts aggregating up to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of Chapter 11 of Title 11 of the United States Code,
as amended, or any successor statute (the “Bankruptcy Code”) or any comparable
provisions of any other applicable law.  To the extent that the Guarantor shall
be required hereunder to pay a portion of the Guaranteed Obligations which shall
exceed the greater of (i) the amount of the economic benefit actually received
by the Guarantor from the incurrence of the Loans under the Credit Agreement and
(ii) the amount which the Guarantor would otherwise have paid if the Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrower and any other Subsidiary Guarantors) in
the same proportion as the Guarantor’s net worth at the date enforcement
hereunder is sought bears to the aggregate net worth of all the Subsidiary
Guarantors at the date enforcement hereunder is sought (the “Contribution
Percentage”), then the Guarantor shall have a right of contribution against each
other Subsidiary Guarantor who has made payments in respect of the Guaranteed
Obligations to and including the date enforcement hereunder is sought in an
aggregate amount less than such other Subsidiary Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date enforcement
hereunder is sought by all Subsidiary Guarantors in respect of the Guaranteed
Obligations; provided that no Subsidiary Guarantor may take any action to
enforce such right until the Guaranteed Obligations (other than contingent
indemnification obligations with respect to unasserted claims) have been
indefeasibly paid in full and the Commitments have been terminated, it being
expressly recognized and agreed by all parties hereto that the Guarantor’s right
of contribution arising pursuant to this Section 2.03 against any other
Subsidiary Guarantor shall be expressly junior and subordinate to such other
Subsidiary Guarantor’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under any Subsidiary Guaranty.  All
parties hereto recognize and agree that, except for any right of contribution
arising pursuant to this Section 2.03, each Subsidiary Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Subsidiary Guarantor in respect of
such payment.  The Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution.  In this connection, the Guarantor has the right
to waive its contribution right against any other Subsidiary Guarantor to the
extent that after giving effect to such waiver the Guarantor would remain
solvent, in the determination of the Required Lenders.

 

Section 2.04                            Discharge; Reinstatement in Certain
Circumstances.  Subject to Section 4.06, the Guarantor’s obligations under this
Article II shall remain in full force and effect until the Commitments are
terminated and the principal of and interest on the Loans and all other amounts
payable by the Borrower under the Loan Documents shall have been paid in full. 
If at any time any payment of the principal of or interest on any Loan or any
other amount payable by the Borrower under any Loan Document is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of any other Obligor or otherwise, the Guarantor’s obligations
under this Article II with respect to such payment shall be reinstated at such
time as though such payment had become due but had not been made at such time.

 

D-3

--------------------------------------------------------------------------------


 

Section 2.05                            Waiver.  The Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any other Obligor or any other Person.

 

Section 2.06                            Subrogation and Contribution.  (a)  The
Guarantor irrevocably waives any and all rights to which it may be entitled, by
operation of law or otherwise, upon making any payment hereunder (i) to be
subrogated to the rights of the payee against the Borrower with respect to such
payment or otherwise to be reimbursed, indemnified or exonerated by any other
Obligor in respect thereof or (ii) to receive any payment, in the nature of
contribution or for any other reason, from any other Obligor with respect to
such payment.

 

(b)                                 Notwithstanding the provision of subsection
(a) of this Section 2.06, the Guarantor shall have and be entitled to (i) all
rights of subrogation or contribution otherwise provided by law in respect of
any payment it may make or be obligated to make under this Subsidiary Guaranty
and (ii) all claims (as defined under the Bankruptcy Code) it would have against
any Obligor or any other Subsidiary Guarantor (each an “Other Party”) in the
absence of subsection (a) of this Section 2.06 and to assert and enforce the
same, in each case on and after, but at no time prior to, the date (the
“Subrogation Trigger Date”) which is one year and five days after the Maturity
Date if, but only if, (x) no Default or Event of Default of the type described
in Article VI of the Credit Agreement with respect to the relevant Other Party
has existed at any time on and after the Subrogation Trigger Date; and (y) the
existence of the Guarantor’s rights under this clause (b) would not make the
Guarantor a creditor (as defined in the Bankruptcy Code) of such Other Party in
any insolvency, bankruptcy, reorganization or similar proceeding commenced on or
prior to the Subrogation Trigger Date.

 

Section 2.07                            Stay of Acceleration.  If acceleration
of the time for payment of any amount payable by the Borrower under the Loan
Documents is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Loan Documents shall nonetheless be payable by the Guarantor hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Guarantor represents and warrants to the Administrative Agent and the
Lenders that:

 

Section 3.01                            Corporate Existence and Power.  The
Guarantor is a corporation duly incorporated, validly existing and in good
standing under the laws of [                      ].

 

Section 3.02                            Corporate and Governmental
Authorization; No Contravention.  The execution, delivery and performance by the
Guarantor of this Subsidiary Guaranty:

 

(a)                                  are within the Guarantor’s corporate
powers;

 

(b)                                 have been duly authorized by all necessary
corporate action on the part of the Guarantor;

 

D-4

--------------------------------------------------------------------------------


 

(c)                                  require no action by or in respect of, or
filing with, any Governmental Authority on the part of the Guarantor; and

 

(d)                                 do not contravene, or constitute a default
by the Guarantor under, any provision of (i) applicable law or regulation,
(ii) the certificate of incorporation or by-laws of the Guarantor or (iii) any
agreement or instrument evidencing or governing Debt of the Guarantor or any
other material agreement, judgment, injunction, order, decree or other
instrument binding upon the Guarantor.

 

Section 3.03                            Binding Effect.  This Subsidiary
Guaranty constitutes a valid and binding obligation of the Guarantor.

 

Section 3.04                            Not an Investment Company.  The
Guarantor is not an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.01                            Notices.  All notices, requests and
other communications to be made to or by the Guarantor hereunder shall be in
writing (including, without limitation, bank wire, telex, facsimile transmission
or similar writing) and shall be given: (a) if to the Guarantor, to it at its
address or facsimile number set forth on the signature pages hereof or such
other address or facsimile number as the Guarantor may hereafter specify for the
purpose by notice to the Administrative Agent and (b) if to any party to the
Credit Agreement, to it at its address or facsimile number for notices specified
in or pursuant to the Credit Agreement.  Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile transmission number specified in this
Section 4.01 and electronic, telephonic or other appropriate confirmation of
receipt thereof is received by the sender, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the address specified in this Section 4.01.

 

Section 4.02                            No Waiver.  No failure or delay by the
Administrative Agent or any Lender in exercising any right, power or privilege
under this Subsidiary Guaranty or any other Loan Document shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein and therein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

Section 4.03                            Amendments and Waivers.  Any provision
of this Subsidiary Guaranty may be amended or waived if, and only if, such
amendment or waiver is entered into in accordance with Section 10.02 of the
Credit Agreement.

 

Section 4.04                            Successors and Assigns.  This Subsidiary
Guaranty is for the benefit of the Lenders and the Administrative Agent and
their respective successors and assigns and, in the event of an assignment of
the Loans, the Notes or other amounts payable under the

 

D-5

--------------------------------------------------------------------------------


 

Loan Documents, the rights hereunder, to the extent applicable to the
indebtedness so assigned, shall be transferred with such indebtedness.  All
provisions of this Subsidiary Guaranty shall be binding upon the Guarantor and
its successors and assigns.

 

Section 4.05                            Taxes.  All payments by the Guarantor
hereunder shall be made free and clear of Taxes and otherwise in accordance with
Section 9.05 of the Credit Agreement (which Section, including, but not limited
to, the indemnification provisions contained therein, is hereby incorporated by
reference as if set forth herein; provided that each reference contained therein
to an Obligor shall be a reference to the Guarantor).

 

Section 4.06                            Effectiveness.  (a)  This Subsidiary
Guaranty shall become effective when the Administrative Agent shall have
received a counterpart hereof signed by the Guarantor.

 

(b)                                 The Guarantor may at any time elect to
terminate this Subsidiary Guaranty and its obligations hereunder if (i) after
giving effect thereto, no Default shall have occurred and be continuing; and
(ii) at such time the Guarantor does not have in effect a guarantee, the effect
of which would require the Guarantor to be a Subsidiary Guarantor under the
terms of Section 5.12 of the Credit Agreement.  If the Guarantor so elects to
terminate this Subsidiary Guaranty, it shall give the Administrative Agent
notice to such effect, which notice shall be accompanied by a certificate of a
Responsible Officer to the effect that, after giving effect to such termination,
no Default shall have occurred and be continuing.  The Administrative Agent may
if it so elects conclusively rely on such certificate.  Upon receipt of such
notice and such certificate, unless the Administrative Agent determines that a
Default shall have occurred and be continuing, the Administrative Agent shall
promptly deliver to the Guarantor the counterpart of this Subsidiary Guaranty
delivered to the Administrative Agent pursuant to Section 4.06(a), and upon such
delivery this Subsidiary Guaranty shall terminate and the Guarantor shall have
no further obligations hereunder.  In addition to the foregoing, this Subsidiary
Guaranty may be terminated and released in accordance with the terms of the
penultimate paragraph of Section 7.08 of the Credit Agreement.

 

Section 4.07                            GOVERNING LAW; SUBMISSION TO
JURISDICTION.  (a)  THIS SUBSIDIARY GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.  THE GUARANTOR HEREBY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.  THE GUARANTOR
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(b)                                 If the Guarantor is not organized under the
laws of the United States of America or a State thereof:

 

D-6

--------------------------------------------------------------------------------


 

(i)                             Appointment of Agent for Service of Process. 
The Guarantor hereby irrevocably designates and appoints CT Corporation System,
having an office on the date hereof at 111 Eighth Avenue, New York, New York
10011, as its authorized agent, to accept and acknowledge on its behalf service
or any and all process which may be served in any suit, action or proceeding of
the nature referred to in subsection (a) above in any federal or New York State
court sitting in New York City.  The Guarantor represents and warrants that such
agent has agreed in writing to accept such appointment and that a true copy of
such designation and acceptance has been delivered to the Administrative Agent. 
Such designation and appointment shall be irrevocable until all principal and
interest and all other amounts payable hereunder shall have been paid in full in
accordance with the provisions hereof.  If such agent shall cease so to act, the
Guarantor covenants and agrees to designate irrevocably and appoint without
delay another such agent satisfactory to the Administrative Agent and to deliver
promptly to the Administrative Agent evidence in writing of such other agent’s
acceptance of such appointment.

 

(ii)                          Service of Process.  The Guarantor hereby consents
to process being served in any suit, action, or proceeding of the nature
referred to in subsection (a) above in any federal or New York State court
sitting in New York City by service of process upon the agent of the Guarantor,
as the case may be, for service of process in such jurisdiction appointed as
provided in subsection (b)(i) above; provided that, to the extent lawful and
possible, written notice of said service upon such agent shall be mailed by
registered airmail, postage prepaid, return receipt requested, to the Guarantor
at its address specified on the signature pages hereof or to any other address
of which the Guarantor shall have given written notice to the Administrative
Agent.  The Guarantor irrevocably waives, to the fullest extent permitted by
law, all claim of error by reason of any such service and agrees that such
service shall be deemed in every respect effective service of process upon the
Guarantor in any such suit, action or proceeding and shall, to the fullest
extent permitted by law, be taken and held to be valid and personal service upon
and personal delivery to the Guarantor.

 

(iii)                       No Limitation on Service or Suit.  Nothing in this
Section 4.07 shall affect the right of the Administrative Agent or any Lender to
serve process in any other manner permitted by law or limit the right of the
Administrative Agent or any Lender to bring proceedings against the Guarantor in
the courts of any jurisdiction or jurisdictions.

 

(iv)                      Waiver of Immunities.  To the extent permitted by
applicable law, if the Guarantor has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set-off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, the Guarantor hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of its obligations under this Subsidiary
Guaranty.  The Guarantor agrees that the waivers set forth above shall be to the
fullest extent permitted under the Foreign Sovereign Immunities Act of 1976 of
the United States of America and are intended to be irrevocable and not subject
to withdrawal for purposes of such Act.

 

D-7

--------------------------------------------------------------------------------


 

Section 4.08                            WAIVER OF JURY TRIAL.  THE GUARANTOR
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.09                            Judgment Currency.  If, under any
applicable law and whether pursuant to a judgment being made or registered
against the Guarantor or for any other reason, any payment under or in
connection with this Subsidiary Guaranty is made or satisfied in the Other
Currency, then, to the extent that the payment (when converted into the Required
Currency at the rate of exchange on the date of payment or, if it is not
practicable for the Payee to purchase the Required Currency with the Other
Currency on the date of payment, at the rate of exchange as soon thereafter as
it is practicable for it to do so) actually received by the Payee falls short of
the amount due under the terms of this Subsidiary Guaranty, the Guarantor shall,
to the extent permitted by law, as a separate and independent obligation,
indemnify and hold harmless the Payee against the amount of such shortfall.  For
the purpose of this Section, “rate of exchange” means the rate at which the
Payee is able on the relevant date to purchase the Required Currency with the
Other Currency and shall take into account any premium and other costs of
exchange.

 

D-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this instrument to be duly executed
by its authorized officer as of the date first above written.

 

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

Facsimile Number:

 

D-9

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF] COMMITMENT INCREASE NOTICE

 

Citibank, N.A.,
as Administrative Agent for the Lenders
party to the Credit Agreement referred to below,
1615 BRETT RD, Building #3

New Castle, DE 19720

Attention:  Bank Loans Syndications Department

Fax:  (212) 994-0961

 

           , 20  

 

Ladies and Gentlemen:

 

The undersigned, Tyco International Finance S.A. (the “Borrower”), refers to the
Credit Agreement, dated as of March 24, 2011 (as amended or modified from time
to time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, Tyco International Ltd., as Guarantor, the
Lenders party thereto and Citibank N.A., as Administrative Agent, and hereby
gives you notice pursuant to Section 2.15 of the Credit Agreement that the
Borrower hereby requests a Commitment Increase under the Credit Agreement and,
in that connection, sets forth below the information relating to such Commitment
Increase (the “Proposed Commitment Increase”) as required by Section 2.15(a) of
the Credit Agreement:

 

(1)                                  The Business Day of the Proposed Commitment
Increase is [•] [•], 201[•], and such date is at least 90 days prior to the
Maturity Date;

 

(2)                                  The amount of the Proposed Commitment
Increase is $[•];

 

(3)                                  [Insert name of Lender/third-party
financial institution] is willing to participate in the Proposed Commitment
Increase in the amount of $[•]; and

 

(4)                                  After giving effect to the Commitment
Increase, the Commitments will not exceed $1,000,000,000.

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Commitment Increase:

 

(a)                                  The representations and warranties of the
Obligors set forth in Article III of the Credit Agreement or any other Loan
Document are and will be true and correct in all material respects, both before
and after giving effect to such Proposed Commitment Increase, as though made on
such date, or, if any such representation or warranty was made as of a specific
date, such representation and warranty was true and correct in all material
respects on and as of such date; and

 

--------------------------------------------------------------------------------


 

(b)                                 At the time of and immediately after giving
effect to such Proposed Commitment Increase, no Default has occurred and is
continuing.

 

 

 

Very truly yours,

 

 

 

TYCO INTERNATIONAL FINANCE S.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------